EXHIBIT 10.22

FOIA Confidential Treatment Requested

OEM DISTRIBUTION AND

LICENSE AGREEMENT

BY AND BETWEEN

ADOBE SYSTEMS INCORPORATED and

ADOBE SYSTEMS SOFTWARE IRELAND LIMITED

AND

ELECTRONICS FOR IMAGING, INC.

DATED: SEPTEMBER 19, 2005



--------------------------------------------------------------------------------

OEM DISTRIBUTION AND LICENSE AGREEMENT

TABLE OF CONTENTS

 

Section Number  

Section Name

   Page 1   Definitions    4 2   Scope of EFI’s Licenses    9 3   Modification
to Adobe Deliverables    12 4   Adobe Deliverables and Acceptance    13 5  
Development, Testing, Certification and Updating of EFI Products    14 6  
Proprietary Rights and Legends    15 7   Marketing of EFI Products [*]    16 8  
Payments    18 9   Performance Warranty    21 10   EFI Support of End Users   
22 11   Proprietary Rights Indemnity    22 12   Term and Termination    24 13  
Limitation of Liability    26 14   General    27 15   Dispute Resolution    30
16   Subsidiaries and Contractors    31 17   Name Change    31 18   Financial
Statements    31 19   Confidentiality    32

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

  

OEM DISTRIBUTION AND LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   1



--------------------------------------------------------------------------------

EXHIBITS

 

Title

  

Exhibit

  

Section Reference

Licensing Categories and Terms   

A

   1.4, 1.8, 1.22, 1.23, 1.25, 2.1, 12.51, EXHIBIT G, EXHIBIT L, EXHIBIT O
Development and Reproduction Sites   

B

   1.10, EXHIBIT K-2 Extended Roman Font Program Set   

C-1

   1.16, 1.19, EXHIBIT A, EXHIBIT F, EXHIBIT I, EXHIBIT L, EXHIBIT Q Font
Programs for Japanese Typefaces   

C-2

   1.16, 1.19, EXHIBIT A, EXHIBIT F, EXHIBIT I, EXHIBIT L Font Programs for
Chinese Typefaces   

C-3

   1.16, EXHIBIT A, EXHIBIT F, EXHIBIT I Font Programs for Korean Typefaces   

C-4

   EXHIBIT A, EXHIBIT F, EXHIBIT I, 1.16 Form of Certification Request and
Approval   

D-1

   EXHIBIT J, 1.6 Form of Product Certification Checklist   

D-2

   EXHIBIT J, 1.6 Omitted   

E

   Adobe Deliverables Appendix No. 1   

F

   1.28, 4.1 Maintenance   

G

   1.24, 1.28, 1.38, 4.3, 5.1, 8.1, EXHIBIT A, EXHIBIT F, EXHIBIT l, EXHIBIT Q
EFI End User Agreement   

H

   1.29,2.2, EXHIBIT A Use of Adobe Trademarks   

I

   7.2, EXHIBIT A EFI Product Test Procedures   

J

   5.2, EXHIBIT D Secure Procedures for Handling Adobe Support Information   

K-1

   4.1.2, 6, 12.5.2, 12.5.8, 13.2, 13.3, EXHIBIT A, EXHIBIT C-1, EXHIBIT K-2

 

  

OEM DISTRIBUTION AND LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   2



--------------------------------------------------------------------------------

Additional Secure Procedures for Handling Adobe Core Source    K-2    1.8, 6,
12.5.2, 12.5.8, 13.2, 13.3, EXHIBIT A Royalties    L    8.1, 8.2, 8.7, EXHIBIT
A, EXHIBIT C-3, EXHIBIT C-4 Royalty Report Format    L-1    8.7 Authorized Third
Party Agreement Minimum Terms and Conditions    M    1.5 Certified EFI Products
   N    14.19, EXHIBIT F Remarketer Customer Reproduction Rights Minimum Terms
and Conditions    O    EXHIBIT A Permitted Countries List    P    1.10, 1.31,
11.1.1 Form of Adobe Deliverables Appendix    Q    1.3 Copy Vendor Provisions   
R    1.31 Contacts    S    15

OEM DISTRIBUTION AND LICENSE AGREEMENT

This OEM Distribution and License Agreement (this “Agreement”) is by and among
Adobe Systems Incorporated, a Delaware corporation having its principal place of
business at 345 Park Avenue, San Jose, CA 95110-2704 (“Adobe”), Adobe Systems
Software Ireland Limited, a company incorporated in the Republic of Ireland with
its principal offices located at Unit 3100 Lake Drive, CityWest Business Campus,
Saggart D24, Ireland (“Adobe Ireland”) (both individually in their respective
countries and collectively referred to as “Adobe”), and Electronics for Imaging,
Inc., a Delaware corporation having its principal place of business at 303
Velocity Way, Foster City, California 94404 (“EFI”). This Agreement is effective
as of September 19, 2005 (the “Effective Date”).

 

  

OEM DISTRIBUTION AND LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   3



--------------------------------------------------------------------------------

The purpose of this Agreement is to provide the terms and conditions pursuant to
which Adobe will license software and technologies that Adobe owns or has the
right to license, including Adobe PostScript interpreter software, to EFI for
EFI’s use in EFI Products.

The parties hereby agree as follows:

AGREEMENT

1. DEFINITIONS.

1.1 Adobe Certification Test Suite means the testing materials and procedures
developed by Adobe to be used by EFI to test Revised Object (for use as part of
an EFI Product) for conformity with the PostScript Language Specification and
Adobe quality standards.

1.2 Adobe Deliverables means any software (whether in source or object code
form), development tools, utilities, SDKs, fonts, drivers, documentation or
related materials provided by Adobe to EFI hereunder, either on tangible media
or delivered electronically.

1.3 Adobe Deliverables Appendix means an appendix to this Agreement signed by
both parties prior to the delivery of certain Adobe Deliverables by Adobe to EFI
that, among other things, identifies the deliverables being supplied by Adobe to
EFI and the applicable licensing category and licensing fees for such
deliverables. A form of the Adobe Deliverables Appendix is attached hereto as
EXHIBIT Q (“Form of Adobe Deliverables Appendix”).

1.4 Adobe Support Information means Adobe Deliverables that are provided to EFI
for EFI’s internal use only at a Development Site. Examples of Adobe Support
Information and applicable licensing terms are set forth in EXHIBIT A
(“Licensing Categories and Terms”).

1.5 Authorized Third Parties means a collective term for third parties that
provide maintenance to End Users on EFI’s or its Remarketer Customers’ behalf
under written agreements between such third parties and either EFI or EFI’s
Remarketer Customers containing terms substantially similar to terms contained
in EXHIBIT M (“Authorized Third Party Agreement Minimum Terms and Conditions”).

1.6 Certification Letter means a letter provided by Adobe to EFI indicating that
the Revised Object included in a particular EFI Product conforms to the
PostScript Language Specification and Adobe quality standards. A Certification
Letter shall be in a form reasonably similar to the attached EXHIBIT D-1 (“Form
of Certification Request and Approval”), as may be modified by Adobe from time
to time, and shall include a Product Certification Checklist, which shall be
submitted in a form reasonably similar to the attached EXHIBIT D-2 (“Form of
Product Certification Checklist”), as may be modified by Adobe from time to
time.

1.7 Clone Product means a product having page description capabilities that are
substantially compatible with the PostScript language.

 

4



--------------------------------------------------------------------------------

1.8 Core Source means the source code for the specified modules of the
PostScript Software licensed to EFI under this Agreement. Applicable licensing
terms for Core Source, as well as the Core Source modules that EFI is permitted
to use, are set forth in EXHIBIT A (“Licensing Categories and Terms”). Handling
and use restrictions applicable to Core Source are set forth in EXHIBIT K-2
(“Additional Secure Procedures for Handling Core Source”).

1.9 Designated Output Device means an output device (i.e., print engine or other
raster imaging device) designated in a Certification Letter and used to display
the raster output created by the Revised Object.

1.10 Development Site means a physical location under EFI’s control and
supervision identified in EXHIBIT B (“Development and Reproduction Sites”), at
which EFI may use the Adobe Support Information. New Development Sites may be
added without approval by Adobe provided such sites are in a Permitted Country,
as set forth in EXHIBIT P (“Permitted Countries List”) and advance notice of
such new sites is provided by EFI to Adobe. A Primary Development Site shall be
a Development Site at which Core Source may be used. Primary Development Sites
are also identified in EXHIBIT B (“Development and Reproduction Sites”) and new
Primary Development Sites, regardless of location, require written approval of
Adobe.

1.11 Distributable Software means those portions of the Adobe Deliverables that
EFI is permitted to include in EFI Products. Distributable Software includes
(a) Revised Object, (b) Host Software and (c) Font Programs. Only software in
object code form may be distributed by EFI.

1.12 Download Site means an Adobe-maintained, password-protected web site from
which EFI may download copies of the Adobe Deliverables.

1.13 EFI Product means one of the following categories of products:

1.13.1 a hardware product designed by EFI that integrates the Revised Object,
applicable Font Programs, and EFI printer controller board technology to produce
a fully functioning printer controller board, distributed by EFI through its
distribution channels, or through the channels of its Remarketer Customers, for
use with a Designated Output Device as part of an End User Product.

1.13.2 an EFI designed chip, chip set or software solution that is combined with
Revised Object and applicable Font Programs for distribution to its Remarketer
Customer who then incorporates the chip, chip set, or software solution and
Revised Object and Font Programs as part of a printer controller board which it
then distributes with a Designated Output Device as part of an End User Product.

1.13.3 A software only product combining Font Programs, PostScript Software and
EFI technology that provides a Raster Image Processing capability.

1.13.4 Any other product that the parties agree in writing to be an EFI Product.

 

5



--------------------------------------------------------------------------------

1.14 End User means a third party using an End User Product for its ordinary
business or personal purposes, but not for redistribution or resale.

1.15 End User Documentation means the documentation provided by Adobe that is
intended for use by an End User.

1.16 End User Product means an EFI Product along with a Designated Output Device
specified in a Certification Letter, containing all of the essential hardware
and software components required to supply the End User with a fully functioning
printing system. Unless otherwise designated in a Certification Letter, each
respective version of an End User Product listed below must contain the
following minimum configuration:

1.16.1 Roman Versions. Revised Object, the Font Programs listed in EXHIBIT C-1
(“Extended Roman Font Program Set”), an EFI Product, and a Designated Output
Device, all as specified in a Certification Letter.

1.16.2 Japanese Versions. Revised Object, the Font Programs listed in EXHIBIT
C-1 (“Extended Roman Font Program Set”), Font Programs for Japanese Typefaces
identified in EXHIBIT C-2 (“Font Programs for Japanese Typefaces”), an EFI
Product, and a Designated Output Device, all as specified in a Certification
Letter.

1.16.3 Chinese Versions. Revised Object, the Font Programs listed in EXHIBIT C-1
(“Extended Roman Font Program Set”), Font Programs for Chinese Typefaces
identified in EXHIBIT C-3 (“Font Programs for Chinese Typefaces”), an EFI
Product, and a Designated Output Device, all as specified in a Certification
Letter.

1.16.4 Korean Versions. Revised Object, the Font Programs listed in EXHIBIT C-1
(“Extended Roman Font Program Set”), Font Programs for Korean Typefaces as
identified in EXHIBIT C-4 (“Font Programs for Korean Typefaces”), an EFI
Product, and a Designated Output Device, all as specified in a Certification
Letter.

1.17 Error means a defect in a Reference Port that causes the Reference Port,
when compiled and running in the development environment specified by Adobe, not
to operate substantially in accordance with the PostScript Language
Specification.

1.18 Commercial Shipment means the distribution by EFI or an EFI Subsidiary of
Revised Object in an EFI Product for resale, except with respect to such
distribution between EFI and its Subsidiary or between Subsidiaries.

1.19 Font Programs means the digitally encoded, machine readable outline
programs for the Typefaces identified in EXHIBIT C-1 (“Extended Roman Font
Program Set”), EXHIBIT C-2 (“Font Programs for Japanese Typefaces”), EXHIBIT C-3
(“Font Programs for Chinese Typefaces”), and EXHIBIT C-4 (“Font Programs for
Korean Typefaces”), for which Adobe has sublicensing rights to allow EFI to
further sublicense such Typefaces to its Remarketer Customers as part of an EFI
Product. Adobe may deliver font programs in one or more of the following
formats: Adobe Type 1, Open Type, CFF (Compact Font Format), TrueType, or
CID-keyed fonts.

 

6



--------------------------------------------------------------------------------

1.20 Golden Master means a master tape or a compact disk copy of Adobe
Deliverables from which multiple copies of such deliverables may be made, if
permitted hereunder.

1.21 Hardware Upgrade means the installation of any enhanced or additional
hardware, which may include software, on a previously installed EFI Product
which enhances the performance of the Revised Object. Hardware Upgrades
specifically do not include spares, disk drives, monitors, keyboards, or
computer furniture, but do include, without limitation, CPUs and blades.

1.22 Host Software means any Adobe-supplied software in object code form that
typically runs on a host computer system independently of the PostScript
Software, but used in conjunction with an End User Product; including any
enhancements, modifications or Localizations thereto. Examples of Host Software
and applicable licensing terms are set forth in EXHIBIT A (“Licensing Categories
and Terms”). Host Software is a category of Distributable Software.

1.23 Localization means a version of the Adobe Driver Software (as defined in
Section 5.a.ii of EXHIBIT A (“Licensing Categories and Terms”) for which the
dialog text strings and help files have been translated into a language other
than English.

1.24 Maintenance means the services provided to EFI by Adobe as further
described in EXHIBIT G (“Maintenance”).

1.25 Other Adobe Software means software that is not integral to the PostScript
Software but may be incorporated into the Revised Object or other EFI Products,
as permitted herein. Examples of Other Adobe Software and applicable licensing
terms are set forth in EXHIBIT A (“Licensing Categories and Terms”).

1.26 PostScript Language Specification means the “PostScript Language Reference
Book” (1999) as printed in English by Addison Wesley (also known as the “Red
Book”) which supersedes all the material about Language Level 3 in the 3010
Supplement, “Supplement: PostScript Language Reference Manual (Language Level 3
Specification and Adobe PostScript 3 Version 3010 Product Supplement”), or any
other official subsequent editions or supplements to the PostScript Language
Reference Manual.

1.27 PostScript Software means the unmodified computer programs, in source
and/or object code form, known collectively as Adobe’s Level 3 PostScript
interpreter software and any enhancements or modifications to the foregoing as
provided by Adobe to EFI.

1.28 Reference Port means a version of the PostScript Software, the components
of which are supplied in source and/or object code form, as determined by Adobe,
that runs in an Adobe-specified development environment, such as Windows NT or
MacOS X. The initial delivery of a Reference Port is accompanied by an Adobe
Deliverables Appendix (in a form similar to EXHIBIT F (“Adobe Deliverables
Appendix No. 1”) and any subsequent deliveries shall be made under an Adobe
materials release form that references the earlier

 

7



--------------------------------------------------------------------------------

Adobe Deliverables Appendix. A “Reference Port” also refers to any Updates to
the Reference Port that Adobe supplies to EFI under EXHIBIT G (“Maintenance”)
for that particular Reference Port.

1.29 Remarketer Customer means any third party with whom EFI has entered into a
written agreement authorizing such third party to distribute under such third
party’s own trademark an End User Product pursuant to such third party’s own End
User Agreement that includes terms substantially equivalent to and no less
restrictive than those set forth in EXHIBIT H (“EFI End User Agreement”).

1.30 Replacement Software means a copy of Distributable Software programs that
are not licensed for internal use only and are intended for use in accordance
with Section 2.4 (“Replacement of Defective Product”) as a maintenance spare for
a specific EFI Product.

1.31 Reproduction Site means the locations at which EFI or Remarketer Customers
may reproduce (or have reproduced) Distributable Software. Reproduction Sites
may be located anywhere in the United States. Any location outside of the United
States that is located in a country on the Permitted Countries List contained in
EXHIBIT P (“Permitted Countries List”) may be designated as a Reproduction Site
by providing Adobe advance written notice. Any entity reproducing the
Distributable Software shall be subject to the provisions set forth in EXHIBIT R
(“Copy Vendor Provisions”).

1.32 Revised Object means the compiled, object code version of the PostScript
Software and Other Adobe Software, if any, as revised by EFI for use in an EFI
Product pursuant to EFI’s licenses hereunder. Revised Object is a category of
Distributable Software.

1.33 Software Development Tools and Utilities means the tools and utilities
provided by Adobe for use by EFI with the PostScript Software (i.e., CRD Maker,
PPD Tools, Driver Software Localization Kits). Software Development Tools and
Utilities are a category of Adobe Support Information.

1.34 Software Upgrade means either the (A) installation of Revised Object and,
if required, Host Software or Font Programs in an EFI Product which contains an
earlier version of such Revised Object and/or Host Software or Font Programs for
the purpose of enhancing or extending (beyond bug fixes and patches) such EFI
Product or (B) an upgrade of the EFI software in an EFI Product or (C) the
addition of EFI software to an EFI Product.

1.35 Subsidiary means any corporation, partnership or other entity as to which
EFI: (a) owns or controls, directly or indirectly, at least fifty percent
(50%) by nominal value or number of units of the outstanding stock or of the
outstanding stock conferring the right to vote at a general meeting, or (b) has
the right to elect a majority of the Board of Directors or its equivalent, or
(c) has the right, directly or indirectly, to appoint or remove the management.
Subsidiaries of EFI may become parties to this Agreement by agreeing in writing
to be bound by the terms and conditions hereof (such writing to be made
available to Adobe upon request) and provided that EFI agrees to be responsible
for and a guarantor of the obligations, acts and omissions of such Subsidiaries
pursuant to this Agreement.

 

8



--------------------------------------------------------------------------------

1.36 Trademarks mean collectively the Adobe Trademarks and Typeface Trademarks.
“Adobe Trademarks” means (a) the trademarks “Adobe®,” “PostScript®” and
“PostScript® 3™,” (b) the respective stylistic marks and distinctive logotypes
for such trademarks, and (c) other marks and logotypes as Adobe may make
available to EFI pursuant to an amendment to this Agreement. “Typeface
Trademarks” means the trademarks, if any, used by Adobe to identify the
Typefaces.

1.37 Typeface means a human readable set of glyphs as may be specified by Adobe.
Each weight or version of a single typeface design (such as Roman or Italic or
in an expanded or condensed form) marketed by Adobe as a separate typeface will
be considered a separate Typeface.

1.38 Update means updated versions of a Reference Port, in source code and/or
object code form, as determined by Adobe, which includes all changes,
alterations, corrections and enhancements to such Reference Port which Adobe
makes generally available to Adobe OEM licensees receiving maintenance (as
described in EXHIBIT G (“Maintenance”)) for that particular Reference Port.

2. SCOPE OF EFI’S LICENSES.

2.1 Licenses to Adobe Deliverables. Licensing terms for all Adobe Deliverables
provided hereunder by Adobe to EFI are as set forth in EXHIBIT A (“Licensing
Categories and Terms”). The determination of which licensing category a
particular Adobe Deliverable is placed into shall be determined by Adobe.
Licensing categories shall be indicated on the Adobe Deliverable Appendix or
otherwise made known to EFI by Adobe prior to delivery to EFI of Adobe
Deliverables.

2.2 End User Agreement. EFI will take all commercially reasonable steps to
protect Adobe’s proprietary rights in the Adobe Deliverables. EFI will ensure
that each copy of the Distributable Software distributed by EFI to an End User,
directly or through EFI’s Remarketer Customers, will be accompanied by a copy of
EFI’s or Remarketer Customer’s software license agreement applicable to such
software (the “End User Agreement”). EFI’s End User Agreements will include, and
EFI will require its Remarketer Customers to include in their End User
Agreements, terms and conditions that will protect Adobe’s rights in the
Distributable Software. Adobe acknowledges that the EFI End User License
Agreement attached hereto as EXHIBIT H (“EFI End User Agreement”) adequately
protects Adobe’s rights. EFI agrees that it will implement use of such approved
EFI End User Agreement in each of its products containing Distributable Software
as soon as it is commercially reasonable to do so, but not later than such time
as EFI releases a new version (which for these purposes shall include dot
releases) of an EFI Product containing Distributable Software (unless it is not
commercially feasible to do so). EFI will not change the approved EFI End User
Agreement that accompanies the Distributable Software in a manner that would
lessen the protections afforded the Distributable Software to more than a
marginal degree or use a different End User Agreement without the written
consent of Adobe. In the event EFI would like to make changes to the EFI End
User Agreement that would lessen the protections afforded the Distributable
Software to more than a marginal degree, EFI shall provide Adobe with written
notice of such proposed changes. If Adobe does not reject the proposed changes
in the EFI End User Agreement and propose alternative language within 30 days of
receipt, such proposed changes

 

9



--------------------------------------------------------------------------------

will be deemed accepted by Adobe. EFI will use reasonable commercial efforts to
ensure that its Remarketer Customers include substantially similar protections
for the Distributable Software in their End Users Agreements and otherwise
comply with the foregoing obligations. The End User Agreement must be presented
to the End User such that upon acceptance of the End User Agreement in the
contemplated manner, it is legally enforceable against the End User in the
jurisdiction in which the End User is located under the prevailing law of such
jurisdiction. Potential methods of presentment to the End User could be (a) a
written agreement signed by the End User, or (b) a written agreement in the
package containing the Distributable Software, that is visible to the End User
that the End User accepts by some action by the End User such as opening the
package, or (c) an agreement in electronic form that the End User is presented
prior to use of the software and accepts by using the software or clicking a
button, provided that EFI determines in each instance that such methods are
deemed in the relevant jurisdiction to create a legally enforceable obligation.
EFI acknowledges that Host Software is normally supplied by Adobe with an
accompanying End User license from Adobe or Adobe’s suppliers. EFI agrees to
retain and to require its Remarketer Customers to retain the End User license
with the applicable Host Software distributed hereunder. If any such Host
Software does not already include an End User license, EFI shall include or
require its Remarketer Customer to include, its own End User Agreement that
complies with the requirements set forth in this Section for the licensing of
Distributable Software. Remarketer Customers shall include in such End User
Agreement a provision stating that in case of conflict the terms of any
individual End User license for Host Software shall prevail over the terms of
the End User Agreement.

2.3 Protection Mechanisms. EFI shall employ copy protection, serialization,
encryption or any other protection mechanism as reasonably specified in writing
by Adobe to restrict or monitor unauthorized use of Distributable Software.
Adobe will only specify protection mechanisms that are commonly used in the
software industry. The protection mechanism for Font Programs for Japanese,
Korean and Chinese Typefaces will be provided to EFI by Adobe or other third
parties and may include encryption as well as Copy Protection. “Copy Protection”
shall mean a mechanism that ensures that the applicable EFI Product will
implement a unique read-only PostScript Language LicenseID parameter keyed to
each font configuration. When Adobe or its supplier supplies the protection
mechanism, EFI will use all reasonable means to ensure that such protection
mechanism is not removed, subverted or disabled. If Adobe reasonably believes
that there is unlicensed use of the Distributable Software caused by a violation
of the protection mechanism, EFI will resolve the protection problem within 60
days of detailed notification. If the End User Product is located in a network
environment with Distributable Software located on a server, EFI will employ a
protection mechanism that permits the End User access to Distributable Software
only if such use is permitted by a license from EFI or its Remarketer Customers.

2.4 Replacement of Defective Product. EFI shall have the right to distribute
royalty-free copies of Replacement Software either directly or through its
Remarketer Customers or Authorized Third Parties, solely for the purpose of
replacing defective EFI Product. EFI will use commercially reasonable efforts to
ensure that such Replacement Software is used solely for the purpose of
servicing defective EFI Product and that all such replaced copies of the
Distributable Software are not reused. Replacement Software supplied for the
purpose of servicing a defective EFI Product shall be on a “like-for-like”
basis. Other than for replacement of defective EFI product, EFI acknowledges
that it has no right to grant to its Remarketer Customers or to Authorized Third
Parties the right to reproduce the Distributable Software contained in the
Replacement Software. All distribution of Replacement Software by EFI shall be
royalty-free and EFI shall account for each shipment of Replacement Software in
the reports submitted under Section 8.7 (“Reporting”).

 

10



--------------------------------------------------------------------------------

2.5 Clone Products. EFI agrees that it will not in any way use Adobe
Deliverables, including any test files, in the development or testing of Clone
Products nor will it distribute Adobe Deliverables in conjunction with Clone
Products. Any prohibition contained in this Agreement applicable to Clone
Product development and distribution shall apply equally to raster-output
devices, display or screen output devices, or any other peripheral devices.

2.6 Adobe Licensors. Worldwide license rights granted herein by Adobe to the
Adobe Deliverables except for the Other Technologies (as defined below) shall be
deemed granted by Adobe Systems. License rights granted herein to the Other
Technologies by Adobe (a) in the United States, Canada and Mexico shall be
deemed granted by Adobe Systems, and (b) outside of the United States, Canada
and Mexico shall be deemed granted by Adobe Ireland. Other Technologies shall be
deemed to consist of PDF Libraries, PDF Trapping Library, Normalizer and JDF
SDK.

2.7 Evaluation Units. An “Evaluation Unit” means a Roman Version of an EFI
Product, that includes (i) a time-bomb or other similar routine or mechanism
designed to disable use of such Evaluation Unit after a trial period of
reasonable length (not to exceed one year), or (ii) a prominent watermark placed
on every page of output generated by the Evaluation Unit. EFI agrees that it
will not, and will use commercially reasonable efforts to ensure that recipients
of the Evaluation Units will not, circumvent, override, or otherwise extend or
bypass the applicable restrictions included in such Evaluation Units.

2.7.1 So long as the Adobe is the licensor of the Roman fonts to EFI, EFI shall
pay Adobe the sum of [*] per year for the right to distribute, either directly
or through Remarketer Customers up to [*]

2.7.2 EFI agrees that it will pay Adobe the applicable fees in accordance with
Section 8 (“Payments”) of the Agreement for all Evaluation Units that have been
converted from trial to commercial use. An “Evaluation Unit” becomes a
commercial use unit for which EFI shall pay Adobe the royalties specified in the
Agreement when the conditions set forth in Section 8.9 have been satisfied. Upon
incurring an obligation to pay Adobe such royalties, the applicable Evaluation
Unit shall be converted to a fully functioning End User Product on which the
restriction permitting use for evaluation purposes only shall no longer apply.
EFI shall maintain adequate records on the number of Evaluation Units shipped
and number converted to commercial use and will provide such information to
Adobe as part of the quarterly reporting required by Section 8.7 (“Reporting”).
Such records may also be inspected as part of any audit conducted by Adobe
pursuant to this Agreement.

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------

2.7.3 With respect to each Evaluation Unit, except as otherwise permitted
herein, EFI shall comply with, and shall require its Remarketer Customers to
comply with, all applicable terms and conditions of the Agreement. Unless
Evaluation Units are converted to a commercial unit, Evaluation Units are
provided AS IS, without any warranty, express or implied. Adobe will have no
liability to EFI for any alleged or actual patent, copyright, trade secrets, and
any other intellectual property or proprietary rights infringement or
misappropriation claim, suit, or action arising from or related to the
Evaluation Units. Adobe will have no obligation to provide any support,
maintenance, or any other services for the Evaluation Units, but shall provide,
upon payment of applicable fees, support, maintenance, or any other services as
provided for in this Agreement, if and when, such units are converted to
commercial use.

2.7.4 EFI shall ensure that any Evaluation Unit that is not converted into a
commercial version of an End User Product is returned to EFI or Remarketer
Customer promptly after the trial period has expired or is made inoperable.

2.8 Quality Assurance Copies. EFI shall be permitted to internally use [*]
copies of each of the Adobe application products for each [*] and for each [*]
in which such products have been developed strictly for the purpose of quality
control testing with EFI products, such Adobe application products to be
determined by Adobe in its reasonable discretion. For Adobe Acrobat, Adobe will
provide [*] copies. Additional copies may be requested from the Adobe account
manager.

2.9 Remarketer Customers. This Agreement allows EFI to sublicense certain rights
that EFI possesses hereunder to EFI’s Remarketer Customers. Such sublicenses
shall be consistent with the terms and conditions of this Agreement.

3. MODIFICATIONS TO ADOBE DELIVERABLES.

3.1 Modifications by Adobe. EFI may request modifications to Adobe Deliverables
in writing describing the modifications EFI wishes Adobe to make and the reasons
why the modifications are needed. Adobe and EFI will discuss proposed business
terms of this custom development, including, without limitation, the scope of
work, technical specifications, ownership and licensing rights, milestone
schedule and pricing, but Adobe in its sole discretion may accept or deny such a
request. Any custom development work performed by Adobe for EFI shall be
pursuant to a separate written agreement between the parties.

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

12



--------------------------------------------------------------------------------

3.2 Modifications by EFI. EFI may make modifications to any of the Adobe
Deliverables that are provided to EFI in source code form, except for Core
Source, to which no modifications may be made. Ownership of such modifications
shall vest in EFI, subject to Adobe’s ownership rights in the Adobe
Deliverables. Both parties agree to execute the assignments or other documents
and take reasonable actions requested by the other party to evidence the
foregoing ownership rights. If EFI requests that Adobe assist in any
troubleshooting that involves modifications to Adobe Deliverables made by EFI,
EFI grants such rights (including the right to copy and internally distribute)
to Adobe as are reasonably necessary for Adobe to provide such assistance and
solely for the purpose of troubleshooting the EFI modifications and for no other
use.

4. ADOBE DELIVERABLES AND ACCEPTANCE.

4.1 Adobe Deliverables. Adobe Deliverables Appendix No. 1, attached as EXHIBIT F
(Adobe Deliverables Appendix No. 1”), covers the prior Adobe Deliverables
provided to EFI, including the PostScript Software supplied to EFI on a
Reference Port basis. For any future Adobe Deliverables provided to EFI, Adobe
will provide such deliverables by the following method:

4.1.1 Upon the request of EFI for a particular Adobe Deliverable that EFI is
entitled to hereunder, Adobe will prepare an Adobe Deliverables Appendix and
present it to EFI for signature. Upon receipt of a copy of the Adobe
Deliverables Appendix signed by EFI, Adobe will provide the Adobe Deliverable to
EFI either by (a) providing the Adobe Deliverable on a tangible medium, such as
a CD, or (b) making the Adobe Deliverable available to EFI electronically
through the Download Site. Notwithstanding the foregoing, an Adobe Deliverables
Appendix will not be required if the Adobe Deliverable being requested is a
patch, Update or release provided pursuant to Adobe’s Maintenance obligations.

4.1.2 For Adobe Deliverables that are supplied to EFI in electronic form,
specified individuals at EFI who are Authorized Employees or Authorized
Contractors (as defined in EXHIBIT K-1 (“Secure Procedures for Handling Adobe
Support Information”)) may access the Download Site where the deliverables are
available for download. Such individuals will be provided a password that may
not be used by any person other than the one to which it was issued.

4.1.3 By its downloading or acceptance of delivery of the Adobe Deliverables,
EFI agrees that its use of such Adobe Deliverables shall be governed by the
terms of this Agreement and the additional terms, if any, set forth on the Adobe
Deliverables Appendix.

4.2 Acceptance. EFI shall be deemed to have accepted the Adobe Deliverables upon
receipt thereof. EFI’s recourse, if any, for any errors in the Adobe
Deliverables shall be as set forth in Section 9 (“Performance Warranty”).

4.3 Maintenance. For each Reference Port and associated Adobe Deliverables
supplied to EFI hereunder or other Adobe Deliverables for which Adobe provides
Maintenance (as indicated on the Adobe Deliverables Appendix, which may not
include all Adobe Deliverables), Adobe shall provide the Maintenance described
in EXHIBIT G (“Maintenance”), for which EFI shall pay an annual Maintenance fee,
if required in accordance

 

13



--------------------------------------------------------------------------------

with Section 8.1 (“License and Maintenance Fees”). Notwithstanding anything to
the contrary on a Deliverables Appendix, Maintenance will always be provided for
the standard versions of a Reference Port if applicable fees are paid. No
Maintenance fees will be due if Adobe chooses to discontinue providing
Maintenance for any such Reference Port or if EFI is no longer using the
Reference Port, provided that pre-paid Maintenance fees will not be refunded.
Unless otherwise agreed to in writing, Adobe shall have no obligation to provide
Maintenance for any “Customized Versions” of the PostScript Software. A
“Customized Version” of the PostScript Software is one that includes any changes
made by EFI or by Adobe on behalf of EFI to the standard Reference Port (i.e.,
the version of the Reference Port that Adobe generally makes available to its
OEM customers). The foregoing shall not be deemed to relieve Adobe of its
obligation to provide Maintenance for the Reference Port from which a Customized
Version was developed.

5. DEVELOPMENT, TESTING, CERTIFICATION AND UPDATING OF EFI PRODUCTS.

5.1 EFI Development Responsibilities. EFI shall be responsible for (a) creating
modifications to the Adobe Support Information to the extent permitted herein to
create Revised Object fully adapted for use as part of an EFI Product and
suitable for distribution to End Users as part of an End User Product, and
(b) promptly updating the Revised Object with any Updates or Error corrections
it receives pursuant to EXHIBIT G (“Maintenance”). With the written consent of
Adobe, EFI may elect not to update any Revised Object for an EFI Product that is
undergoing development at the time of delivery of an Update. Adobe’s sole
responsibility in connection with the above shall be to provide the Maintenance
described in EXHIBIT G (“Maintenance”) and as paid for by EFI if such payment is
required.

5.2 Testing and Certification of Revised Object and Proposed Designated Output
Devices. EFI will test each End User Product using the Adobe Certification Test
Suite and provide the test results to Adobe. EFI must obtain certification from
Adobe for each End User Product (including any previously certified End User
Product where the Revised Object is subsequently modified by EFI) in accordance
with the procedures in EXHIBIT J (“EFI Product Test Procedures”). EFI shall not
begin Commercial Shipment of any EFI Product prior to certification by Adobe of
such EFI Product. Adobe will provide EFI ten copies (per platform and per
applicable language) of each of the Adobe software applications needed for
testing purposes free of charge. EFI shall not use such software for anything
other than testing.

5.3 Loaned Equipment. In the event of a reasonable need for independent
certification testing by Adobe, EFI shall loan Adobe all reasonably necessary
equipment as requested by Adobe for this sole purpose. All equipment loaned by
EFI to Adobe shall remain the property of EFI, shall be fully insured by Adobe,
and shall be returned to EFI at its request after termination of Adobe’s testing
activities hereunder. EFI shall pay all reasonable shipping and other costs
(including, without limitation, custom fees and duties, if any) resulting from
delivery of such loaned equipment to Adobe at its facilities in the San
Francisco Bay Area (including San Jose). Any loaned equipment shall be returned
to EFI by Adobe, shipping, insurance and any other applicable costs prepaid by
EFI. EFI shall select the delivery method and carrier. While in the possession
of Adobe, the loaned equipment shall be maintained by EFI in good working order.
Adobe is responsible for and liable to EFI for damage to the equipment other
than normal wear and tear.

 

14



--------------------------------------------------------------------------------

5.4 Updating of EFI Products. EFI shall use commercially reasonable efforts to
have the initial release of each EFI Product contain the then current version
made available to EFI of the Distributable Software that is included with such
EFI Product. For subsequent versions of EFI Products and in accordance with
EFI’s normal release schedules, EFI, on the initial release date of such
subsequent version, will include the most current version made available to EFI
of the Distributable Software provided that such Distributable Software can be
integrated with the EFI Product with minimal engineering effort on the part of
EFI. Upon the request of EFI’s customers or in accordance with its normal
release schedules, EFI will also send out patch updates to its customers with
newly released Distributable Software provided that such Distributable Software
can be integrated with the EFI Product with minimal engineering effort on the
part of EFI.

6. PROPRIETARY RIGHTS AND LEGENDS. EFI acknowledges Adobe’s representation that
Adobe and its suppliers are the sole and exclusive owners of all rights, title
and interest, including all trademarks, copyrights, patents, trade names, trade
secrets, and other intellectual property rights to the Adobe Deliverables.
Except for the rights expressly enumerated herein, EFI is not granted any rights
to patents, copyrights, trade secrets, trade names, trademarks (whether or not
registered), or any other rights, franchises or licenses with respect to the
Adobe Deliverables. EFI agrees that it will not exceed the scope of the licenses
granted herein, including the limitation imposed on EFI with respect to its
right to modify the Adobe Support Information. EFI agrees to protect the Adobe
Support Information in accordance with EXHIBIT K-1 (“Secure Procedures for
Handling Adobe Support Information”). In addition, EFI agrees that it shall
permit the handling, use and storage of Core Source only by its Authorized
Employees (as defined in EXHIBIT K-2 (“Additional Secure Procedures for Handling
Adobe Core Source”)) and only at a Primary Development Site and it shall protect
such Adobe Core Source in accordance with EXHIBIT K-2 (“Additional Secure
Procedures for Handling Adobe Core Source”) of this Agreement.

6.1 Proprietary Notices. EFI agrees that each copy of an EFI Product that
contains Adobe Deliverables shall contain the same proprietary notices of Adobe
and its suppliers that appear on or in such Adobe Deliverables as provided by
Adobe to EFI and as otherwise reasonably required by Adobe. More specifically,
EFI agrees that a valid Adobe copyright notice (and/or a supplier copyright
notice as specified by Adobe) for the Revised Object, Font Programs and Host
Software will be replicated on the applicable media in the following format or
such other format as Adobe specifies by written notice to EFI:

 

  (a) the name of the program,

 

  (b) the word “Copyright” and the circled-c symbol©,

 

  (c) the date of first publication of the Adobe-supplied software, and

 

  (d) the name of the copyright owner and the words “All Rights Reserved”.

6.2 U.S. Government End Users. When distributing an EFI Product to a U.S.
Government End User, EFI shall identify or require its Remarketer Customer to
identify the

 

15



--------------------------------------------------------------------------------

Revised Object, Font Programs, Host Software and related documentation in the
EFI Product as a “commercial item,” as that term is defined at 48 C.F.R. 2.101,
and more specifically shall be identified as “commercial computer software” and
“commercial computer software documentation,” as such terms are used in
48 C.F.R. 12.212. Consistent with 48 C.F.R. 12.212 and 48 C.F.R. 227.7202-1
through 227.7202-4, EFI or Remarketer Customer (as applicable) will provide the
Revised Object, Font Programs, Host Software and related documentation to U.S.
Government End Users (a) only as a commercial end user item and (b) with only
those rights as are granted to all other End Users pursuant to the terms and
conditions herein and the terms and conditions set forth in Adobe’s standard
end-user license agreement.

6.3 Foreign Government Agreements. EFI will take or require its Remarketer
Customers to take all commercially reasonable steps in making proposals and
agreements with foreign governments other than the United States which involve
the Distributable Software and related documentation to ensure that Adobe’s
proprietary rights in such Distributable Software and related documentation
receive the maximum protection available from such foreign government for
commercial computer software and related documentation developed at private
expense.

6.4 Residuals Clause. In the course of this Agreement either party may be
exposed to intellectual property belonging to the other party (“IP”). Ideas,
concepts and know-how contained in a party’s IP that are retained in the unaided
memories of employees of the other party may be used by such other party for its
own business purposes, provided that such employees do not deliberately seek to
remember the information. The foregoing is not intended to (a) grant a copyright
or patent license to a party for the other party’s IP, (b) grant a license to a
party to recreate any of the other party’s IP or significant portions, features
or elements thereof, (c) supersede any obligations of confidentiality contained
herein, or (d) relieve EFI of any obligations with respect to the handling of
Adobe Support Information or Adobe Core Source, as set forth in Exhibits K-1 and
K-2, respectively.

7. MARKETING OF EFI PRODUCTS; [*].

7.1 [*] Adobe and EFI agree to work together to [*] Adobe will make reasonable
efforts to [*] where the Adobe print business [*]. Likewise, EFI will make
reasonable efforts to [*] where EFI is [*] Notwithstanding the foregoing,
neither party shall be in breach of this Section 7.1 if it decides in good faith
and for valid business reasons that it cannot [*].

7.2 EFI’s Use of Adobe Trademarks in Press Releases and other Publications. EFI
agrees to comply with the requirements set forth in EXHIBIT I (“Use of Adobe
Trademarks”) when referencing Adobe Deliverables as part of an EFI Product in
any press release or any other publication.

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

7.3 Review of Press Releases. Each party will provide the other a reasonable
opportunity to review any press releases or announcements that reference the
other party or its products before such releases or announcements are made and
will make such reasonable changes as the referenced party may request.

 

16



--------------------------------------------------------------------------------

7.4 Marketing of Clone Products. EFI agrees that it will not market any Clone
Products in a fashion likely to cause consumer confusion as to the source or
Adobe’s sponsorship or approval of such products.

7.5 Adobe Trademarks and Attribution in EFI Products. EFI shall include on the
packaging of EFI Products a phrase substantially similar to “This product
contains Adobe Technology” and may include an Adobe logo or an Adobe Trademark.
The choice and location, so long as consistent with Adobe’s Trademark Usage
Guidelines, of the attribution is in the sole discretion of EFI. This obligation
does not in any way relieve EFI of any other trademark attribution requirements
or the proper and prescribed use of Adobe trademarks or service marks. If EFI
notifies Adobe that it is impractical to comply with this Section 7.5 in a
particular circumstance and requests that Adobe waive such compliance, Adobe
will consider the request in good faith.

7.6 [*]

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

17



--------------------------------------------------------------------------------

8. PAYMENTS.

8.1 [*]

8.2 [*]

8.3 [*]

8.4 [*]

8.5 Taxes. In addition to any other payments due under this Agreement, EFI
agrees to pay, and to indemnify and hold Adobe harmless from, any sales, use,
excise, import or export, value added or similar tax or duty not based on
Adobe’s net income, including any penalties and interest, as well as any costs
associated with the collection or withholding thereof, and all governmental
permit fees, license fees and customs and similar fees levied upon the delivery
by Adobe of the Adobe Deliverables, which Adobe may incur in respect of this
Agreement. If a resale certificate or other certificate or document of exemption
is required in order to exempt all or any of the Adobe Deliverables from any
such tax liability, EFI will promptly furnish it to Adobe. All withholding tax
certificates, documents, application forms, etc., should be forwarded to the
following address, or such other address as provided by Adobe: Adobe Systems
Incorporated, Attention: Tax Department, 345 Park Avenue, San Jose, California,
95110-2704.

8.6 Payment of Royalties. All royalties due Adobe from EFI hereunder shall be
paid in U.S. Dollars within forty-five (45) days after the end of each calendar
quarter. Payment shall be by wire transfer directly to:

[*]

EFI shall notify Adobe within twenty-four (24) hours of instructing a bank to
make a wire transfer to Adobe for payments due hereunder and provide Adobe with
receipts issued by the bank to verify that payment by wire transfer has
occurred.

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Any undisputed amounts not paid when due hereunder shall bear interest at a rate
which is the lesser of the “Applicable Rate” divided by 12 or the maximum rate
allowable under applicable law, until the overdue amount, plus applicable
interest is paid in full. The Applicable Rate is the prime interest rate
published by the Bank of America, N.A. plus two percentage points.

 

18



--------------------------------------------------------------------------------

8.7 Reporting. Within [*]days after [*], EFI will provide a detailed report to
Adobe in substantially the form set forth in [*] (“Royalty Report Format”) and
which contains sufficient [*] to allow Adobe to independently calculate the
royalties due Adobe. The report shall include a legible summary broken out by
[*] EFI shall ensure that its confidentiality or non-disclosure agreements with
its customers do not contain any clauses that would prohibit EFI from disclosing
to Adobe any [*] received by EFI from such customers. The Royalty Reports shall
be sent to the following address, or such other address as provided by Adobe:
Adobe Systems Incorporated, Attention: Kelly Denevan, M/S W13, 345 Park Avenue,
San Jose, California, 95110-2704, or may be sent by email to kdenevan@adobe.com.

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

8.8 Right of Audit. EFI shall maintain a complete, clear, accurate record of:
(a) the number, Product Segment and type and/or model name of EFI Products and
End User Products, Gross Receipts earned and royalties due Adobe for each
Product Segment during a calendar quarter, (b) the number of copies of Host
Software distributed by EFI during the quarter, (c) the number of Font Programs
by Typeface distributed by EFI during the quarter and (d) any other information
required to determine whether EFI is paying the correct royalty amount
hereunder,

 

19



--------------------------------------------------------------------------------

including detailed information regarding the basis for any credits taken by EFI.
Such records shall be maintained in a manner sufficient to enable Adobe to audit
a period three (3) years back from the date of notice by Adobe of its intent to
audit. Solely to ensure compliance with the terms of this Agreement, Adobe shall
have the right to conduct an inspection and audit of all the relevant accounting
and sales books and records of EFI during regular business hours at EFI’s
offices and in such a manner as not to interfere with EFI’s normal business
activities. An independent auditor, preferably from among KPMG, Deloitte &
Touche, PriceWaterhouse Coopers or Ernst & Young, acceptable to both parties and
paid by Adobe, will conduct the audit. The audit firm shall execute EFI’s
nondisclosure agreement and other reasonably requested forms with respect to use
of EFI’s confidential information. The auditor shall be required to agree to
keep confidential from Adobe or any third party all Confidential Information of
EFI learned during the course of the audit. Opinions and findings of the
auditors concerning the royalties due Adobe shall not be kept confidential from
Adobe. Prior to the disclosure of any documents (for example, product
information and bills of materials) to Adobe, the auditor shall first seek EFI’s
prior approval to release specified document(s) and/or relevant information
within a document(s); such approval shall not be unreasonably withheld. In no
event shall audits be made more frequently than once per year or of previously
audited quarters. If such inspections should disclose any underreporting, EFI
shall promptly pay Adobe such amounts, together with interest on past due amount
at the Applicable Rate annually from the date on which such amount became due to
Adobe from EFI. Furthermore, if the inspection discloses underreporting
exceeding seven percent (7%), EFI shall pay the reasonable cost of the audit. In
the event of a dispute relating to the audit inspection, the parties shall
follow the process described in Section 15 (Resolution Procedures). Adobe’s
rights and EFI’s obligations under this Section 8.8 (“Right of Audit”) shall
survive termination of this Agreement for a period of two (2) years from the
last day of the final period for which royalties are reported.

8.9 When Royalties Earned. The royalties due hereunder for EFI Products or any
royalty-bearing component of an End User Product shall be earned by Adobe when
EFI recognizes for GAAP accounting reporting purposes income derived from the
sale or distribution of such EFI Product, whether prior to or following
termination or expiration of this Agreement.

8.10 Resolution of Disputes Concerning Royalty [*]. In good faith EFI will
assign each EFI Product to the applicable Product Segment each quarter. [*]. EFI
shall respond to Adobe’s written request within 10 business days, absent a
mutually agreed extension, and provide Adobe with any requested additional sales
information. Adobe will then have 10 business days, absent a mutually agreed
extension, to make an independent determination as to [*] such sales. If Adobe
disagrees with such determination by EFI, Adobe will inform EFI in writing
within the 10 business days, absent a mutually agreed extension, that it
continues to disagree with [*]. EFI and Adobe will attempt in good faith to
agree on [*] of such sales and the parties’ representatives will meet in person
to discuss the [*] within 10 business days of Adobe’s notice of disagreement,
absent a mutually agreed extension. If the initial meeting does not produce an
agreement, then the procedure shall escalate as follows. Within 5 business days,
EFI and Adobe’s representatives shall prepare letters setting forth their
respective positions, of no longer than 3 pages, and such letters shall be
exchanged between the CFOs of both companies. Within 5 business days of the
exchange, the CFOs shall then meet in person to resolve the [*]. The parties
will be guided by how the EFI Products at issue are perceived by the applicable
industry and End User community. If either party fails to comply with the
procedures as outlined above, the dispute shall be decided in favor of the other
party, if in compliance.

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

20



--------------------------------------------------------------------------------

8.11 EFI’s Continuing Obligation to Pay Royalties. EFI acknowledges that the
grant of the right to use Remarketer Customers to distribute Adobe Deliverables
as part of an End User Product or Software Upgrades or as Replacement Software
does not in any way affect EFI’s obligation to account for and pay all
royalties, if any, for such Adobe Deliverables distributed by such Remarketer
Customers.

9. PERFORMANCE WARRANTY.

9.1 Software Warranties. Adobe warrants that for a period of ninety (90) days
from EFI’s acceptance of PostScript Software pursuant to Section 4.2
(“Acceptance”), the PostScript Software will execute substantially in accordance
with the PostScript Language Specification using the development environment
specified by Adobe. Unless specified in writing by Adobe, all other Adobe
Deliverables are provided without warranty of any kind and strictly “AS IS.” For
those Adobe Deliverables that Adobe expressly indicates in writing as having a
warranty (the “Warrantable Adobe Deliverables”), Adobe warrants that such
deliverables will execute substantially in accordance with the functional
specifications for such deliverables, as specified in the applicable Adobe
Deliverables Appendix or other written document provided to EFI, for a period of
ninety (90) days from EFI’s acceptance of such component pursuant to Section 4.2
(“Acceptance”). Each such ninety (90) day period is referred to as a “Warranty
Period.” If, during the applicable Warranty Period, EFI reports to Adobe a
failure of such PostScript Software or Warrantable Adobe Deliverables to conform
to the foregoing warranty and provides such detail as Adobe may require to
permit Adobe to reproduce such failure, Adobe, at its expense, shall use
reasonable commercial efforts to modify or replace the PostScript Software or
Warrantable Adobe Deliverables in a timely manner to correct such failure. EFI
acknowledges that the Warranty Period for any PostScript Software or other Adobe
technology, software or documentation delivered to EFI under the Adobe
Deliverables Appendix No. 1 has expired.

9.2 Limitations on Warranties. EFI acknowledges that the Adobe Support
Information provided by Adobe to EFI hereunder will require adaptation by EFI
for use in EFI Products based on hardware and operating systems which differ
from the development environment specified by Adobe. THE WARRANTIES SET FORTH IN
SECTION 9.1 (“SOFTWARE WARRANTIES”) STATE ADOBE’S SOLE AND EXCLUSIVE WARRANTY TO
EFI CONCERNING THE ADOBE DELIVERABLES AND EFI’S SOLE AND EXCLUSIVE REMEDY FOR
BREACH OF WARRANTY. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 9.1 (“SOFTWARE
WARRANTIES”), ADOBE MAKES NO ADDITIONAL WARRANTIES, EXPRESS, IMPLIED, ARISING
FROM COURSE OF DEALING OR USAGE OF TRADE, OR STATUTORY, AS TO THE ADOBE
DELIVERABLES OR ANY MATTER WHATSOEVER. IN PARTICULAR, ANY AND ALL WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT ARE
EXPRESSLY EXCLUDED. EFI SHALL NOT HAVE THE RIGHT TO MAKE OR PASS ON, AND SHALL
TAKE ALL MEASURES NECESSARY TO ENSURE THAT NEITHER IT NOR ANY OF ITS AGENTS,
REMARKETER CUSTOMERS OR EMPLOYEES SHALL MAKE OR PASS ON, ANY EXPRESS OR IMPLIED
WARRANTY OR REPRESENTATION ON BEHALF OF ADOBE OR ITS THIRD PARTY SUPPLIERS TO
ANY REMARKETER CUSTOMER, END USER, OR THIRD PARTY.

 

21



--------------------------------------------------------------------------------

10. EFI SUPPORT OF END USERS. EFI or its Remarketer Customers will have the sole
responsibility for supporting End Users and for providing End Users with
reasonable End User Documentation, warranty service, and telephone support for
the use of EFI Products and End User Products consistent with good industry
practice.

11. PROPRIETARY RIGHTS INDEMNITY.

11.1 By Adobe.

11.1.1 Adobe Deliverables. Subject to the limitations set forth below and
compliance with Section 11.3 (“Conditions and Limitations on Indemnity”), Adobe
will indemnify and defend EFI from any lawsuit filed by a third party (an
“Infringement Claim,” which shall also be deemed to include for the purposes of
Section 11.2 claims made against Adobe by third parties) in which it is claimed
that the uses permitted hereunder of the Adobe Deliverables infringe any patent,
copyright, or trademark in the countries listed in EXHIBIT P (the “Permitted
Countries List”), [*]. Adobe shall pay all claims, demands, damages,
liabilities, fines and penalties assessed or awarded against EFI by a court in
connection with such Infringement Claim after a final nonappealable judgment has
been granted by the court to third parties against EFI strictly attributable to
the alleged infringement by the Adobe Deliverables. Adobe shall pay the amount
agreed to in settlement, but Adobe shall not be responsible for any compromise
or settlement made without Adobe’s written consent. Adobe’s maximum liability to
EFI under this Section 11.1.1 (cumulating amounts paid in defending and settling
all claims) shall be [*]

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

11.1.2 Other Remedies. Without limiting Adobe’s obligations under Section 11.1.1
(“Adobe Deliverables”), in the event any Infringement Claim is made by a third
party or, in Adobe’s sole judgment, is likely to be made, Adobe may, at its
discretion, either (a) procure for EFI the right to continue to use the Adobe
Deliverables, as such use is specifically provided for in this Agreement,
(b) replace, in whole or in part, such portions of the Adobe Deliverables that
are or are likely to be the subject of such Infringement Claim with
substantially comparable non-infringing code, (c) modify the Adobe Deliverables
to avoid infringement. The parties shall consult with each other in good faith
to consider the relative burdens to each party in selecting one of the options
set forth in subsection (a) through (c) above.

 

22



--------------------------------------------------------------------------------

11.1.3 Exclusive Remedy. THE RIGHTS GRANTED TO EFI UNDER SECTION 11.1 SHALL BE
EFI’S SOLE AND EXCLUSIVE REMEDY AND ADOBE’S SOLE OBLIGATION FOR ANY ALLEGED
INFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADEMARK, OR OTHER PROPRIETARY OR
INTELLECTUAL PROPERTY RIGHT BY ANY OF THE ADOBE DELIVERABLES. ADOBE WILL HAVE NO
LIABILITY TO EFI FOR ANY INFRINGEMENT OR CLAIM OF INFRINGEMENT TO THE EXTENT THE
INFRINGEMENT OR CLAIM OF INFRINGEMENT RESULTS FROM (A) MODIFICATION OF THE ADOBE
DELIVERABLES BY EFI OR ANY THIRD PARTY, (B) USE OF THE ADOBE DELIVERABLES IN
CONNECTION OR IN COMBINATION WITH EQUIPMENT, DEVICES, OR SOFTWARE NOT CERTIFIED
BY ADOBE, (C) USE OF ANY ADOBE DELIVERABLES OTHER THAN AS PERMITTED OR IN A
MANNER NOT INTENDED UNDER THIS AGREEMENT OR (D) USE OF OTHER THAN THE MOST
CURRENT RELEASE OF THE ADOBE DELIVERABLES AT THE TIME OF INFRINGMENT (IF SUCH
CLAIM WOULD HAVE BEEN PREVENTED BY THE USE OF SUCH RELEASE). The foregoing
subsection (D) shall not affect claims made against EFI alleging infringing use
of the Adobe Deliverables in EFI Products and End User Products distributed
prior to the date Adobe made available such current release to EFI.

11.2 By EFI

11.2.1 EFI Product. Except for claims alleging infringement by the Adobe
Deliverables and subject to the limitations set forth below and compliance with
Section 11.3 (“Conditions and Limitations on Indemnity”), EFI agrees to
indemnify and defend Adobe from any lawsuit filed by a third party in which it
is claimed that the use, manufacture, and distribution of EFI Products and End
User Products by EFI or its Remarketer Customers infringes or violates any
(a) patent, copyright or trademark in the countries listed in EXHIBIT P (the
“Permitted Countries List”), or (b) license between Adobe and its licensors for
intellectual property sublicensed to EFI hereunder. EFI shall pay all claims,
demands, damages, liabilities, fines and penalties assessed or awarded against
Adobe by a court in connection with such Infringement Claim after a final
nonappealable judgment has been granted by the court to third parties against
Adobe that is strictly attributable to the alleged infringement by the EFI
Products or End User Products or breach of the license between Adobe and its
licensors for intellectual property sublicensed to EFI hereunder. EFI shall pay
the amount agreed to in settlement, but EFI shall not be responsible for any
compromise or settlement made without EFI’s consent. EFI’s maximum liability to
Adobe under Section 11.2.1 (cumulating amounts paid in defending and settling
all claims) shall be [*]

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

11.2.2 Exclusive Remedy. THE RIGHTS GRANTED TO ADOBE UNDER THIS SECTION 11.2
SHALL BE ADOBE’S SOLE AND EXCLUSIVE REMEDY AND EFI’S SOLE OBLIGATION FOR ANY
ALLEGED INFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADEMARK, OR OTHER PROPRIETARY
OR INTELLECTUAL PROPERTY.

11.3 Conditions and Limitations on Indemnity. To qualify for the
indemnification, defense and payment set forth in this Section 11, the
indemnified party must (a) give the indemnifying party prompt written notice of
any such claim within the earlier of (i) fifteen (15) days after a
director-level representative of the indemnified party or attorney in the
indemnified party’s legal department first learns of any such Infringement Claim
or (ii) ten (10) days after the serving on the indemnified party of a complaint
for an Infringement Claim, (b)

 

23



--------------------------------------------------------------------------------

tender to the indemnifying party the defense or settlement of the Infringement
Claim, and (c) cooperate with indemnifying party, at the indemnifying party’s
expense, in defending or settling such Infringement Claim. Without the written
consent of the other party, neither party shall admit to any fault or liability
on the part of such other party in connection with an Infringement Claim.

12. TERM AND TERMINATION

12.1 Term. The initial term of this Agreement (“Initial Term”) is for five
(5) years from the Effective Date. The Agreement may be terminated at any time
for cause (as provided for in Section 12.2 below) or by the mutual written
consent of the Parties. This Agreement will renew automatically at the
conclusion of the Initial Term and each one year anniversary thereafter for
additional one year periods, unless either party gives written notice of its
intent to terminate at least 180 days prior to an upcoming anniversary date.
After the Initial Term, either party may terminate the Agreement for any or no
cause upon 120 days written notice. Notwithstanding the provisions of this
Section 12 (“Term and Termination”), the parties agree that this Agreement may
not be terminated pursuant to this Section 12 (“Term and Termination”) or under
any other provision of this Agreement, under any circumstances, without first
attempting to resolve the dispute, situation or circumstance giving rise to the
possibility of such termination pursuant to Section 15 (“Dispute Resolution”).

12.2 Termination for Cause. In the event of a material breach by either party,
the non-breaching party shall give written notice in accordance with the notice
provisions hereof of the circumstances it alleges constitutes the breach and the
actions it requests of the purportedly breaching party in order to cure. Upon
receipt of the written notice, the purportedly breaching party shall have thirty
(30) days to cure the breach. A party may terminate the Agreement at the end of
such thirty (30) day period if the breach remains uncured. EFI shall be deemed
in breach of this Agreement in the event of a material breach by one of EFI’s
Remarketer Customers or sublicensees of any of the “Remarketer Obligations”
imposed hereunder. A Remarketer Obligation is an obligation contained herein to
which a Remarketer Customer is subject and which EFI has the responsibility to
enforce. A breach of a Remarket Obligation shall be considered cured if the
Remarketer Customer cures the alleged breach, or EFI terminates the sublicense
with its Remarketer Customer.

12.3 Bankruptcy. This Agreement shall immediately and automatically terminate,
without judicial intervention, if either party is declared bankrupt or files for
bankruptcy, files for moratorium on payments of its debts or seeks any other
similar relief, or if a party shall go into liquidation (other than for a
voluntary liquidation for the purposes of merger, reconstruction or
amalgamation) or enters into a scheme or voluntary arrangement with its
creditors or becomes subject to an administration order or examinership or has a
Trustee in Bankruptcy, Receiver or Examiner appointed over any of its property
and assets or undergoes any proceeding analogous to any of the foregoing events.
A party so affected shall notify the other party immediately if one of the
foregoing events occurs.

12.4 Force Majeure. This Agreement may be terminated by either party immediately
upon notice if any force majeure event substantially affecting the other party’s
performance continues for ninety (90) days or more.

 

24



--------------------------------------------------------------------------------

12.5 Obligations on Termination or Expiration. Upon termination or expiration of
this Agreement:

12.5.1 Licenses Terminated. The licenses granted pursuant to Section 2 (“Scope
of EFI’s Licenses”), including those licenses whose terms are set forth in
Exhibit A (“Licensing Categories and Terms”) shall terminate immediately.

12.5.2 Safeguarding of Proprietary Rights. After any termination or expiration
hereof, EFI shall continue to be responsible for safeguarding the proprietary
rights of Adobe and Adobe’s suppliers in accordance with this Agreement,
including Section 6 (“Proprietary Rights and Legends”), EXHIBIT K-1 (“Secure
Procedures for Handling Adobe Support Information”), and, if applicable, EXHIBIT
K-2 (“Additional Secure Procedures for Handling Adobe Core Source”).

12.5.3 Return or Destruction of Adobe Deliverables. Except as otherwise provided
in Section 12.5.4 (“Continued Use by End Users”), EFI will immediately
discontinue use and distribution of, and return or destroy all copies of, Adobe
Deliverables and other Adobe information or materials in its possession
(including copies placed in any storage device under EFI’s control), except as
set forth in Subsection 12.5.7 (“Right To Sell Off Inventory”). EFI shall
warrant in writing to Adobe its return or destruction of all of Adobe’s
proprietary information within thirty (30) days of termination or expiration.

12.5.4 Continued Use by End Users. End Users shall be permitted the continued
and uninterrupted use of the Revised Object, Font Programs and Host Software for
the balance of the term of their End User agreements, as specified in such
agreements, provided that and so long as the End Users are not in default of
their End User agreements.

12.5.5 Support and Maintenance; No Right to Sublicense. Notwithstanding the
foregoing, EFI shall have the right to retain four copies of the Revised Object
for five years after termination and use such Revised Object to the extent
required for support and maintenance purposes but EFI shall have no right to
sublicense or otherwise distribute the Revised Object or Font Programs or
exercise any other rights with respect to such software except as specifically
set forth in this Section. EFI shall immediately notify its Remarketer Customers
that their sublicense to distribute any products or services that contain Adobe
Deliverables has been terminated.

12.5.6 Termination of Remarketer Customer Agreement. Upon termination of the
Agreement, (i) EFI’s agreements with the Remarketer Customers shall terminate;
(ii) Remarketer Customers’ rights to distribute the Distributable Software will
terminate, but the Remarketer Customers’ sublicensees shall be permitted the
uninterrupted use of the Adobe Deliverables for the balance of the term of their
respective End User Agreement, provided that, and for so long as, they are not
in default of such agreement; and (iii) Remarketer Customers’ rights upon
default of the applicable End User Agreements shall be automatically assigned to
Adobe.

12.5.7 Right to Sell-Off Inventory. In the event of termination or expiration of
this Agreement other than pursuant to Section 12.2, EFI shall have six
(6) months from the effective date of termination to distribute any inventory of
EFI Products and Software

 

25



--------------------------------------------------------------------------------

Upgrades in existence at the time of such termination provided that EFI
continues to make all payments and provide all reports to Adobe in accordance
with Section 8 (“Payments”) and to observe all other terms and conditions
imposed on EFI hereunder with respect to distribution of the Revised Object,
Font Programs and Host Software. In the event of termination of the Agreement
pursuant to Section 12.2, it shall be at Adobe’s sole discretion whether EFI may
continue to distribute existing inventory and the terms, if any, pursuant to
which such distribution may occur.

12.5.8 Other Surviving Provisions. Section 1 (“Definitions”), Section 6
(“Proprietary Rights and Legends”), Section 8 (“Payments”), Section 9
(“Performance Warranty”), Section 10 (“EFI Support of End Users”), Section 11
(“Proprietary Rights Indemnity”), Section 12 (“Term and Termination”),
Section 13 (“Limitation of Liability”), Section 14 (“General”), Section 15
(“Dispute Resolution”), Section 16 (“Subsidiaries and Contractors”), Section 19
(“Confidentiality”), EXHIBIT K-1 (“Secure Procedures for Handling Adobe Support
Information”) and EXHIBIT K-2 (“Additional Secure Procedures for Handling Adobe
Core Source”) shall survive any expiration or termination of this Agreement.

13. LIMITATION OF LIABILITY

13.1 Adobe. OTHER THAN AS PROVIDED FOR IN SECTION 11 (“PROPRIETARY RIGHTS
INDEMNITY”) WITH RESPECT TO THIRD PARTY CLAIMS, NEITHER ADOBE NOR ITS SUPPLIERS
WILL BE LIABLE TO EFI OR ANY OTHER PARTY FOR ANY LOSS OF USE, INTERRUPTION OF
BUSINESS OR ANY INDIRECT, SPECIAL, PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES
OF ANY KIND (INCLUDING LOST PROFITS) REGARDLESS OF THE FORM OF ACTION WHETHER IN
CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT PRODUCT LIABILITY OR OTHERWISE,
EVEN IF ADOBE OR SUCH SUPPLIER HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. The foregoing limitation of liability is independent of any exclusive
remedies for breach of warranty set forth in this Agreement.

13.2 EFI. OTHER THAN AS PROVIDED FOR IN SECTION 11 (“PROPRIETARY RIGHTS
INDEMNITY”) WITH RESPECT TO THIRD PARTY CLAIMS OR IN THE EVENT OF A BREACH OF
SECTION 2 (SCOPE OF EFI’S LICENSES) OR OTHER PROVISIONS INTENDED TO PROTECT
ADOBE’S RIGHTS IN ITS INTELLECTUAL PROPERTY (INCLUDING, BUT NOT LIMITED TO THE
PROVISIONS IN EXHIBIT K-1 (“SECURE PROCEDURES FOR HANDLING ADOBE SUPPORT
INFORMATION”) AND EXHIBIT K-2 (“ADDITIONAL SECURE PROCEDURES FOR HANDLING ADOBE
CORE SOURCE”), EFI WILL NOT BE LIABLE TO ADOBE OR ANY OTHER PARTY FOR ANY
INCIDENTAL, PUNITIVE, SPECIAL, OR CONSEQUENTIAL DAMAGES ARISING OUT OF ANY
BREACH OF THIS AGREEMENT WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE),
STRICT PRODUCT LIABILITY OR OTHERWISE, EVEN IF ADOBE OR SUCH SUPPLIER HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

13.3 [*]

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

26



--------------------------------------------------------------------------------

14. GENERAL

14.1 Governing Law. This Agreement shall be governed in all respects by the laws
of the United States of America and the State of California as such laws are
applied to agreements entered into and performed within California between
California residents. The parties agree that the (a) United Nations Convention
on Contracts for the International Sale of Goods, (b) Uniform Commercial Code
and/or its implementing and/or successor legislation and/or regulations; and/or
(c) the Uniform Computer Information Transactions Act and/or its implementing
and/or successor legislation and/or regulations, as applicable respectively, are
specifically excluded from application to this Agreement.

14.2 Forum, Attorneys Fees. All disputes arising under this Agreement may only
be brought in Superior Court of the State of California in San Francisco, Santa
Clara or San Mateo County or the Federal District Court for the Northern
District of California, as permitted by law. Adobe and EFI consent to the
personal jurisdiction of the above courts. In addition to any other relief, the
prevailing party in any action arising out of this Agreement shall be entitled
to reasonable attorney’s fees, expert witness fees, consultant fees, related
litigation costs and expenses, costs and fees on appeal after a final
nonappealable judgment has been entered by the court, as permitted by law and
granted by the court.

14.3 Notices. All legal notices required under this Agreement shall be in
writing and shall be delivered by personal delivery, facsimile transmission
followed by a mailed copy, or by certified or registered mail, return receipt
requested, and shall be deemed given upon personal delivery, five (5) days after
deposit in the mail, or upon acknowledgment of receipt by electronic
transmission. Notices shall be sent to the signatories of this Agreement at the
addresses set forth at the end of this Agreement or such other address as either
party may specify in writing. If the legal notice is to Adobe, copies shall also
be sent to the attention of Adobe’s General Counsel and to the Adobe Account
Manager (currently Kelly Denevan). If the notice is to EFI, a copy shall also be
sent to the attention of EFI’s General Counsel.

14.4 Injunctive Relief. The parties shall be entitled where appropriate under
existing laws of contract as applied in matters concerning intellectual property
or confidential information to seek timely injunctive relief to protect the
parties’ rights under this Agreement in addition to any and all remedies
available at law.

14.5 No Agency. In performing this Agreement, each of the parties will operate
as, and have the status of, an independent contractor. This Agreement does not
create any agency, employment, partnership, joint venture, franchise or other
similar, special or exclusive relationship between the parties. Neither party
will have the right or authority to assume or create any obligations or to make
any representations, warranties or commitments on behalf of the other party or
its Subsidiaries, whether express or implied, or to bind the other party or its
Subsidiaries in any respect whatsoever.

 

27



--------------------------------------------------------------------------------

14.6 Force Majeure. Neither party shall be liable hereunder by reason of any
failure or delay in the performance of its obligations hereunder on account of
strikes, shortages, riots, insurrection, fires, flood, storm, explosions, acts
of God, war, acts of terrorism, whether actual or threatened, acts of a public
enemy, epidemics, quarantines, or other causes similar to those enumerated,
governmental action, labor conditions, earthquakes, material shortages or any
other cause which is beyond the reasonable control of such party, provided,
however, that the party so affected shall promptly notify the other party of the
force majeure event and use reasonable commercial efforts to avoid or remove
such causes of nonperformance, and shall continue performance hereunder with
reasonable dispatch whenever such causes are removed.

14.7 Waiver. The failure of either party to require performance by the other
party of any provision hereof shall not affect the full right to require such
performance at any time thereafter; nor shall the waiver by either party of a
breach of any provision hereof be taken or held to be a waiver of the provision
itself.

14.8 Severability. In the event that any provision of this Agreement shall be
unenforceable or invalid under any applicable law or decision, such
unenforceability or invalidity shall not render the entire Agreement
unenforceable or invalid. Instead such provision shall be changed and
interpreted so as to best accomplish the objectives of such provision within the
limits of applicable law or court decision.

14.9 Headings. The Section headings in this Agreement are inserted only as a
matter of convenience and in no way define, limit, construe, or describe the
scope or extent of such Section or in any way affect this Agreement.

14.10 No Patent License. This Section, including subsection 14.10.1, shall
survive termination or expiration of this Agreement. Notwithstanding any
provisions to the contrary in the Immunity from Suit and Covenant Not to Sue
(“Immunity”) between the parties dated July 30, 1996, the Immunity shall not
affect this Section.

14.10.1 Adobe Patents. As used herein, “Adobe Patent Right” means any right
arising under any United States or foreign patent issued to, assigned to, owned
by, or exclusively licensed by Adobe, now or in the future, applicable to the
Adobe Deliverables. [*]

14.10.2 [*]

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

14.11 Assignment. EFI may not assign this Agreement, nor may EFI assign,
delegate or transfer any of its rights or obligations hereunder, including
without limitation any assignment, delegation or transfer to EFI’s affiliate or
in connection with a change of control of EFI, without the prior written consent
of Adobe, which shall not be unreasonably withheld. EFI acknowledges and agrees
that any refusal by Adobe to consent to a whole or partial assignment,
delegation or transfer of EFI’s rights or obligations hereunder to a party that
Adobe reasonably believes to be a competitor of Adobe’s PostScript or PDF
business shall be deemed reasonable. Any attempted assignment without Adobe’s
consent shall be void and of no effect and constitute a material breach of the
Agreement. Adobe may freely assign this Agreement

 

28



--------------------------------------------------------------------------------

and any of its rights or obligations hereunder without the consent of EFI.
Subject to the foregoing, this Agreement shall inure to the benefit of and be
binding on the successors and permitted assigns of the parties hereto. Each
party agrees that if it assigns or transfers this Agreement, it shall cause such
successor, assignee, or transferee to assume all of its obligations hereunder.
The foregoing shall not be deemed to prevent either party from using contractors
in performing its obligations hereunder, provided that such party assumes full
responsibility for all acts and omissions of such contractors.

14.13 Export. EFI acknowledges that the laws and regulations of the United
States restrict the export and re-export of commodities and technical data of
United States origin, including the Adobe Deliverables and products produced
therefrom. EFI agrees that it will not export or re-export the Adobe
Deliverables or products produced therefrom in any form, without the appropriate
United States and foreign governmental licenses. EFI agrees that its obligations
pursuant to this section shall survive and continue after any termination or
expiration of rights under this Agreement.

14.14 Full Power. Each party warrants that it has full power to enter into and
perform this Agreement, and the person signing this Agreement on each party’s
behalf has been duly authorized and empowered to enter into this Agreement. Each
party further acknowledges that it has read this Agreement, understands it,
sought proper legal counsel and agrees to be bound by it.

14.15 Confidential Agreement. Neither party will disclose the royalty provisions
this Agreement without prior written consent of the other party. However, either
party may disclose the Agreement to the extent required by the terms of the
Agreement, by law, by a government agency, or by judicial order from a court of
competent jurisdiction. Such party shall promptly notifies the other party of
such request for disclosure , where possible, and upon the other party’s
request, cooperates to minimize the disclosure of such information and/or works
with the other party to obtain a protective order prior to such disclosure.

14.17 Entire Agreement. This Agreement together with the exhibits, Certification
Letters and appendices, completely and exclusively states the agreement of the
parties regarding its subject matter. It supersedes, and its terms govern, all
prior proposals, agreements, or other communications between the parties, oral
or written, regarding such subject matter. This Agreement shall not be modified
except by a subsequently dated written amendment or appendix signed on behalf of
Adobe and EFI by their duly authorized representative and any provision of a
purchase order purporting to supplement or vary the provisions hereof shall be
void. In the event of any conflict between the terms of this Agreement and any
appendix hereto, the terms of the appendix shall control for the EFI Product and
the End User Product described therein.

14.18 Termination of All Prior PostScript Software Agreements. Except for the
Collaboration Agreement entered into as of March 31, 2003 by Adobe, EFI and
certain of their subsidiaries or affiliates, the parties agree that the
agreements between Adobe and EFI that relate to Adobe PostScript Software
(including those agreements listed below) (all together the “Prior Agreements”)
to the extent not already terminated shall terminate effective immediately. In
addition, the parties agree that all Adobe proprietary information supplied to
EFI under the Prior Agreements and which is currently in EFI’s possession or
control shall be

 

29



--------------------------------------------------------------------------------

treated as Adobe Deliverables under the terms of this Agreement and further,
that any such Adobe proprietary information supplied to EFI in source code form
or any derivative thereof shall be treated as Adobe Support Information under
this Agreement.

List of Prior Agreements:

Custom PostScript Interpreter OEM License Agreement dated as of March 1, 1991,
as amended to date, Appendix No. 1 dated March 3, 1991 and Appendix No. 2 dated
June 11, 1993

PostScript Support Source and Object Code Distribution License Agreement dated
as of September 12, 1995 and Reference Port Appendices No. 1 and No. 2 dated
September 12, 1995 and December 6, 1996, respectively, and Licensed System
Appendices No. 1 dated May 30, 1996, No. 2 dated February 28, 1997, No. 3 dated
August 29, 1997, No. 4 dated December 17, 1997 and No. 5 dated May 13, 1998

Adobe Printer Driver Reproduction and License Agreement dated August 25, 1994,
including Appendices No. 1-3 all dated August 25, 1994, Appendix No. 4 dated
December 1, 1995, another Appendix No. 4 dated April 17, 1996 and Appendix No. 5
dated June 10, 1996 and the Adobe Driver Software for Macintosh and Windows
Continuing Support Agreement dated August 25, 1994

Adobe Printer Driver Reproduction and License Agreement (OEM Version) dated as
of November 1, 1996, as amended, and Driver Appendices No. 1-3 all dated
August 15, 1996 (for AdobePS 3.0.1 for Microsoft Windows, AdobePS 4.1 for
Microsoft Windows and PSPrinter 8.3.1 for Apple Macintosh, respectively),
Appendix No. 4 dated November 1, 1996 (for PSPrinter 8.2.2J for Macintosh and
ATMJ Software), and Appendix No. 5 dated December 2, 1996 (for AdobePS 4.1.1 for
Microsoft Windows)

Adobe Brilliant Screens Technology License Agreement (ABS Toolkit) dated as
May 30, 1996

Letter Agreement dated July 9, 1999 between Adobe and EFI

Letter Agreement Re: Adobe PostScript Royalties dated December 6, 2000 between
Adobe and EFI

Temporary Assignment Agreement Between Electronics for Imaging, Inc. and Adobe
Systems Incorporated

14.19 Prior Certification of EFI Products. The parties agree that the products
listed in EXHIBIT N (“Certified EFI Products”) have been certified by Adobe and
have been or are being distributed by EFI under the terms of the Agreement.

15. Dispute Resolution. For any disputes that may arise between the parties with
respect to any technology issues, any support and service issues or any other
matters reasonably related to this Agreement, the parties shall follow the
procedures set forth herein. In the event of a dispute, either party may give
the other party’s ombudsman written notice of

 

30



--------------------------------------------------------------------------------

its desire to invoke these procedures (“Dispute Notice”). The parties’
respective contacts specified in EXHIBIT S (“Contacts”) shall meet and discuss
in good faith (A) all reasonable solutions and exercise all reasonable efforts
to resolve disputes that are generally related to the business relationship
contemplated by this Agreement within ten (10) business days after a party
receives a Dispute Notice from the other party and (B) all disputes related to
technical and support, issues that the parties’ respective technical and support
contacts, as applicable, are unable to resolve, within the ten (10) business
days after a party receives a Dispute Notice from the other party. If the ten
(10) business days has elapsed and these business and ombudsman contacts are
unable to resolve any general business relationship issue, or any technical or
support issue escalated to them, those contacts shall bring such dispute to the
attention of their respective executive level managers who may pursue any
dispute resolution procedures they deem desirable in their own independent
discretion. Notwithstanding the foregoing, if the dispute is not resolved within
thirty (30) days of receipt by either party of a Dispute Notice, either party
may exercise its termination rights under Section 12.2 (Termination) Pending
resolution of any dispute related to this Agreement, each party shall continue
their performance under this Agreement, including but not limited to providing
support and software bug fixes and updates and the payment of all amounts due
under this Agreement.

16. Subsidiaries and Contractors. This Agreement applies to EFI and to its
Subsidiaries. EFI agrees to make all payments due Adobe under this Agreement for
itself and its Subsidiaries. EFI guaranties the performance of its Subsidiaries
and contractors of EFI or its Subsidiaries, of all of EFI’s obligations
hereunder. For the purposes of this Agreement, any breach by a subsidiary or
contractor of EFI of the provisions of this Agreement shall be deemed to
constitute a breach by EFI.

17. Name Change. In the event that EFI changes its corporate name or corporate
structure, EFI shall notify Adobe in writing at least ten (10) days prior to
such name or structure change taking effect.

18. Financial Statements. If EFI should cease to be a publicly traded company,
upon request from Adobe, EFI shall provide to Adobe as confidential information
quarterly and/or annual audited financial statements including a balance sheet,
income statement, statement of cash flow, relevant notes and/or credit
references reasonably necessary for Adobe to ascertain the credit-worthiness of
EFI.

 

31



--------------------------------------------------------------------------------

19. Confidentiality.

19.1 Definition of Confidential Information. “Confidential Information” means
(A) any and all technical and non-technical information including patent,
copyright, trade secret, and proprietary information, techniques, sketches,
drawings, models, inventions, know-how, processes, apparatus, equipment,
algorithms, software programs (including pre-release versions of software), ppd
and driver files, software source documents, and formulae related to the
current, future and proposed products and services of each of the parties, and
includes, without limitation, each party’s respective information concerning
research, experimental work, development, design details and specifications,
engineering, financial information, procurement requirements, purchasing,
manufacturing, customer lists, business forecasts, sales and merchandising, and
marketing plans and information and (B) proprietary or confidential information
of any third party who may disclose such information to either party in the
course of the other party’s business; provided, however, that any information
disclosed by the Discloser will be considered Discloser’s Confidential
Information by the Recipient only if such information, (A) is provided as
information fixed in a tangible medium of expression, is conspicuously
designated as “Confidential” or “Proprietary”, or (B) would be reasonably
understood, either from the nature of the information or the circumstances of
disclosure, to be confidential or proprietary. “Discloser” means the party who
discloses its own Confidential Information. “Recipient” means the party who
receives the other party’s Confidential Information

19.2 Confidential Information Exclusions. Discloser’s Confidential Information
shall not include any information which: (A) is or falls into the public domain
without fault of the Recipient, (B) the Recipient can show was in its possession
prior to receipt thereof from the Discloser, (C) the Recipient receives from a
third party with no obligation of confidence to the Discloser, or (D) the
Recipient independently develops without benefit, use or reference to any of
Discloser’s Confidential Information.

19.3 Use of Confidential Information. Except (A) as expressly permitted or
required in carrying out this Agreement, or (B) for such limited disclosures in
confidence as may be reasonably necessary to either party’s attorneys and
accountants, the Recipient shall not use Discloser’s Confidential Information or
disclose Discloser’s Confidential Information to any third party, either during
the term of this Agreement or thereafter, without the prior written consent of
Discloser. Thus, Recipient may use Discloser’s Confidential Information only to
perform its obligations under this Agreement.

19.4 Disclosure of Confidential Information to Employees and Contractors. Except
as otherwise provided in or permitted by this Agreement, Recipient shall not
use, reproduce, duplicate, copy, or otherwise disclose, distribute, or
disseminate any part of Discloser’s Confidential Information except for internal
use by employees (both regular employees and temporary employees), consultants
or contractors of Recipient, on a need-to-know basis solely for the purposes
permitted by this Agreement. Prior to disclosing Discloser’s Confidential
Information to Recipient’s employees, consultants or contractors, Recipient
shall have executed with such party an agreement that restricts use and
disclosure of Discloser’s Confidential Information (or categories of
Confidential Information which encompass Confidential Information) in a manner
consistent with this Agreement. Recipient shall protect Discloser’s Confidential
Information with the same degree of care used to protect Recipient’s own
proprietary information of like importance, but in any case using no less than a
reasonable degree of care.

 

32



--------------------------------------------------------------------------------

19.5 Required Disclosure. Nothing in this Agreement shall prohibit Recipient
from disclosing Discloser’s Confidential Information if legally required to do
so by judicial or governmental order or by deposition, interrogatory, request
for documents, subpoena, civil investigative demand or similar process in a
judicial or governmental proceeding (a “Required Disclosure”); provided that
Recipient shall (A) give Discloser prompt written notice of such Required
Disclosure at least ten days prior to such disclosure, (B) cooperate with
Discloser in the event that Discloser elects to contest such disclosure or seek
a protective order with respect thereto, and (C) in any event only disclose the
exact Confidential Information, or portion thereof, specifically requested by
the Required Disclosure.

19.6 Ownership of Confidential Information. All Confidential Information shall
remain the property of the respective Discloser and shall be returned to
Discloser upon written request or termination of this Agreement for any reason,
except as provided otherwise in this Agreement.

19.7 No Licenses or Warranties for Confidential Information. Except as otherwise
provided in this Agreement, no license under any intellectual property right is
granted or implied by the conveying of Discloser’s Confidential Information to
Recipient. None of the Confidential Information which may be disclosed by
Discloser shall constitute any representation, warranty, assurance, guarantee,
or inducement by Discloser of any kind, and, in particular, with respect to the
non-infringement of any intellectual property rights, or other rights of third
persons or of Discloser.

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this OEM Distribution and
License Agreement to be executed by their duly authorized representatives.

 

ADOBE:     EFI: ADOBE SYSTEMS INCORPORATED     ELECTRONICS FOR IMAGING, INC. By:
 

/s/ Bruce Chizen

    By:  

/s/ Guy Gecht

Print       Print   Name:  

Bruce Chizen

    Name:  

Guy Gecht

Title:  

CEO

    Title:  

CEO

Date:  

Sept. 19, 2005

    Date:  

Sept. 19, 2005

Address for Notice:     Address for Notice:

345 Park Avenue

San Jose, CA 95110-2704

   

303 Velocity Way

Foster City, CA 94404

ADOBE SYSTEMS SOFTWARE IRELAND LIMITED       By:  

/s/ David Liddy

      Print         Name:  

David Liddy

      Title:  

 

      Date:  

28-9-2005

     

Address for Notice:

Unit 3100 Lake Drive

CityWest Business Campus

Dublin D24, Ireland

 

34



--------------------------------------------------------------------------------

EXHIBIT A

LICENSING CATEGORIES AND TERMS

1. Adobe Support Information

a. Examples of Adobe Support Information. Adobe Support Information includes any
of the following software components or documentation provided by Adobe to EFI
hereunder: (a) Other Adobe Software, Host Software and PostScript Software in
source code form, (b) unreleased versions of Other Adobe Software, Host Software
or PostScript Software in object code form, (c) documentation provided by Adobe
intended for internal use by EFI for development purposes only, (d) the Adobe
Certification Test Suite, (e) Software Development Tools and Utilities, or
(f) any Adobe Deliverables identified as Adobe Support Information in an Adobe
Deliverables Appendix or otherwise as communicated to EFI, and (g) any
enhancements or modifications related to any of the foregoing as provided by
Adobe. Adobe Support Information shall not be deemed to include Core Source.

b. License Terms. EFI shall have a non-exclusive, non-transferable (except as
provided in Section 14.11 (“Assignment”)) license to use (but not the right to
sublicense the right to use) the Adobe Support Information supplied to EFI
hereunder solely at a Development Site, for the sole purpose of designing,
developing, adapting, localizing, modifying, testing and maintaining Revised
Object implemented as part of present or future EFI Products, in conformance
with the PostScript Language Specification. EFI’s right to modify the Adobe
Support Information under the license set forth in this Paragraph is limited to
Adobe Support Information supplied to EFI in source code form. EFI agrees that
all development activities associated with the Adobe Support Information will be
done only by EFI employees and Authorized Consultants (as defined in EXHIBIT K-1
(“Secure Procedures for Handling Adobe Support Information”)) and solely at the
Development Sites. EFI’s right to use the Adobe Support Information solely at
the Development Sites does not preclude EFI from distributing the Distributable
Software to its Remarketer Customers for the uses permitted herein.

2. Core Source.

a. Examples of Core Source. The Core Source modules currently licensed to EFI
are known as “Devpattern” and “Framemarker.” Future Core Source modules licensed
to EFI will be so identified on the applicable Deliverables Appendix. Also see
Section 1.8 of the Agreement for a definition of Core Source.

b. License Terms. EFI shall have a non-exclusive, non-transferable (except as
provided in Section 14.11 (“Assignment”)) license to use (but not the right to
sublicense the right to use) the Core Source supplied to EFI hereunder solely at
a Primary Development Site, for the sole purpose of designing, developing,
adapting, localizing, modifying, testing and maintaining Revised Object
implemented as part of present or future EFI Products, in conformance with the
PostScript Language Specification. EFI agrees that all development activities
associated with the Core Source will be done only by Authorized Employees of EFI
pursuant to the procedures set forth in EXHIBIT K-2 (“Additional Secure
Procedures for Handling Core Source”).

 

35



--------------------------------------------------------------------------------

3. Distributable Software.

a. Examples of Distributable Software. Distributable Software includes
(a) Revised Object, (b) Host Software and (c) Font Programs. See Section 1.11 of
the Agreement for a definition of Distributable Software.

b. License Terms. Aside from sublicensing rights, each of the types of
Distributable Software has unique licensing terms set forth below. The
sublicensing rights for Distributable Software are as follows:

Adobe hereby grants EFI a non-exclusive, non-transferable (except as provided in
Section 14.11 (“Assignment”)) license to sublicense its Remarketer Customers the
right to reproduce solely at Reproduction Sites and distribute, through multiple
tiers, the Distributable Software solely for use with an End User Product or a
Software Upgrade or as Replacement Software (as described in Section 2.4
(“Replacement of Defective Product”)). As a condition to such sublicensing
rights, the Remarketer Customers must have written agreements with EFI
containing terms substantially similar to EXHIBIT O (“Remarketer Customer
Reproduction Rights Agreement Minimum Terms and Conditions “).

4. Revised Object.

a. Definition of Revised Object. See Section 1.32 of the Agreement for a
definition of Revised Object.

b. License Terms. EFI shall have a non-exclusive, non-transferable (except as
provided in Section 14.11 (“Assignment”)) license to (a) use, solely at the
Development Sites, (b) reproduce (or have reproduced for EFI’s sole benefit) at
the Reproduction Sites only, (c) sublicense and distribute, directly and
indirectly through EFI’s usual distribution channels, including distribution
through Remarketer Customers, the Revised Object for use as part of an Adobe
certified EFI Product; and to (d) sublicense to its Remarketer Customers the
right to reproduce at the Reproduction Sites only and to remarket Revised Object
solely for use with an Adobe certified End User Product subject to compliance
with the requirements in Paragraph 3.b of this EXHIBIT A, and (e) create Golden
Masters and distribute such Golden Masters to Remarketer Customers for such
Remarketer Customers’ faithful reproduction thereof. All distributions of any
Revised Object shall be subject to the terms and conditions of this Agreement.
EFI’s right to distribute the Revised Object or use it internally (other than
for development or testing) is contingent upon certification by Adobe of a
particular EFI Product for use and distribution as part of an End User Product.
Distribution or use (other than for development or testing) of Revised Object
shall be limited to versions in ROM form, or encrypted versions executable from
RAM, protected in accordance with Section 2.3 (“Protection Mechanisms”).

5. Host Software

a. Examples of Host Software. Also see Section 1.22 of the Agreement for a
definition of Host Software.

 

36



--------------------------------------------------------------------------------

i. Adobe Reader means Adobe’s host-resident software that permits End Users to
read portable document format (“PDF”) files.

ii. Adobe Driver Software means driver software, and accompanying utility files
and installation tools, all in object code form, which enable application
programs to communicate with printers containing PostScript Software from Adobe,
including any enhancements, modifications or localizations provided by Adobe and
any localizations or modifications made by EFI through its use of the applicable
Adobe development tools (subject to EFI’s ownership of such localizations and
modifications as set forth in Section 3.2 (“Modifications by EFI”)). In
connection with the delivery of the Adobe Driver Software, Adobe may supply EFI
with development tools such as plug-in and localization kits to allow EFI to
make limited modifications and/or localize the Adobe Driver Software. EFI agrees
that it (a) shall use such tools solely to localize or customize the Adobe
Driver Software for use by End Users in conjunction with EFI Products, (b) shall
not change the name of any Adobe Driver Software file or Adobe Driver Software
icon without Adobe’s prior written consent, (c) shall make only such
modifications as are permitted by use of such tools in the normal and intended
manner and (d) shall ensure that the Adobe Driver Software, and any derivative
thereof, is licensed under EFI’s End User Agreement.

iii. Adobe Type Manager (or ATM) means Adobe’s host-resident software containing
font rendering technology that reads Adobe Type 1 fonts and generates bitmap
characters.

b. License Terms. EFI shall have a non-exclusive, non-transferable (except as
provided in Section 14.11 (“Assignment”)) license to (a) use the Host Software,
and in the case of Adobe Driver Software, the right to localize and modify the
Adobe Driver Software (provided Adobe delivers to EFI a software development
tool expressly intended for such localization or modification) at the
Development Sites only, (b) reproduce (or have reproduced for EFI’s sole
benefit) the Host Software at the Reproduction Sites only, (c) sublicense and
distribute the Host Software, directly and indirectly through EFI’s usual
distribution channels, including distribution through Remarketer Customers,
(d) sublicense to its Remarketer Customers the right to reproduce at the
Reproduction Sites only and remarket Host Software solely for use with an Adobe
certified End User Product, subject to compliance with the requirements in
Paragraph 3.b of this EXHIBIT A, and (e) create Golden Masters and distribute
such Golden Masters to Remarketer Customers for such Remarketer Customers’
faithful reproduction thereof. All distribution of the Host Software shall be in
object code form only and either bundled with an Adobe certified EFI Product or
separately for use with an Adobe certified EFI Product or Adobe certified End
User Product in accordance with the terms applicable to “Host Software” in
EXHIBIT H (“EFI End User Agreement”). EFI’s license to distribute the Host
Software or use it internally (other than for development or testing) is
contingent upon certification by Adobe approving a particular EFI Product for
use and distribution as part of an End User Product.

6. Font Programs

a. Examples of Font Programs. See Exhibits C-1 through C-4. See Section 1.19 of
the Agreement for a definition of Font Programs.

 

37



--------------------------------------------------------------------------------

b. License Terms. In addition to rights to the Font Programs granted elsewhere
in this Agreement, EFI shall have a non-exclusive, non-transferable (except as
provided in Section 14.11 (“Assignment”)) license to (a) reproduce (or have
reproduced for EFI’s sole benefit) the Font Programs at the Reproduction Sites,
(b) distribute the Font Programs, directly and indirectly through EFI’s usual
distribution channels, including distribution through Remarketer Customers, only
bundled with the Revised Object for use with an EFI Product or, in the case of
Roman Font Programs only, bundled with Host Software solely for use with an EFI
Product, (c) sublicense to its Remarketer Customers the right to reproduce at
the Reproduction Sites only and to remarket the Font Programs solely for use
with an End User Product, subject to compliance with the requirements in
Paragraph 3.b of this EXHIBIT A, (d) create Golden Masters and distribute such
Golden Masters to Remarketer Customers for such Remarketer Customers’ faithful
reproduction thereof, (e) sublicense the Font Programs to End Users for the
reproduction and display of Typefaces as set forth on the number of central
processing units (“CPUs”) and computers specified in EXHIBIT H (“EFI End User
Agreement”), or in a Certification Letter, for use with a single End User
Product, (f) use the Font Programs to reproduce and display the Typefaces in
conjunction with the testing, evaluation or demonstration of an EFI Product or
End User Product and (g) use and sublicense each End User to use the Typeface
Trademarks to identify the Font Programs. All distributions of any Font Programs
shall be subject to the terms and conditions of this Agreement. The use,
reproduction and distribution of the Font Programs in EFI Products as set forth
in EXHIBIT C-1 (“Extended Roman Font Program Set”), EXHIBIT C-2 (“Font Programs
for Japanese Typefaces”), EXHIBIT C-3 (“Font Programs for Chinese Typefaces”)
and EXHIBIT C-4 (“Font Programs for Korean Typefaces”) is subject to Adobe
certification of the EFI Products containing such Font Programs. EFI’s license
under this Paragraph to the Font Programs will terminate upon termination of the
agreement (or the applicable portion thereof) between Adobe and the Trademark
owner, if any, pertaining to such Font Programs, at which time Adobe shall have
the right to substitute a Font Program for an equivalent Typeface.
Notwithstanding the license granted in subparagraph (c) above, EFI may not
sublicense to its Remarketer Customers the right to reproduce any Font Programs
owned by a third party for which Adobe has not received the requisite
sublicensing rights.

b.1 Minimum Font Program Requirements All EFI Products containing PostScript 3
Software distributed hereunder shall include, at a minimum, the Font Programs,
as follows:

b.1.1 For Roman Versions of EFI Products, the full Extended Roman Font Program
Set, as described in EXHIBIT C-1 (“Extended Roman Font Program Set”).

b.1.2 For Japanese versions of EFI Products, the Extended Roman Font Program
Set, as described in EXHIBIT C-1 (“Extended Roman Font Program Set”), and the
Font Programs for Japanese Typefaces, as described in EXHIBIT C-2 (“Font
Programs for Japanese Typefaces”). EFI shall bundle the number and type of
Morisawa Japanese Typefaces or the Heisei Japanese Typefaces specified in
accordance with EXHIBIT C-2. Notwithstanding the foregoing, EFI shall not be
required to bundle any Japanese Typefaces with PostScript Version 3016. For
PostScript Version 3015, EFI has a choice bundle either Hesei or Morisawa
Typefaces for products with less than 1200 dpi resolution.

 

38



--------------------------------------------------------------------------------

b.1.3 For Chinese versions of EFI Products, the Extended Roman Font Program Set,
as described in EXHIBIT C-1 (“Extended Roman Font Program Set”), and the Font
Programs for Chinese Typefaces, as described in EXHIBIT C-3 (“Font Programs for
Chinese Typefaces”) in the minimum configuration specified in a Certification
Letter.

b.1.4 For Korean versions of EFI Products, the Extended Roman Font Program Set,
as described in EXHIBIT C-1 (“Extended Roman Font Program Set”), and the Font
Programs for Korean Typefaces, as described in EXHIBIT C-4 (“Font Programs for
Korean Typefaces”) in the minimum configuration specified in a Certification
Letter.

7. Other Adobe Software.

a. Examples of Other Adobe Software:

i. Example Code means a program(s) that is provided to EFI as an example of
software development that implements certain functions. The license terms for
Example Code are set forth in Paragraph 1.b. of this Exhibit A.

ii. In-RIP Trapping Software means the machine-readable object code version of
software, including any data structures embedded in the software program file
and accompanying installation file, and any corrections, changes, alterations or
enhancements to the In-RIP Trapping Software supplied by Adobe, which when
embedded into the Postscript Software will enable EFI to include specified color
trapping (trapping means the automatic generation of overlaps to correct for
colorant misregistration during the printing process) functionality in an End
User Product for distribution to customers hereunder.

a. In-RIP Trapping Software Warranty. Adobe will provide the warranty for the
In-RIP Trapping Software as set forth in Section 9.1 (“Software Warranties”) of
the Agreement. For purposes of the warranty, the functional specifications for
the In-RIP Trapping Software shall be the “PostScript Language Definition for
Trapping” dated April 29, 1997 (revision Number 1.0.1) or any subsequent and
then-current version thereof.

b. License Terms: EFI shall have a non-exclusive, non-transferable (except as
provided in Section 14.11 (“Assignment”)) license to (a) use, solely at the
Development Sites, (b) reproduce (or have reproduced for EFI’s sole benefit) at
the Reproduction Sites only, (c) sublicense and distribute, directly and
indirectly through EFI’s usual distribution channels, including distribution
through Remarketer Customers, the In-RIP Trapping Software for use as part of an
Adobe certified EFI Product

c. Trapping-Related Patent Notice. If an EFI Product contains an implementation
of Adobe’s In-RIP Trapping Software, EFI and its Remarketer Customers shall
include a notice indicating that the In-RIP Trapping Software is licensed under
U.S. Patents Nos. 5,113,249, 5,323,248, 5,420,702, and 5,481,379. This notice
must be displayed on EFI’s and/or Remarketer Customer’s product packaging, End
User Agreement, or other End User Documentation in a location reasonably visible
to the End User.

iii. Normalizer. The “Normalizer Software” means the machine-executable object
code version of software, including any data structures embedded in the software
program file and accompanying installation file (if any, provided by Adobe), and
any corrections, changes, alterations, or enhancements to such software supplied
by Adobe, that enables the conversion of Adobe PostScript files into PDF files.
The Normalizer Software is excluded from the warranty provided with respect to
the Postscript Software set forth in Section 9 (“Performance Warranty”).

 

39



--------------------------------------------------------------------------------

a. License Terms. EFI may distribute the Normalizer Software solely for use with
an End User Product (“Integrated Normalizer Software”) or bundled as part of an
EFI workflow software application that supports printing to an output device
(“Standalone Normalizer Application Software”). EFI may not use or permit the
use of the Normalizer Software (a) for the purpose of document exchange or
on-line publication (unless such use contributes in a significant way to
supporting prepress or printing-related solutions) or, (b) as a PDF
file-creating application that would effectively compete with the Adobe Acrobat
or Acrobat Distiller Server products. EFI shall ensure that each copy of the
Normalizer Software distributed by EFI is accompanied by the appropriate End
User agreement, as described in Section 2.2 (“End User Agreement”) of this
Agreement and, in addition, with respect to U.S. Government and Foreign
Government End Users an End User agreement in accordance with Section 6.2 (“U.S.
Government End Users”) and 6.3 (“Foreign Government Agreements”), respectively,
of this Agreement.

b. Font Program Usage with Integrated Normalizer Software. No separate license
or additional fees for the applicable Font Programs will be required for the
following uses by the server based version of the Integrated Normalizer
Software:

(i) The Integrated Normalizer Software is resident on the same host system as
the Raster Image Processor (“RIP”), and the Integrated Normalizer Software only
uses Font Programs that have been licensed for use with such RIP;

(ii) The Integrated Normalizer Software may use its own copy of the Roman Font
Programs on the host computer on a royalty-free basis (whether or not the
Integrated Normalizer Software and the RIP are on the same host computer or on
separate host computers), provided that such use is limited to a maximum of five
(5) copies of the Roman Font Programs; or

(iii) The Integrated Normalizer Software may use its own copy of the non-Roman
Font Programs on a royalty-free basis, provided that (i) the Integrated
Normalizer Software is resident on the same host computer with the RIP; and
(ii) EFI represents and warrants that such non-Roman Font Programs will not be
used by the Integrated Normalizer Software except solely as part of a process
for printing by the RIP.

Other uses of the Font Programs in connection with the Integrated Normalizer
Software are beyond the scope of the licenses granted herein and may require
additional restrictions and/or fees.

c. Use of Font Programs with Standalone Normalizer Application Software. EFI
shall not install or use, and shall prohibit any third party from installing or
using, any Adobe-supplied Font Programs other than the Roman Font Programs
specified in EXHIBIT C-1 (“Extended Roman Font Program Set”) with the Standalone
Normalizer Application Software. The royalty for such Roman Font Programs is
included in the fee for the Normalizer Software license (as set forth in
Paragraph III.A (“Normalizer and PDF Libraries”) of

 

40



--------------------------------------------------------------------------------

EXHIBIT L (“Royalties”) of this Agreement as amended herein; thus no separate
royalty will be due for such Roman Font Programs distributed for use with the
Standalone Normalizer Application Software.

d. Additional Font Use Restrictions.

(i). If EFI is distributing Standalone Normalizer Application Software without
fonts provided by Adobe, EFI acknowledges that the Normalizer Software may embed
the fonts into a PDF file and that such functionality may be outside of the
terms of the applicable font license, for which Adobe shall have no liability or
responsibility.

(ii). EFI shall report all Font Programs distributed for use with Normalizer
Software in accordance with Section 8.6 (“Payment of Royalties”).

e. Standalone Normalizer Application Software Quality Standards. EFI shall
perform testing and employ sufficient quality assurance standards to assure that
the Standalone Normalizer Application Software successfully performs the
function of converting Adobe PostScript files into PDF language files for
printing to an output device.

f. Normalizer Software Maintenance. Adobe shall use commercially reasonable
efforts to provide Maintenance services for the then-current major version of
the Normalizer Software, as provided pursuant to Section 4.3 (“Maintenance”) and
EXHIBIT G (“Maintenance”) of the Agreement, for as long as EFI continues to pay
the applicable fees pursuant to Section 8.1 of the Agreement. For purposes of
providing Error resolution services for the Normalizer Software under EXHIBIT G
of the Agreement, “Documentation” shall mean the Adobe-supplied document titled
“Using Normalizer” (or later supplement or version provided by Adobe).

iv. Host PDF Printing Library. Host PDF Printing Library means Adobe’s PDF
Library technology and accompanying Roman Typeface fonts, in object code form
only, as well as any enhancements or modifications thereto, as provided by Adobe
to EFI hereunder which has as its purpose the converting of PDF files to
PostScript language file form for processing by a printing system using Adobe
PostScript software.

a. License Terms. Subject to EFI’s compliance with the terms of this Agreement,
Adobe grants to EFI a non-exclusive, non-transferable license during the term of
this Agreement to (i) incorporate or integrate the Host PDF Printing Library
with application software supplied by EFI at a Development Site, (ii) reproduce
(or have reproduced for EFI’s sole benefit) the Host PDF Printing Library at a
Reproduction Site and (iii) sublicense and distribute, directly and indirectly
through EFI’s usual distribution channels, including distribution through its
Remarketer Customers, the Host PDF Printing Library solely in object code form
as integrated with EFI’s application software and only as bundled for use with a
End User Product or unbundled as an upgrade for use with a previously installed
End User Product in accordance with this Agreement. EFI agrees that the Host PDF
Printing Library will not be distributed for use with a Clone Product.
Notwithstanding the restrictions contained in Exhibit H (“EFI End User
Agreement”) of the Agreement on the number of copies permitted to be installed
and used concurrently, an End User may install and use the Host PDF Printing

 

41



--------------------------------------------------------------------------------

Library, including the accompanying Roman Typeface fonts, on multiple computers,
provided that the End User is contractually obligated to use the Host PDF
Printing Library, including the accompanying Roman Typeface fonts, only in
conjunction with an End User Product. EFI shall incur no payment obligations to
Adobe for the right to distribute the Host PDF Printing Library if distributed
bundled with an End User Product; provided, however, that if EFI distributes the
Host PDF Printing Library in an unbundled form as an upgrade for use with a
previously installed End User System on a fee basis, then EFI shall pay Adobe a
royalty at the rate to be mutually agreed to by the parties.

b. Host PDF Printing Library Maintenance. Adobe shall use commercially
reasonable efforts to provide Maintenance services for the then-current major
version of the Host PDF Printing Library Software (including the most current
dot releases thereof), as provided pursuant to Section 4.3 (“Maintenance”) and
EXHIBIT G (“Maintenance”) of the Agreement, for as long as EFI continues to pay
the applicable fees pursuant to Section 8.1 of the Agreement.

v. “Adobe PDF Trapping Library”

A. The PDF Trapping Deliverables consists of the following:

1. PDF Trapping Library. “PDF Trapping Library” means the machine-executable
object code version of the PDF Trapping Library version 1.5 software (which is
used on a host computer to perform the color trapping function on a PDF file in
order to adjust for the misregistration of colors in a multicolor printing
process), and any corrections, changes, alterations, or enhancements thereto
supplied by Adobe hereunder. The PDF Trapping Library includes a functional
client interface with example source code (“Sample Source”) that may be used and
modified, as needed, solely to integrate the Adobe PDF Trapping Library into a
prepress printing process.

2. Associated documentation: Associated documentation includes, but is not
limited to, the documents entitled “Incorporating the Adobe PDF Trapper into a
Product”, “Trapping Rules for Adobe Trapping Products”, and “Portable Job Ticket
Format” v1.1. EFI may make a limited number of copies of the Associated
Documentation for use by its Authorized Employees or Authorized Contractors for
internal development purposes for the sole purpose of developing the EFI
Application or product (as defined herein) and not for any other purpose or for
distribution by any means.

B. General. The following shall apply to all use and distribution of the PDF
Trapping Deliverables:

1. Notwithstanding anything to the contrary in this Exhibit or the Agreement,
the PDF Trapping Deliverables are being supplied “AS IS” without warranty,
support, and maintenance of any kind and Adobe will bear no liability for any
damage, loss, liability, cost or expense, direct or indirect, arising out of
EFI’s use of the PDF Trapping Deliverables or its distribution of the PDF
Trapping Library as permitted in this Exhibit and the Agreement.

2. EFI is free to make changes to the Sample Source (but not to any other
components of the PDF Trapping Deliverables) and to create derivative works

 

42



--------------------------------------------------------------------------------

containing portions or all of the Sample Source. Subject to Adobe’s ownership of
the underlying Sample Source, as supplied by Adobe to EFI hereunder, EFI shall
own the modifications that it makes to the Sample Source; provided, however,
that derivative works created by EFI containing any Sample Source, as provided
by Adobe to EFI hereunder, shall remain subject to the provisions of this
Exhibit and the Agreement.

C. Distributed as part of, or for use with, a End User Product. If the PDF
Trapping Library, or components thereof, is distributed as either (i) integrated
or bundled with an End User Product or (ii) unbundled as an upgrade for use with
a previously installed End User Product, the following terms and conditions
shall apply:

1. License Grant. EFI shall internally use the PDF Trapping Deliverables solely
for developing EFI Products that include PostScript Software in accordance with
the requirements set forth in this Exhibit and the Agreement, and EFI shall
distribute the PDF Trapping Library solely in object code form only as
integrated or bundled with an End User Product or unbundled as an upgrade for
use with a previously installed End User Product. The PDF Trapping Deliverables
supplied to EFI hereunder shall be deemed “Other Adobe Software” as defined in
the Agreement and are subject to the terms and conditions of this Exhibit and
the Agreement, including without limitation, EFI’s obligation to protect the
trade secrets and proprietary rights of Adobe in the PDF Trapping Deliverables
in accordance with EXHIBIT K-1 (Secure Procedures for Handling Adobe Support
Information).

D. Standalone EFI Application. If the PDF Trapping Library is distributed as
integrated with an EFI Application (as defined below) but not integrated or
bundled with a End User Product or as an upgrade for use with a previously
installed End User Product, the following terms and conditions shall apply:

1. License Grant. Subject to EFI’s compliance with the terms of this Exhibit and
the Agreement, Adobe grants to EFI a non-exclusive, non-transferable license
during the term of the Agreement to (i) use the PDF Trapping Deliverables at a
Development Site solely to integrate the PDF Trapping Library with EFI’s
application software that adds significant and primary functionality to the PDF
Trapping Library (hereinafter, “EFI Application”), (ii) reproduce, modify, and
compile into object code the Sample Code as a component of EFI Applications at a
Development Site, (iii) reproduce (or have reproduced for EFI’s sole benefit) at
a Reproduction Site the PDF Trapping Library, and (iv) sublicense and
distribute, directly and indirectly through EFI’s usual distribution channels,
including distribution through EFI’s Remarketer Customers, the Sample Code (as
delivered by Adobe and as modified by EFI and compiled into object code) and the
PDF Trapping Library components in object code form solely as integrated into
EFI Applications.

2. Proprietary Notices. The licenses in Paragraph D.1 above are conditioned on
(i) EFI including a copyright notice reflecting the copyright ownership of EFI
in such EFI Applications, (ii) EFI being solely responsible to its customers for
any update or support obligation or other liability which may arise from the
distribution of EFI Applications, (iii) EFI not making any statements that any
EFI Application is “certified,” or that its performance is guaranteed, by Adobe,
and (iv) EFI not using Adobe’s name or trademarks to market any EFI Applications
without prior written permission of Adobe. Any modified or merged portion of the
Sample Code and merged portion of the PDF Trapping Library components, is
subject to this Exhibit and the Agreement.

 

43



--------------------------------------------------------------------------------

3. End User License Agreement. EFI acknowledges that the PDF Trapping Library,
as supplied by Adobe, is not a finished product and is not to be distributed to
End Users except as successfully integrated by EFI into the EFI Application. EFI
will take all steps necessary to protect Adobe’s proprietary rights in the PDF
Trapping Deliverables and to ensure that each copy of the EFI Application
distributed by EFI to an End User, whether directly or through EFI’s usual
distribution channels, will be accompanied by a localized copy of EFI’s or
Remarketer Customer’s standard software license agreement applicable to such EFI
Application (the “EFI Application End User Agreements”). Such EFI Application
End User Agreements will include terms and conditions substantially equivalent
to those set forth in EXHIBIT H (“EFI End User Agreement”) attached hereto. The
EFI Application End User Agreement may be (a) a written agreement signed by the
End User, or (b) a written agreement in the package containing the EFI
Application, or the user documentation for the EFI Application, that is fully
visible to the End User and that the End User accepts by opening the package. If
Adobe in writing permits EFI to distribute EFI Application in electronic form,
EFI shall ensure that upon the initial use of the EFI Application, the End User
is presented with a copy of the EFI Application End User Agreement and is
required to electronically accept the terms of the EFI Application End User
Agreement prior to accessing use of the functions of the EFI Application. EFI
shall ensure that its Remarketer Customers’ End User licenses substantially
conform to the requirements set forth in this Paragraph.

4. LIMITATION OF LIABILITY. EXCEPT WITH RESPECT TO THE PROTECTION AGAINST THIRD
PARTY CLAIMS AS SET FORTH IN SECTION 11.1.1 (“ADOBE DELIVERABLES”), IN NO EVENT
WILL ADOBE OR ITS SUPPLIERS BE LIABLE FOR ANY LOSSES, DAMAGES, LIABILITIES,
CLAIMS OR COSTS WHATSOEVER ARISING FROM EFI’S USE OF THE PDF TRAPPING
DELIVERABLES OR ANY COMPONENT THEREOF OR ANY DISTRIBUTION OF EFI APPLICATIONS,
INCLUDING WITHOUT LIMITATION ANY CONSEQUENTIAL, INDIRECT, INCIDENTAL DAMAGES, OR
ANY LOST PROFITS OR LOST SAVINGS, EVEN IF ADOBE HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSSES, DAMAGES, LIABILITIES, CLAIMS OR COSTS OR FOR ANY
CLAIM BY ANY THIRD PARTY.

5. INDEMNIFICATION. EFI will defend, indemnify, and hold Adobe and Adobe’s
suppliers harmless from and against any and all actions, claims or suits,
including reasonable attorneys’ fees, that arise from or are related to the use,
manufacture, and distribution of EFI Applications or EFI products containing any
PDF Trapping Deliverables in any country, worldwide, provided that Adobe gives
EFI prompt written notice of any such claim, tenders to EFI the defense or
settlement of such a claim at EFI’s expense, and cooperates with EFI, at EFI’s
expense, in defending or settling such claim.

6. TRAPPING-RELATED PATENT NOTICE. EFI shall comply with the requirements set
forth in Paragraph 7(a)(ii)(c) (“Trapping-Related Patent Notice”) of this
Exhibit A with respect to any implementation of the PDF Trapping Library in an
EFI Application or product.

 

44



--------------------------------------------------------------------------------

E. PDF Trapping Library Maintenance. Adobe shall use commercially reasonable
efforts to provide Maintenance services for the then-current major version of
the PDF Trapping Library Software, as provided pursuant to Section 4.3
(“Maintenance”) and EXHIBIT G (“Maintenance”) of the Agreement, for as long as
EFI continues to pay the applicable fees pursuant to Section 8.1 of the
Agreement. For purposes of providing Error resolution services for the PDF
Trapping Library Software under EXHIBIT G of the Agreement, “Documentation”
shall mean the Adobe-supplied document titled “Trapping Rules for Adobe Trapping
Products based on Adobe Trapping Engine 305”, plus Specification and API
Reference from “Incorporating Adobe PDF Trapper into a Product version 1.5 “ (or
later supplement or version provided by Adobe).

vi. “PDF Libraries” or “PDFL” means the Adobe PDF Library software product and
related documentation, including all updates.

a. Definitions. The following definitions are applicable to PDF Libraries only.

(i) EFI Host Application means host application software or hardware developed
by EFI that incorporates the licensed PDFL Technology.

(ii) PDFL Technology means Adobe PDF Libraries technology.

(iii) PDFL Documentation means any copy, version or translation, in whole or in
part, of Adobe’s documentation for PDFL Technology given to EFI for EFI’s
internal use only, whether in printed manual or on-line format.

(iv) PDFL Product Appendix means any PDFL Technology Appendix executed by Adobe
and EFI, attached to this Agreement and incorporated herein by this reference.

(vi) Product Appendix means an appendix to this Agreement in which the specific
PDFL Technology components licensed to EFI are identified. Each Product Appendix
must be executed by both Adobe Systems and/or Adobe Ireland, as applicable, and
EFI to be effective.

b. License Terms. Adobe grants to EFI a nonexclusive, nontransferable license,
during the term of this Agreement, to reproduce at the Reproduction Sites,
integrate with EFI Products and distribute, directly or through distributors,
dealers or resellers, PDFL Technology, as so integrated. EFI will not distribute
PDFL Technology as stand alone products. The PDFL Technology may be used solely
for the conversion of documents in PDF format to PostScript format within a
printing workflow environment. Any other use may subject EFI to additional
license fees. All permitted use of the PDFL Technology, including use of PDFL
Technology for demonstration purposes, shall be subject to the terms and
conditions of the End User License Agreement. EFI may only distribute the
version of the PDFL Technology specified in a Product Appendix. EFI shall comply
with all applicable laws and regulations and obtain all appropriate government
approvals pertaining to the sublicensing, transfer and advertising of PDFL
Technology. EFI agrees not to distribute PDFL Technology by rental or lease. EFI
agrees that an EFI Host Application will not alter, modify, or in any way,
change the “Producer” field of the document information of a PDF file. EFI
AGREES NOT TO ALTER ANY PDF FILES INCLUDED WITH COPIES OF THE PDFL TECHNOLOGY
DELIVERED HEREUNDER.

c. New Releases. Adobe may, in its sole discretion, modify PDFL Technology
and/or PDFL Documentation and deliver modified copies to EFI for distribution
under the terms of this Agreement.

 

45



--------------------------------------------------------------------------------

(i) PDFL Technology updates designed by Adobe to correct or improve the
software’s performance (“PDFL Updates”) will be provided without additional
charge. Upon commercial shipment to EFI of a PDFL Update, EFI may continue to
reproduce and distribute the previous release of the PDFL Technology integrated
or incorporated in EFI’s hardware, software and information products until EFI’s
products are revised, at which time EFI shall incorporate the Update into such
products.

(ii) EFI may, but is not obligated to, incorporate a new release of PDFL
Technology and Documentation (“New Release”) in any products that EFI
commercially releases during the first one hundred and twenty (120) days after
Adobe commences commercial shipment of a New Release. EFI will make good faith
efforts to incorporate such New Release in products that EFI commercially
releases for the first time more than one hundred and twenty (120) days after
Adobe’s shipment of the New Release, but in no event will EFI not incorporate a
New Release in products that EFI commercially releases for the first time more
than one year after Adobe’s shipment of the New Release.

(iii) Notwithstanding the foregoing, EFI will cease shipping any allegedly
infringing version of PDFL Technology and commence shipment of new releases
designed to avoid such infringement within ten (10) business days of delivery.

d. PDF Libraries Maintenance. Adobe shall use commercially reasonable efforts to
provide Maintenance services for the then-current major version of the PDF
Libraries Software, as provided pursuant to Section 4.3 (“Maintenance”) and
EXHIBIT G (“Maintenance”) of the Agreement, for as long as EFI continues to pay
the applicable fees.

8. End User Documentation

a. License Terms. EFI shall have a non-exclusive, non-transferable (except as
provided in Section 14.11 (“Assignment”)) license to (a) localize, reproduce,
distribute, reformat and sublicense the End User Documentation, (b) modify the
content of an EFI Product-specific portion of the End User Documentation and
(c) modify the title page and copyright page. Subject to the modifications
allowed in (b) and (c) above, EFI agrees to distribute the applicable End User
Documentation for Host Software in its entirety as provided by Adobe. EFI agrees
not to modify or delete any copyright notices or other proprietary notices
included in the End User Documentation provided by Adobe. Except for the
specific licenses granted in this Section, EFI shall have the same rights and
obligations with respect to End User Documentation as those for Host Software
provided by Adobe to EFI in object code form.

9. PostScript Language Specification License.

a. Examples of PostScript Language Specification. See Section 1.26 (“PostScript
Language Specification”).

b. License Terms. Adobe hereby grants to EFI a non-exclusive, non-transferable
(except as provided in Section 14.11 (“Assignment”)) license to reproduce and
distribute the PostScript Language Specification for use with an End User
Product, provided that EFI shall not make such PostScript Language Specification
available for general distribution or resale through the retail trade, either
through EFI or EFI’s publisher. EFI agrees that no right is granted herein to
reproduce Addison-Wesley’s foreign language versions of the PostScript Language
Specification. Adobe further grants EFI the right to sublicense its Remarketer

 

46



--------------------------------------------------------------------------------

Customers (excluding End Users) to reproduce, in whole or in part, and
distribute the PostScript Language Specification in accordance with the same
terms and conditions imposed on EFI in this Section. Such Remarketer Customers
shall not receive the right to modify the PostScript Language Specification from
EFI.

10. Trademark License.

a. Trademark List. See Section 1.36 (“Trademarks”).

b. License Terms. Subject to this Agreement and EXHIBIT I (“Use of Adobe
Trademarks”) hereto, Adobe hereby grants to EFI a non-exclusive,
non-transferable (except as provided in Section 14.11 (“Assignment”)), limited
license to (a) use the Trademarks on EFI Products and End User Products and in
EFI’s advertising and printed materials for the EFI Products and End User
Products, and (b) sublicense such rights to Remarketer Customers for
distribution of Software Upgrades and End User Products in all countries (except
India or any other jurisdiction where trademark sublicensing is legally
prohibited or not recognized) under a written agreement between EFI and a
Remarketer Customer containing terms substantially equivalent to those set forth
in EXHIBIT I (“Use of Adobe Trademarks”). Where necessary, Adobe will grant
directly to EFI’s Remarketer Customers in India or in any other jurisdiction
where trademark sublicensing is legally prohibited or not recognized, a
non-exclusive royalty-free license to use the Trademarks on EFI Products and End
User Products, and in advertising and printed materials for EFI Products and End
User Products, in such countries and jurisdictions under a written agreement
between Adobe and such Remarketer Customers.

c. Prior to the first Commercial Shipment of any EFI product that carries an
Adobe Trademark, Adobe shall have the right to review and approve in writing the
quality of the copies of, and use of Adobe’s trademarks with, such product and
accompanying packaging, advertising, press releases and the like. Within ten
(10) business days after receipt of such materials for review, Adobe will notify
EFI of its acceptance or rejection in writing. If such materials do not conform
to the requirements of this Agreement, EFI will revise and will cause its
Remarketer Customers to revise such materials prior to shipment and Adobe shall
have the right to review and approve such materials in accordance with the terms
herein. Alternately, EFI may commence Commercial Shipment of an EFI Product that
carries an Adobe Trademark without review of same by Adobe, provided that if at
any time Adobe determines that its trademarks are being used in an inappropriate
or unauthorized manner, Adobe may request EFI to correct such inappropriate or
unauthorized use in a commercially reasonable timeframe (which shall not exceed
30 days). If EFI does not make such corrections within such period of time (or
such other time as agreed to in writing by Adobe), EFI will cease shipment of
the EFI Product until the corrections requested by Adobe are made. Paragraph 11
of this Exhibit A (“Trademarks License”) of the Agreement shall apply in
connection with EFI’s use of and its right to sublicense the use of the Adobe
trademarks on EFI products. Notwithstanding the foregoing, Adobe has certified
and approved the quality of End User Products developed by EFI under this
Agreement and therefore is familiar with and approves of the general quality
standards implemented by EFI in its PostScript-based printer products. EFI
acknowledges that the quality of the Standalone Normalizer Application Software
distributed by EFI in connection with the Adobe trademarks shall be
substantially the same as the quality of End User Products developed and
marketed by EFI under this Agreement.

 

47



--------------------------------------------------------------------------------

11. Intentionally Deleted

12. Other Restrictions and Conditions. Except as expressly permitted in the
Agreement or in writing from Adobe, EFI shall:

 

a.

   not distribute, sell, sublicense, rent, loan, or lease the Adobe Deliverables
or any component thereof to any third party;

b.

   not reverse engineer, decompile, disassemble or otherwise attempt to discover
the source code of the Adobe Deliverables or any component thereof provided to
EFI in any form other than source code form;

c.

   not translate the Adobe Deliverables into another computer language in whole
or in part;

d.

   not make copies of Adobe Deliverables, except as provided herein, or make
media translations of Adobe Deliverables including, without limitation, the
Documentation, in whole or in part, without Adobe’s prior written approval;

e.

   not permit any Adobe Deliverables to be accessible from any computer bulletin
board, or over the Internet, or any other public or privately operated computer
network unless such Adobe Deliverables are integrated into and inseparable from
an EFI Product;

f.

   protect Adobe’s copyright and other ownership interests in all items in the
Adobe Deliverables;

g.

   reproduce on all copies of the Adobe Deliverables the same copyright,
trademark, and other proprietary notices as appropriate and appear on or in the
items delivered by Adobe.

Adobe and/or its suppliers retain all right, title and ownership throughout the
world in the intellectual property embodied in the Adobe Deliverables. Except as
stated herein, this Exhibit and the Agreement do not grant EFI any rights to
patents, copyrights, trade secrets, trademarks, or any other rights in respect
to the items in the Adobe Deliverables. EFI shall ensure that each copy of the
Adobe Deliverables distributed by EFI or Remarketer Customer is accompanied by
the appropriate End User Agreement, as described in Section 2.2 (“End User
Agreement”) of this Agreement and, in addition, with respect to U.S. Government
and Foreign Government End Users an End User agreement in accordance with
Section 6.2 (“U.S. Government End Users”) and 6.3 (“Foreign Government
Agreements”), respectively, of this Agreement. EFI products containing Adobe
Deliverables will not be shipped, transferred, or exported into any country or
used in any manner prohibited by the United States Export Administration Act or
any other export laws, restrictions or regulations (collectively the “Export
Laws”). In addition, if any part of the Adobe Deliverables is identified as
export controlled items under the Export Laws, EFI represents and warrants that
the End User is not a citizen, or otherwise located within, an embargoed nation
(including without limitation Iran, Iraq, Syria, Sudan, Libya, Cuba, North Korea
and Serbia) and is not otherwise prohibited under the Export Laws from receiving
the Adobe Deliverables. All rights to use the Adobe Deliverables are granted on
condition that such rights are forfeited if EFI fails to comply with the terms
of this Paragraph. Nothing contained in this Agreement shall be interpreted so
as to exclude or prejudice the rights (if any) of the EFI or any end user under
the European Directive 91/250 on the Legal Protection of Computer Programs (14
May 1991, OJ 1991(122/42) as implemented in the relevant jurisdiction) with
respect to the PDFL Technology.

 

48



--------------------------------------------------------------------------------

EXHIBIT B

DEVELOPMENT AND REPRODUCTION SITES

I. EFI identifies the following Primary Development Sites:

 

Name of Development Sites

  

Address:

Electronics for Imaging, Inc.   

303 Velocity Way

Foster City, CA 94404

II. EFI identifies the following Development Sites:

 

Name of Development Sites

  

Address:

Electronics for Imaging, Inc.   

303 Velocity Way

Foster City, CA 94404

Best GmbH   

Mevissenstraße 65

D-47803 Krefeld

Electronics For Imaging   

1340 Corporate Center Curve

Egan, MN 55121

Electronics For Imaging   

1499 SE Tech Center Place

Suite 270

Vancouver, WA 98683

Electronics For Imaging   

17250 N. Hartford Dr. Suite 101

Scottsdale, AZ 85255

Electronics for Imaging   

1300 Oakbrook Dr.

Norcross, GA 30093

Electronics for Imaging   

4 Gatehall Dr. 2nd floor

Parsippany, NJ 07054

Electronics for Imaging   

40 24th Street

Pittsburgh, PA 15222

Electronics for Imaging, PVT Ltd   

# 32, 1st Floor

Salarpuria Tower II

Behind Big Bazaar

Koramangala Industrial Layout

Hosur Road, Bangalore 560 034

Electronics for Imaging-KK   

Shinjuku Oak Tower 14 Fl.

6-8-1 Nishi Shinjuku

Shinjuku-ku, Tokyo 163-6014, Japan

 

49



--------------------------------------------------------------------------------

III. EFI identifies the following Reproduction Sites:

 

Name of Reproduction Site:

  

Address:

Suzuka Fuji Xerox   

1900 Ifuna,

Suzuka, Mie

519-0393 Japan

Sanmina-SCI   

702 Bandley Dr.

Fountain, CO 80817

Meritronics   

3020 Kenneth St.

Santa Clara, CA 95054-3415

Bell Micro   

1941 Ringwood Avenue

San Jose, CA 95131

FinePitch Corp.   

44300 Christy Street

Fremont, CA 94538

Upon written request by Adobe at any time during the term of this Agreement, EFI
shall promptly provide a list of all Reproduction Sites.

 

50



--------------------------------------------------------------------------------

EXHIBIT C-1

EXTENDED ROMAN FONT PROGRAM SET

Provided that Adobe is validly licensed to do so, Adobe will provide the graphic
characters specified in ISO 8859-1: 1987, Latin alphabet No. 1 and ISO 8859-2:
1987, Latin alphabet No. 2, and symbol characters, as applicable, for the
following Roman Font Programs:

 

Identifying Trademark

  

Typeface

  

Trademark Owner

1.

  

Albertus

     

Monotype Corporation

2.

  

Albertus

  

Italic

  

Monotype Corporation

3.

  

Albertus

  

Light

  

Monotype Corporation

4.

  

AntiqueOlive

  

Roman

  

M. Olive

5.

  

AntiqueOlive

  

Italic

  

M. Olive

6.

  

AntiqueOlive

  

Bold

  

M. Olive

7.

  

AntiqueOlive

  

Compact

  

M. Olive

8.

  

Apple Chancery

     

Apple Computer, Inc.(1)

9.

  

ITC AvantGarde Gothic

  

Book

  

International Typeface Corporation

10.

  

ITC AvantGarde Gothic

  

Book Oblique

  

International Typeface Corporation

11.

  

ITC AvantGarde Gothic

  

Demi

  

International Typeface Corporation

12.

  

ITC AvantGarde Gothic

  

Demi Oblique

  

International Typeface Corporation

13.

  

Bodoni

     

(Public Domain)

14.

  

Bodoni

  

Italic

  

(Public Domain)

15.

  

Bodoni

  

Bold

  

(Public Domain)

16.

  

Bodoni

  

Bold Italic

  

(Public Domain)

17.

  

Bodoni

  

Poster

  

(Public Domain)

18.

  

Bodoni

  

Poster Compressed

  

(Public Domain)

19.

  

ITC Bookman

  

Light

  

International Typeface Corporation

20.

  

ITC Bookman

  

Light Italic

  

International Typeface Corporation

21.

  

ITC Bookman

  

Demi

  

International Typeface Corporation

22.

  

ITC Bookman

  

Demi Italic

  

International Typeface Corporation

23.

  

Carta

     

Adobe Systems Incorporated

24.

  

Chicago

     

Apple Computer, Inc. (1)

25.

  

Clarendon

     

Linotype-Hell AG and/or its subsidiaries

26.

  

Clarendon

  

Light

  

Linotype-Hell AG and/or its subsidiaries

27.

  

Clarendon

  

Bold

  

Linotype-Hell AG and/or its subsidiaries

28.

  

CooperBlack

     

(Public Domain)

29.

  

CooperBlack

  

Italic

  

(Public Domain)

30.

  

Copperplate Gothic

  

32BC

  

(Public Domain)

31.

  

Copperplate Gothic

  

33BC

  

(Public Domain)

32.

  

Coronet

     

Ludlow Type Foundry

33.

  

Courier

     

(Public Domain)

34.

  

Courier

  

Oblique

  

(Public Domain)

35.

  

Courier

  

Bold

  

(Public Domain)

 

51



--------------------------------------------------------------------------------

36.

   Courier    Bold Oblique    (Public Domain)

37.

  

GillSans

     

Monotype Corporation

38.

  

GillSans

  

Italic

  

Monotype Corporation

39.

  

GillSans

  

Bold

  

Monotype Corporation

40.

  

GillSans

  

Bold Italic

  

Monotype Corporation

41.

  

GillSans

  

Condensed

  

Monotype Corporation

42.

  

GillSans

  

Condensed Bold

  

Monotype Corporation

43.

  

GillSans

  

Light

  

Monotype Corporation

44.

  

GillSans

  

Light Italic

  

Monotype Corporation

45.

  

GillSans

  

Extra Bold

  

Monotype Corporation

46.

  

Eurostile

     

Nebiolo

47.

  

Eurostile

  

Bold

  

Nebiolo

48.

  

Eurostile

  

Extended Two

  

Nebiolo

49.

  

Eurostile

  

Bold Extended Two

  

Nebiolo

50.

  

Geneva

     

Apple Computer, Inc. (1)

51.

  

Goudy

  

Oldstyle

  

(Public Domain)

52.

  

Goudy

  

Oldstyle Italic

  

(Public Domain)

53.

  

Goudy

  

Bold

  

(Public Domain)

54.

  

Goudy

  

BoldItalic

  

(Public Domain)

55.

  

Goudy

  

ExtraBold

  

(Public Domain)

56.

  

Helvetica

     

Linotype-Hell AG and/or its subsidiaries

57.

  

Helvetica

  

Oblique

  

Linotype-Hell AG and/or its subsidiaries

58.

  

Helvetica

  

Bold

  

Linotype-Hell AG and/or its subsidiaries

59.

  

Helvetica

  

Bold Oblique

  

Linotype-Hell AG and/or its subsidiaries

60.

  

Helvetica

  

Condensed

  

Linotype-Hell AG and/or its subsidiaries

61.

  

Helvetica

  

Condensed Oblique

  

Linotype-Hell AG and/or its subsidiaries

62.

  

Helvetica

  

Condensed Bold

  

Linotype-Hell AG and/or its subsidiaries

63.

  

Helvetica

  

Condensed Bold Oblique

  

Linotype-Hell AG and/or its subsidiaries

64.

  

Helvetica

  

Narrow

  

Linotype-Hell AG and/or its subsidiaries

65.

  

Helvetica

  

Narrow Oblique

  

Linotype-Hell AG and/or its subsidiaries

66.

  

Helvetica

  

Narrow Bold

  

Linotype-Hell AG and/or its subsidiaries

67.

  

Helvetica

  

Narrow Bold Oblique

  

Linotype-Hell AG and/or its subsidiaries

68.

  

Hoefler Text

     

Apple Computer, Inc. (1)

69.

  

Hoefler Text

  

Italic

  

Apple Computer, Inc. (1)

70.

  

Hoefler Text

  

Black

  

Apple Computer, Inc. (1)

71.

  

Hoefler Text

  

Black Italic

  

Apple Computer, Inc. (1)

72.

  

Hoefler Text

  

Ornaments

  

Apple Computer, Inc. (1)

73.

  

Joanna

     

Monotype Corporation

74.

  

Joanna

  

Italic

  

Monotype Corporation

75.

  

Joanna

  

Bold

  

Monotype Corporation

76.

  

Joanna

  

Bold Italic

  

Monotype Corporation

77.

  

LetterGothic

     

(Public Domain)

78.

  

LetterGothic

  

Slanted

  

(Public Domain)

79.

  

LetterGothic

  

Bold

  

(Public Domain)

80.

  

LetterGothic

  

Bold Slanted

  

(Public Domain)

81.

  

ITC Lubalin Graph

  

Book

  

International Typeface Corporation

82.

  

ITC Lubalin Graph

  

Book Oblique

  

International Typeface Corporation

83.

  

ITC Lubalin Graph

  

Demi

  

International Typeface Corporation

 

52



--------------------------------------------------------------------------------

84.

   ITC Lubalin Graph    Demi Oblique    International Typeface Corporation

85.

  

Marigold

     

AlphaOmega Typography

86.

  

Monaco

     

Apple Computer, Inc. (1)

87.

  

ITC Mona Lisa

  

Recut

  

International Typeface Corporation

88.

  

New Century Schoolbook

  

Roman

  

Linotype-Hell AG and/or its subsidiaries

89.

  

New Century Schoolbook

  

Italic

  

Linotype-Hell AG and/or its subsidiaries

90.

  

New Century Schoolbook

  

Bold

  

Linotype-Hell AG and/or its subsidiaries

91.

  

New Century Schoolbook

  

Bold Italic

  

Linotype-Hell AG and/or its subsidiaries

92.

  

New York

     

Apple Computer, Inc. (1)

93.

  

Optima

     

Linotype-Hell AG and/or its subsidiaries

94.

  

Optima

  

Italic

  

Linotype-Hell AG and/or its subsidiaries

95.

  

Optima

  

Bold

  

Linotype-Hell AG and/or its subsidiaries

96.

  

Optima

  

Bold Italic

  

Linotype-Hell AG and/or its subsidiaries

97.

  

Oxford

     

AlphaOmega Typography

98.

  

Palatino

  

Roman

  

Linotype-Hell AG and/or its subsidiaries

99.

  

Palatino

  

Italic

  

Linotype-Hell AG and/or its subsidiaries

100.

  

Palatino

  

Bold

  

Linotype-Hell AG and/or its subsidiaries

101.

  

Palatino

  

Bold Italic

  

Linotype-Hell AG and/or its subsidiaries

102.

  

Stempel Garamond

  

Roman

  

Linotype-Hell AG and/or its subsidiaries

103.

  

Stempel Garamond

  

Italic

  

Linotype-Hell AG and/or its subsidiaries

104.

  

Stempel Garamond

  

Bold

  

Linotype-Hell AG and/or its subsidiaries

105.

  

Stempel Garamond

  

Bold Italic

  

Linotype-Hell AG and/or its subsidiaries

106.

  

Symbol

     

(Public Domain)

107.

  

Tekton

     

Adobe Systems Incorporated

108.

  

Times

  

Roman

  

Linotype-Hell AG and/or its subsidiaries

109.

  

Times

  

Italic

  

Linotype-Hell AG and/or its subsidiaries

110.

  

Times

  

Bold

  

Linotype-Hell AG and/or its subsidiaries

111.

  

Times

  

Bold Italic

  

Linotype-Hell AG and/or its subsidiaries

112.

  

Univers

     

Linotype-Hell AG and/or its subsidiaries

113.

  

Univers

  

Oblique

  

Linotype-Hell AG and/or its subsidiaries

114.

  

Univers

  

Bold

  

Linotype-Hell AG and/or its subsidiaries

115.

  

Univers

  

Bold Oblique

  

Linotype-Hell AG and/or its subsidiaries

116.

  

Univers

  

Light

  

Linotype-Hell AG and/or its subsidiaries

117.

  

Univers

  

Light Oblique

  

Linotype-Hell AG and/or its subsidiaries

118.

  

UniversCondensed

     

Linotype-Hell AG and/or its subsidiaries

119.

  

UniversCondensed

  

Oblique

  

Linotype-Hell AG and/or its subsidiaries

120.

  

UniversCondensed

  

Bold

  

Linotype-Hell AG and/or its subsidiaries

121.

  

UniversCondensed

  

Bold Oblique

  

Linotype-Hell AG and/or its subsidiaries

122.

  

UniversExtended

     

Linotype-Hell AG and/or its subsidiaries

123.

  

UniversExtended

  

Oblique

  

Linotype-Hell AG and/or its subsidiaries

124.

  

UniversExtended

  

Bold

  

Linotype-Hell AG and/or its subsidiaries

125.

  

UniversExtended

  

Bold Oblique

  

Linotype-Hell AG and/or its subsidiaries

126.

  

Wingdings

     

Microsoft Corporation(1)(2)

127.

  

ITC ZapfChancery

  

Medium Italic

  

International Typeface Corporation

128.

  

ITC ZapfDingbats

     

International Typeface Corporation

129.

  

Arial

     

Monotype Corporation

130.

  

Arial

  

Italic

  

Monotype Corporation

131.

  

Arial

  

Bold

  

Monotype Corporation

 

53



--------------------------------------------------------------------------------

132.

   Arial    Bold Italic    Monotype Corporation

133.

   Times New Roman       Monotype Corporation

134.

   Times New Roman    Italic    Monotype Corporation

135.

   Times New Roman    Bold    Monotype Corporation

136.

   Times New Roman    Bold Italic    Monotype Corporation

--------------------------------------------------------------------------------

(1) Fonts marked with a (1) may only be used in connection with an EFI Product
that contains PostScript Software. For example, use of the fonts marked with a
(1) may not be used with Standalone Normalizer Application Software.

(2) EFI agrees that it will reproduce (or have reproduced) and distribute the
Font Program for the Wingdings® Typeface (the “Wingdings Font Program”) only in
the Adobe Compact Font Format (CFF) or TrueType format and either (i) embedded
in ROM or on a hard disk that is bundled with an EFI Product or End User
Product, or (ii) as part of any other Adobe provided host-based component of an
End User Product. In the event that the Wingdings Font Program is provided to
EFI in CFF, EFI shall treat the fact as Confidential Information in accordance
with Paragraph 4 of EXHIBIT K-1 (“Secure Procedures for Handling Adobe Support
Information”)) and shall not disclose such fact to its distributors, resellers
or End Users, provided however that EFI may disclose or advertise that the
Wingdings Font Program is in a compressed format, where applicable.

 

54



--------------------------------------------------------------------------------

EXHIBIT C-2

FONT PROGRAMS FOR JAPANESE TYPEFACES

(a) Morisawa Japanese Typefaces.

Adobe will provide the Adobe Standard Japanese Character Set which includes JIS,
Shift-JIS, and EUC encodings of the JIS X 0208-1983 and JIS X 0208-1990 Level 1
and Level 2 characters plus other characters and encodings as defined in Adobe’s
Technical Note #5078 (Adobe-Japan1-2 Character Collection for CID-Keyed Fonts),
dated October 4, 1994, for the Font Programs for Japanese Typefaces in CID-keyed
font format listed below. Generic characters listed therein are not typeface
specific. Special character set or encodings are not provided.

 

Identifying Trademark

  

Character Collection

  

Trademark Owner

1.

  

Ryumin Light

  

Adobe-Japan1-2

  

Morisawa & Company, Ltd.

2.

  

Gothic Medium BBB

  

Adobe-Japan1-2

  

Morisawa & Company, Ltd.

3.

  

FutoGoB101-Bold

  

Adobe-Japan1-2

  

Morisawa & Company, Ltd.

4.

  

FutoMinA101-Bold1

  

Adobe-Japan1-2

  

Morisawa & Company, Ltd.

5.

  

Jun101-Light

  

Adobe-Japan1-2

  

Morisawa & Company, Ltd.

6.

  

MidashiGo-MB31

  

Adobe-Japan1-2

  

Morisawa & Company, Ltd.

7.

  

MidashiMin-MA31

  

Adobe-Japan1-2

  

Morisawa & Company, Ltd.

8.

  

ShinGo-Bold

  

Adobe-Japan1-2

  

Morisawa & Company, Ltd.

9.

  

ShinGo-Light

  

Adobe-Japan1-2

  

Morisawa & Company, Ltd.

10.

  

ShinGo-Medium

  

Adobe-Japan1-2

  

Morisawa & Company, Ltd.

11.

  

ShinGo-Ultra

  

Adobe-Japan1-2

  

Morisawa & Company, Ltd.

12.

  

ShinseiKai

  

Adobe-Japan1-2

  

Morisawa & Company, Ltd.

Base 2 Morisawa Fonts are the first two fonts on this list.

Base 5 Morisawa Fonts are the first five fonts on this list.

EFI may not distribute or permit its Remarketer Customers to distribute
additional Font Programs acquired from Adobe for Japanese Typefaces in an
unbundled form for the purpose of upgrading an existing End User Product from
one Japanese font configuration to another Japanese font configuration.

Media: The above Font Programs for Japanese Typefaces will be distributed to End
Users on mutually agreeable distribution media and will be encrypted and
copy-protected against unauthorized duplication in a manner to be specified by
Adobe.

Upon written request from EFI, Adobe will provide the Macintosh compatible
Bitmap Fonts for all of the Font Programs for Japanese Typefaces listed in this
Paragraph (a) and EFI may distribute these Bitmap Fonts without additional
charge provided that they are used only in conjunction with a Japanese Version
of an EFI Product or End User Product.

(b) Heisei Japanese Typefaces: Adobe will provide the Adobe Standard Japanese
Character Set which includes JIS, Shift-JIS, and EUC encodings of the JIS X
0208-1983 and JIS X 0208-1990 Level 1 and Level 2 characters plus other
characters and encodings as defined in Adobe’s Technical Note #5078
(Adobe-Japan1-2 Character Collection for CID-Keyed Fonts), dated October 4,
1994, for the Font Programs for Japanese Typefaces in CID-keyed font format
listed below. Generic characters listed therein are not typeface specific.
Special character set or encodings are not provided.

(c) Japanese Font Bundle Requirements.

If any Morisawa fonts are distributed by EFI, the Base 2 Fonts must be included
in such distribution. If more than two Morisawa fonts are distributed by EFI,
the Base 5 Fonts must be included in such distribution.

 

55



--------------------------------------------------------------------------------

Identifying Trademark

 

Character Collection

 

Trademark Owner

1.

 

HeiseiMin-W3

 

Adobe-Japan1-2

 

Japan Standards Association Font Design Center

2.

 

HeiseiKakuGo-W5

 

Adobe-Japan1-2

 

Japan Standards Association Font Design Center

3.

 

HeiseiMin-W5

 

Adobe-Japan1-1

 

Japan Standards Association Font Design Center

4.

 

HeiseiMin-W7

 

Adobe-Japan1-1

 

Japan Standards Association Font Design Center

5.

 

HeiseiMin-W9

 

Adobe-Japan1-1

 

Japan Standards Association Font Design Center

6.

 

HeiseiMaruGo-W4

 

Adobe-Japan1-1

 

Japan Standards Association Font Design Center

7.

 

HeiseiKakuGo-W3

 

Adobe-Japan1-1

 

Japan Standards Association Font Design Center

8.

 

HeiseiKakuGo-W7

 

Adobe-Japan1-1

 

Japan Standards Association Font Design Center

9.

 

HeiseiKakuGo-W9

 

Adobe-Japan1-1

 

Japan Standards Association Font Design Center

10.

 

HeiseiMin-W3H

 

Adobe-Japan2-0

 

Japan Standards Association Font Design Center

Base 2 Heisei Fonts are the first two fonts on this list.

EFI shall include and shall require that its Remarketer Customers include the
following notice in documentation and materials accompanying any product that
refers to the Font Programs for Japanese Typefaces in Paragraph (b) (“Heisei
Japanese Typefaces”) above:

The Heisei Fonts (list the applicable fonts by name) have been licensed for use
from the Japan Standards Association Font Design Center. Unauthorized
reproduction as a font is prohibited.

If EFI and its Remarketer Customers are not members of the Japan Standards
Association Font Design Center Adobe is required to notify the Font Design
Center of a license grant to EFI and its Remarketer Customers prior to
distribution of the Heisei Japanese Typefaces with an End User Product. EFI
consents to such notification and shall obtain such consent from its Remarketer
Customers. EFI Shall notify Adobe in its certification request of its intention
to distribute Heisei Fonts as part of an End User Product.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   1



--------------------------------------------------------------------------------

EXHIBIT C-3

FONT PROGRAMS FOR CHINESE TYPEFACES

FONT PROGRAMS FOR CHINESE TYPEFACES. The following Font Programs shall be made
available to EFI for bundling with EFI Products for use with End User Products.
The distribution of such Font Programs is subject to delivery by Adobe of a
Certification Letter for the applicable EFI Product and End User Product
containing such Font Programs and payment of royalties as set forth in Paragraph
II.C of EXHIBIT L (“Royalties”)

(a) Simplified Chinese Typefaces: Adobe will provide the Adobe Standard
Simplified Chinese Character Set for the Simplified Chinese Typefaces in
CID-keyed font format listed below. Generic characters listed therein are not
typeface specific. Special character set or encodings are not provided.

 

Identifying Trademark   

Character Collection

  

Trademark Owner

1.    Adobe Song-Light    Adobe-GB1-1    Adobe

Distributed inclusively as a set.

(b) Traditional Chinese Typefaces: Adobe will provide the Adobe Standard
Simplified Chinese Character Set for the Traditional Chinese Typefaces in
CID-keyed font format listed below. Generic characters listed therein are not
typeface specific. Special character set or encodings are not provided.

 

Identifying Trademark        

Trademark Owner

1.    Adobe-Ming       Adobe

Distributed inclusively as a set.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   2



--------------------------------------------------------------------------------

EXHIBIT C-4

FONT PROGRAMS FOR KOREAN TYPEFACES

FONT PROGRAMS FOR KOREAN TYPEFACES. The following Font Programs shall be made
available to EFI for bundling with EFI Products for use with End User Products.
The distribution of such Font Programs is subject to delivery by Adobe of a
Certification Letter for the applicable EFI Product and End User Product
containing such Font Programs and payment of royalties as set forth in Paragraph
II.D of EXHIBIT L (“Royalties”)

(a) HanYang Korean Typefaces: Adobe will provide the Adobe Standard Korean
Character Set for the Korean Typefaces in CID-keyed font format listed below.
Generic characters listed therein are not typeface specific. Special character
set or encodings are not provided.

 

Identifying Trademark   

Character Collection

  

Trademark Owner

1.    Adobe MyungJo-Medium    Adobe-Korea 1-1    Adobe

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   3



--------------------------------------------------------------------------------

EXHIBIT D-1

Form of Certification Request and Approval

[*]

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   4



--------------------------------------------------------------------------------

EXHIBIT D-2

Form of Product Certification Checklist

[*]

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   5



--------------------------------------------------------------------------------

EXHIBIT E

INTENTIONALLY OMITTED

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   6



--------------------------------------------------------------------------------

EXHIBIT F

ADOBE DELIVERABLES APPENDIX NO. 1

TO THE

OEM DISTRIBUTION AND

LICENSE AGREEMENT

BETWEEN

ADOBE SYSTEMS INCORPORATED

AND

ELECTRONICS FOR IMAGING, INC.

This Adobe Deliverables Appendix sets forth additional and different terms and
conditions particular to the PostScript Software and other Adobe Support
Information described below. Such different or additional terms are applicable
only to the PostScript Software and other Adobe Support Information described
below. All the terms used in this Appendix shall retain the same meaning as
defined in the Agreement.

This Deliverables Appendix No. 1 sets forth the Adobe Deliverables that have
been provided to EFI by Adobe prior to the Effective Date.

A. POSTSCRIPT SOFTWARE DELIVERABLES. Adobe is supplying the PostScript Software
in source and/or object code form as well as other Adobe Support Information as
identified below and in Schedule A attached hereto. The PostScript Software
supplied to EFI hereunder when compiled and linked together will execute on the
development environment specified herein (“Development Environment”). The
PostScript Software and other Adobe Support Information is provided to EFI for
use in developing EFI Products for distribution as part of End User Products.
The actual configuration of an EFI Product will be described in an applicable
Certification Letter or in Exhibit N to the Agreement.

 

  1. PostScript Software. Adobe has supplied to EFI the PostScript Software on a
Reference Port basis as described in the applicable section of Schedule A. The
Core Source modules delivered to EFI are known as “Devpattern” and
“Framemarker.”

 

  2. Other Adobe Software

Source Code - None

Object Code

 

  •   In-RIP Trapping Software

 

  •   Normalizer 5.04 and 6.0

 

  •   PDF Libraries 5.05 and 6.0

 

  •   PDF Trapper 1.5

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   7



--------------------------------------------------------------------------------

  3. Host Software.

Source Code - None

Object Code

 

  •   Adobe Font Downloader

 

  •   Adobe Driver Software

 

  •   Acrobat Reader

 

  •   Adobe Type Manager

 

  •   Bitmap Fonts for use in conjunction with the Font Programs identified in
Paragraph A4 (“Font Programs”) below.

 

  4. Font Programs.

Roman Fonts as identified in EXHIBIT C-1 (“Extended Roman Font Program Set”) of
the Agreement.

Non-Roman Font Programs as identified in EXHIBIT C-2 (“Font Programs for
Japanese Typefaces”), EXHIBIT C-3 (“Font Programs for Chinese Typefaces”) and
EXHIBIT C-4 (“Font Programs for Korean Typefaces”) of the Agreement.

 

  5. Adobe Certification Test Suite.

 

  6. Software Development Tools and Utilities.

 

  •   CRD Maker to generate color rendering dictionaries

 

  •   PPD Tool to generate and test PPD Files

 

  •   EFI Plug-In Kit to allow EFI to customize the Adobe Driver Software

 

  •   EFI Localization Kit to allow EFI to localize the Adobe Driver Software

 

  •   PSCRYPT utility for eexec code encryption

 

  •   PostScript soft display executable

 

  7. Development Documentation.

 

  •   Interface definition files

 

  •   Technical documentation

 

  •   Training materials

 

  8. Development Support. Approximately forty (40) hours of development support
(per Development Site) per year, as specified in EXHIBIT G (“Maintenance”) of
the Agreement.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   8



--------------------------------------------------------------------------------

B. SCHEDULE.

 

(1) EFI signs and returns an Adobe Deliverables Appendix and Adobe executes.   
ASAP (2) Adobe provides EFI with the Adobe Information described herein.    ASAP
after step (l) (3) Acceptance of the Adobe Deliverables    60 days in accordance
with Paragraph 4.1 (“Adobe Deliverables”)

 

C. FEES.

 

Reference Port License Fee per Development Site identified below    [*]
Maintenance fee per Development Site Reference through December 31, 2000    [*]
Maintenance fees for subsequent years.    [*]

 

D. DEVELOPMENT SITES.

Address: Electronics for Imaging, Inc.

303 Velocity Way

Foster City, CA 94404

Phone/ Fax: (650-357-3750) (650-357-3907)

Address: Electronics for Imaging, Inc.

1340 Corporate Center Curve

Eagan, MN 55121

(651) 365-5200

Add EFI “Best”

Address info unknown

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   9



--------------------------------------------------------------------------------

E. TECHNICAL COORDINATORS.

 

For Adobe:    For EFI: [*]    [*]

IN WITNESS WHEREOF, Adobe and EFI have caused this Adobe Deliverables Appendix
to the Agreement to be executed by their duly authorized representatives.

 

ADOBE SYSTEMS INCORPORATED    ELECTRONICS FOR IMAGING, INC. By:  

 

   By:  

 

Print Name:  

 

   Print Name:  

 

Title:  

 

   Title:  

 

Date:  

 

   Date:  

 

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   10



--------------------------------------------------------------------------------

SCHEDULE A

1. Reference Port No. 1:

Adobe has previously delivered to EFI PostScript 3 software version 3015 based
on Adobe’s standard Camelot Reference Port that will execute on the following
development environment: an Intel workstation containing a Pentium processor
running with Microsoft Windows/NT OS Version 4.0, LINUX and Apple OSX. The
compiler used by Adobe to compile the PostScript Software is as follows: Visual
C ++ V 6.0 for 3015.102-2 (subject to change from time to time at Adobe’s
discretion).

PostScript Software

Source Code

 

  •   Interface and data definitions to the PostScript Software provided in
object form

 

  •   Camelot product code based on the PostScript Software provided in object
form

 

  •   Additional interfaces to device-specific system components

 

  •   Adobe Extreme Normalizer product sources

 

  •   Adobe Extreme printer job ticket processors header files

Object Code

 

  •   Adobe PostScript Interpreter

 

  •   Compression routines to support Fast Image

 

  •   Initial PostScript VM

 

  •   Low-level graphics rendering system

 

  •   Memory management support

  •   Open architecture support for additional PDLs

 

  •   Output device manager for system and PDL-specific parameters

 

  •   Adobe Extreme Normalizer

 

  •   Adobe Extreme job ticket parser and player

 

  •   Adobe Extreme read PDF routines

 

  •   Job control component, including the Adobe IntelliSelect

 

  •   Software and I/O serializer

 

  •   Adobe PDM printing libraries

2. Reference Port No. 2 :

Adobe has previously delivered to EFI PostScript 3 software version 3010 based
on Adobe’s standard Camelot Reference Port that will execute on the following
Deliverables Environment: an SGI workstation containing a MIPS 4000 or MIPS
R5000 family processor running with the IRIX OS Version 6.2. The compiler used
by Adobe to compile the PostScript Software is as follows: IRIX 6.2 bundled
compiler (subject to change from time to time at Adobe’s discretion).

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   11



--------------------------------------------------------------------------------

PostScript Software

Source Code

 

  •   Interface and data definitions to the PostScript Software provided in
object form.

 

  •   Camelot product code based on the PostScript Software provided in object
form.

 

  •   Additional interfaces to device-specific system components

 

  •   Adobe Extreme Normalizer product sources

 

  •   Adobe Extreme printer job ticket processors header file

Object Code

 

  •   Adobe PostScript Interpreter

 

  •   Compression routines to support Fast Image

 

  •   Initial PostScript VM

 

  •   Low-level graphics rendering system

 

  •   Memory management support

 

  •   Open architecture support for additional PDLs

 

  •   Output device manager for system and PDL-specific parameters

 

  •   Adobe Extreme Normalizer

 

  •   Adobe Extreme job ticket parser and player

 

  •   Adobe Extreme read PDF routines

 

  •   Job control component, including the Adobe IntelliSelect Software and l/O
serializer

 

  •   Adobe PDM printing libraries

3. Reference Port No. 3 :

Adobe has previously delivered PostScript 3 software version 3010 based on
Adobe’s standard Camelot Reference Port that will execute on the following
Development Environment: a Digital workstation containing an Alpha 21164A
processor running with the Digital UNIX OS Version 4.0. The compiler used by
Adobe to compile the PostScript Software is as follows: DEC C V5.6-071 (subject
to change from time to time atAdobe’s discretion).

PostScript Software

Source Code

 

  •   Interface and data definitions to the PostScript Software provided in
object form

 

  •   Camelot product code based on the PostScript Software provided in object
form

 

  •   Additional interfaces to device-specific system components

 

  •   Adobe Extreme Normalizer product sources

 

  •   Adobe Extreme printer job ticket processors header files

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   12



--------------------------------------------------------------------------------

Object Code

 

  •   Adobe PostScript Interpreter

 

  •   Initial PostScript VM

 

  •   Low-level graphics rendering system

 

  •   Compression routines to support Fast Image

 

  •   Memory management support

 

  •   Open architecture support for additional PDLs

 

  •   Output device manager for system and PDL-specific parameters

 

  •   Job control component, including the Adobe IntelliSelect Software and I/O
serializer.

 

  •   Adobe Extreme Normalizer

 

  •   Adobe Extreme job ticket parser and player

 

  •   Adobe Extreme read PDF routines

 

  •   Adobe PDM printing libraries

4. Reference Port No. 4:

Adobe has previously delivered PostScript 3 software version 3010.106 based on
Adobe’s standard Camelot Reference Port that will execute on the following
Development Environment: a Macintosh workstation containing a Power PC processor
running with Macintosh, OS Version 8.5. The compiler used by Adobe to compile
the PostScript Software is as follows: Metrowerks Code Warrior Professional
Release No. 1 (subject to change from time to time at Adobe’s discretion).

PostScript Software

Source Code

 

  •   Interface and data definitions to the PostScript Software provided in
object form

 

  •   Demonstration program that illustrates how to integrate the Adobe
PostScript Interpreter software into an application program.

Object Code

 

  •   Adobe PostScript Interpreter

 

  •   Initial PostScript VM

 

  •   Low-level graphics rendering system

 

  •   Memory management support

 

  •   Output device manager for system and PDL-specific Parameters

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   13



--------------------------------------------------------------------------------

5. Reference Port No. 5 :

Adobe has previously delivered PostScript 3 software version 3010.104 based on
Adobe’s standard Camelot Reference Port that will execute on the following
Development Environment: an Intel workstation containing a Pentium processor
with the LINUX OS Version 2.0. The compiler used by Adobe to compile the
PostScript Software is an follows: LINUX Bundled GNU C Complier 2.0 (subject to
change from time to time at Adobe’s discretion).

PostScript Software

Source Code

 

  •   Interface and data definitions to the PostScript Software provided in
object form

 

  •   Demonstration program that demonstrates how to integrate the Adobe
PostScript Interpreter software into an application program.

Object Code

 

  •   Adobe PostScript Interpreter

 

  •   Initial PostScript VM.

 

  •   Low-level graphics rendering system

 

  •   Memory management support

 

  •   Output device manager for system and PDL-specific parameters

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   14



--------------------------------------------------------------------------------

EXHIBIT G

MAINTENANCE

1. MAINTENANCE. The Maintenance services offered by Adobe with respect to the
Adobe Deliverables vary according to whether such deliverables are (a) the
Reference Port (“Category A Deliverables”), (b) supported software other than
the Reference Port (“Category B Deliverables”), or (c) unsupported software
(“Support Category C”).

(a) Category A Deliverables. EFI shall purchase Maintenance for the applicable
Reference Port specified in each Adobe Deliverables Appendix (on a per
Development Site basis) and pay the applicable annual fee, if required in
accordance with Section 8.1 (“License and Maintenance Fees”). In exchange, Adobe
shall provide EFI with Maintenance for such Reference Port commencing upon the
expiration of the Warranty Period for the PostScript Software, as set forth in
Section 9.1 (“Software Warranties”) of the Agreement. “Maintenance” for Category
A Deliverables means (a) the delivery of Updates for that particular Reference
Port; (b) the Error resolution services described in Paragraph 2 (“Description
of Error Resolution Services Provided by Adobe”) below for the current major
version of the Reference Port and the immediately preceding major version (e.g.,
3010 or 3011); and (c) development support (technical assistance via a support
website regarding EFI’s use of the Reference Port for development of EFI
Products and End User Products) in the amount specified in an Adobe Deliverables
Appendix.

(b) Category B Deliverables. Category B Deliverables consist of the
Certification Test Suite, tools and utilities, PDF Library, Normalizer, Host PDF
Printing Library, and PDF Trapping Library. EFI shall purchase Maintenance for
the Category B Deliverables (to the extent that Maintenance continues to be
offered for such Adobe Deliverables) specified in each Adobe Deliverables
Appendix (on a per Development Site basis) and pay the applicable annual fee, if
required in accordance with Section 8.1 (“License and Maintenance Fees”). In
exchange, Adobe shall provide EFI with Maintenance for the Category B
Deliverables commencing upon the expiration of the Warranty Period for such
deliverables, as set forth in Section 9.1 (“Software Warranties”) of the
Agreement. Maintenance for Category B Deliverables means that EFI will receive
Updates of such deliverables that are made generally available to other
licensees. Adobe will provide EFI reasonable notice of any discontinuance of
Maintenance for Category B Deliverables.

(c) Category C Deliverables. Category C Deliverables are provided “AS IS”, but
Adobe may provide Updates in its sole discretion. Category C Deliverables
include Fonts, software development tools and utilities, documentation, drivers
and associated tools, Adobe font downloader, ATM, Adobe Reader and Revised
Objects.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   15



--------------------------------------------------------------------------------

2. DESCRIPTION OF ERROR RESOLUTION SERVICES PROVIDED BY ADOBE.

2.1 Error Reports. EFI shall identify for Adobe, via a support website, any
Errors. An “Error” is a defect in an Adobe Deliverable which causes the Adobe
Deliverable, when compiled and running in the development environment specified
in an Adobe Deliverables Appendix, not to operate substantially in accordance
with the PostScript Language Specification (if a Category A Deliverable) or
other applicable documentation (if not a Category A Deliverable). Prior to
contacting Adobe, EFI must reproduce all Errors. EFI will report the results of
such testing in detail to Adobe.

2.2 Classification of Errors. EFI will use its reasonable business judgment to
classify Errors in accordance with the classifications set forth below prior to
submission to Adobe.

2.2.1 Level 4 Severity. A Level 4 Error causes the Adobe Deliverable to fail to
operate in a material manner or to produce substantially incorrect results, and
there is no workaround solution to the Error.

2.2.2 Level 3 Severity. A Level 3 Error causes the Adobe Deliverable to fail to
operate in a material manner or to produce substantially incorrect results, and
there is a difficult workaround or no workaround solution to the Error. Errors
which are not demonstrable with a PostScript software-supporting application or
driver (i.e., are reproducible only with hand-generated PostScript software) are
generally classified as Level 3 and not Level 4 Severity Errors.

2.2.3 Level 2 Severity. A Level 2 Error produces an inconvenient situation in
which the Adobe Deliverable is usable but does not provide a function in the
most convenient or expeditious manner; and the use or value of the Adobe
Deliverable suffers no significant impact.

2.2.4 Level 1 Severity. A Level 1 Error is minor or cosmetic in nature.

2.2.5 Level 0 Severity. This level will be used for new features in an Adobe
Deliverable requested by EFI.

3. ADOBE’S RESPONSE TO ERROR REPORTS.

(a) Category A Deliverables. For Category A Deliverables, Adobe shall
acknowledge receipt of an Error report within two (2) business days on the
support website. Adobe’s response may consist of, without limitation, a request
for more information, provision of a Resolution, or confirmation of an Error.
If, in Adobe’s judgment, an Error report correctly identifies a Level 3 or 4
Severity Error, Adobe shall use reasonable commercial efforts to confirm to EFI
that the reported Error can or cannot be reproduced by Adobe, and may, in its
reasonable discretion, provide a Resolution to such Error in an Update that is
made generally available to licensees of Adobe Deliverables or take such other
corrective action as Adobe deems appropriate (which may include non-commercially
available Error corrections). Notwithstanding the foregoing, Adobe acknowledges
that prompt correction of the Error will

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   16



--------------------------------------------------------------------------------

be seriously evaluated as the preferred corrective action. Adobe will not be
obligated to respond to any Level 0, 1 or 2 Severity Error, but such Errors
shall be considered as candidates for inclusion in a future update or major
version, at Adobe’s sole discretion. In order to verify the existence of an
Error for which Adobe is responsible, EFI shall demonstrate to Adobe’s
reasonable satisfaction that the Error occurs in the Adobe Deliverable when
executing in a mutually agreed upon development environment. Adobe will have no
obligation to provide such maintenance if (a) the Error cannot be verified in an
agreed upon development environment, (b) EFI is unable to supply Adobe with a
reasonable development environment on which to conduct the testing, (c) the
Error only manifests itself in a Customized Version (as defined in Section 4.3
(“Maintenance”) of the Adobe Deliverable, or (d) the Adobe Deliverable has been
modified by any party other than Adobe.

(b) Category B Deliverables. Errors in the Category B Deliverables identified by
EFI will be evaluated by Adobe and considered for correction in the next release
of such deliverables made generally available by Adobe.

(c) Category C Deliverables. Adobe does not provide Error resolution services
for Category C Deliverables.

4. SERVICES OUTSIDE THE SCOPE OF MAINTENANCE. The following services are not
included in the Maintenance services: (a) Maintenance for products other than
Adobe Deliverables licensed to EFI hereunder; (b) Maintenance for the portions
of the Adobe Deliverables that are affected by modifications that have been made
by EFI; (c) any Error that resulted from a modification by anyone other than
Adobe; (d) Maintenance for other than the current version of the Adobe
Deliverables and the immediately prior version; (e) Errors which have not been
reproduced by EFI prior to reporting of the Error to Adobe; (f) Errors that
Adobe is not able to reproduce using commercially reasonable efforts; (g)
Maintenance which becomes necessary due to: 1) failure of, or changes to,
hardware or software not supplied by Adobe under a Deliverables Appendix; or 2)
catastrophe, negligence of EFI, operator error, improper use of hardware or
software or attempted maintenance by unauthorized persons; and (h) on-site
service, unless mutually agreed to and subject to Adobe’s then-current on-site
service fees. Notwithstanding subsection (d) above, Adobe will provide
Maintenance services for versions of Reference Ports that are older than
specified in subsection (d). If such services require substantial engineering
efforts on the part of Adobe, a mutually negotiated fee may be imposed. In
addition, EFI may make requests for Maintenance services that are excluded for
the reasons provided above. Adobe shall consider such requests in good faith and
discuss with EFI associated costs, impact on other deliverables and related
issues.

Furthermore, in the event that EFI requests Maintenance services for versions of
other Adobe Software that are older than the current version of the Other Adobe
Software, as a result of defects, bugs or errors attributable to Other Adobe
Software Adobe shall have the option to either (i) provide Maintenance services
to correct such defects, bugs or errors or (ii) if an upgraded version of the
Other Adobe Software corrects such defects, bugs or errors, Adobe shall grant
EFI a reasonable number of free upgrades per year per Other Adobe Software
application sufficient to correct the issue with EFI’s customers.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   17



--------------------------------------------------------------------------------

5. EFI RESPONSIBILITIES

(a) EFI shall be responsible for distributing, at EFI’s expense, any applicable
Updates to EFI customers in accordance with the terms and conditions of the
Agreement.

(b) EFI and Adobe agree that all versions of the Adobe Deliverables (including
Updates and Resolutions) provided by Adobe are subject to all the terms and
conditions of the Agreement.

(c) EFI shall fully cooperate with Adobe in Adobe’s efforts to provide
Maintenance hereunder

6. MAINTENANCE FEES. Subject to the provisions of Section 8.1 (“License and
Maintenance Fees”) of this Agreement, EFI shall pay to Adobe Maintenance Fees in
the amount equal to Adobe’s then current standard fees for such services, to be
charged on each Adobe Deliverable and each Development Site.

7. SPECIAL SERVICES. EFI may request that Adobe perform special support services
not covered herein. Adobe shall negotiate in good faith with EFI with respect to
any such request for special support services and Adobe shall use reasonable
commercial efforts to accommodate any such request by EFI at Adobe’s then
current prices and upon terms and conditions to be mutually agreed upon by the
parties.

8. ANNUAL FEES. If EFI is required to pay annual maintenance fees pursuant to
Section 8.1(“License and Maintenance Fees”) or Exhibit A (“Licensing Categories
and Terms”), such fees shall be as follows:

PostScript:

[*] per year for the first Reference Port

[*] per year for each additional Reference Port

PDFL

[*] per year for the use stated in Section 7(a)(vi)(b). Additional uses may
require additional license fees.

Normalizer

[*] per year per Platform*

PDF Trapper

[*] per year per Platform

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

* Platform is defined as an industry standard operating system, such as Windows,
Mac OS or UNIX.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   18



--------------------------------------------------------------------------------

EXHIBIT H

EFI END USER AGREEMENT

SOFTWARE LICENSE AGREEMENT

PLEASE READ THIS SOFTWARE LICENSE AGREEMENT (“LICENSE AGREEMENT”) CAREFULLY.
THIS LICENSE AGREEMENT IS A LEGAL AGREEMENT BETWEEN YOU AND ELECTRONICS FOR
IMAGING, INC. (“EFI”) REGARDING THE EFI SOFTWARE (“SOFTWARE”). BY INSTALLING,
COPYING OR OTHERWISE USING THE SOFTWARE, YOU AGREE TO BE BOUND BY THIS LICENSE
AGREEMENT. IF YOU DO NOT AGREE, DO NOT INSTALL, COPY, OR OTHERWISE USE THE
SOFTWARE AND YOU MAY RETURN THE UNUSED SOFTWARE, WITH PROOF OF PAYMENT, FOR A
FULL REFUND TO THE PLACE OF PURCHASE WITHIN THIRTY (30) DAYS OF THE PURCHASE
DATE.

License

EFI grants you a limited, non-exclusive license to use the Software solely in
accordance with the terms and conditions of this License Agreement, solely as
specified in the EFI product documentation, and solely with the product(s)
specified in the EFI product documentation (“Product(s)”).

The term “Software” as used in this License Agreement shall mean the EFI
software (including software provided by third party suppliers) and all
documentation, downloads, on-line materials, bug fixes, patches, releases,
release notes, updates, upgrades, technical support materials, and information
regarding the EFI software. The terms and conditions of this License Agreement
shall apply to and govern your use of all such items; however EFI may provide
other written terms with an update, release or upgrade.

The Software is licensed, not sold. You may use the Software solely for the
purposes described in the EFI product documentation. You may not rent, lease,
sublicense, lend, or otherwise distribute the Software or use the Software in
any time sharing, service bureau, or similar arrangement.

You may not make or have made, or permit to be made, any copies of the Software
or portions thereof, except one (1) backup or archive copy for the purposes
permitted in this License Agreement; provided, however, that under no
circumstances may you make or have made, or permit to be made, any copies of any
portion of the Software that is included on any portion of the controller board
or hardware of a product. Any copies of the Software that you are permitted to
make pursuant to this Agreement must contain the same copyright and other
proprietary notices that appear on or in the Software. You agree not to
localize, translate, disassemble, decompile, decrypt, reverse engineer, discover
the source code of, modify, create derivative works of, or in any way change any
part of the Software.

Intellectual Property Rights

You acknowledge and agree that all rights, title, and interest, including all
intellectual property rights, in and relating to the Software, all EFI Products,
and all copies, modifications, and derivative works thereof, are solely owned by
and shall remain with EFI and its suppliers. Except for the express limited
license granted in this License Agreement, no right or license of any kind is
granted. You receive no rights or license under any patents, copyrights, trade
secrets, trademarks (whether registered or unregistered), or other intellectual
property. You agree not to adopt, register, or attempt to register any EFI
trademark or trade name or any confusingly similar mark, URL, internet domain
name, or symbol as your own name or the name of your affiliates or products, and
agree not to take any other action which impairs or reduces the trademark rights
of EFI or its suppliers.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   19



--------------------------------------------------------------------------------

Confidentiality

The Software is confidential, proprietary information of EFI and its suppliers
and you may not distribute or disclose the Software. You may, however,
permanently transfer all of your rights under this License Agreement to another
person or legal entity provided that: (1) such a transfer is authorized under
all applicable export laws and regulations, including the laws and regulations
of the United States, including the United States Export Administration
Regulations; (2) you transfer to the person or entity all of the Software
(including all copies, updates, upgrades, media, printed documentation, and this
License Agreement); (3) you retain no copies of the Software, including no
backup, archival, or other copies, however stored; and (4) the recipient agrees
to all of the terms and conditions of this License Agreement.

Termination

Unauthorized use, copying, or disclosure of the Software, or any breach of this
License Agreement will result in automatic termination of this license and will
make available to EFI other legal remedies. In the event of termination, you
must destroy all copies of the Software and all component parts thereof.
All provisions of this License Agreement relating to confidentiality of the
Software, disclaimers of warranties, limitation of liability, remedies, damages,
governing law, jurisdiction, venue, EFI’s intellectual property rights and Adobe
Software shall survive any termination of this license.

Limited Warranty and Disclaimer

EFI warrants that the Software, if used as specified in the EFI product
documentation, will perform substantially in accordance with the EFI product
documentation for a period of ninety (90) days from the date of receipt. EFI
makes no warranty or representation that the Software will meet your specific
requirements, that the operation of the Software will be uninterrupted, secure,
fault-tolerant, or error free, or that all defects in the Software will be
corrected. EFI makes no warranty, implied or otherwise, regarding the
performance or reliability of any other Products or services or any third party
products (software or hardware) or services. THE INSTALLATION OF ANY THIRD PARTY
PRODUCTS OTHER THAN AS AUTHORIZED BY EFI WILL VOID THIS WARRANTY. USE,
MODIFICATION, AND/OR REPAIR OF THE SOFTWARE OR AN EFI PRODUCT OTHER THAN AS
AUTHORIZED BY EFI WILL VOID THIS WARRANTY. FURTHER, THIS LIMITED WARRANTY IS
VOID IF A PROBLEM WITH THE SOFTWARE ARISES FROM ACCIDENT, ABUSE, MISAPPLICATION,
ABNORMAL USE, VIRUS, WORM, OR SIMILAR CIRCUMSTANCE. TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, EXCEPT FOR THE EXPRESS LIMITED WARRANTY SET FORTH
ABOVE (“LIMITED WARRANTY”), EFI MAKES AND YOU RECEIVE NO REPRESENTATIONS OR
WARRANTIES RELATING TO THE SOFTWARE, ANY PRODUCT AND/OR ANY SERVICES, WHETHER
EXPRESS, IMPLIED, STATUTORY, OR IN ANY OTHER PROVISION OF THIS AGREEMENT OR ANY
OTHER COMMUNICATION. EFI AND ITS SUPPLIERS SPECIFICALLY DISCLAIM ALL IMPLIED
WARRANTIES, REPRESENTATIONS, AND CONDITIONS, INCLUDING THOSE OF SECURITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT OF THIRD
PARTY RIGHTS. THERE IS NO WARRANTY OR REPRESENTATION THAT THE OPERATION OF THE
SOFTWARE AND/OR ANY

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   20



--------------------------------------------------------------------------------

PRODUCT WILL BE UNINTERRUPTED, FAULT-TOLERANT, SECURE, OR ERROR-FREE. TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, YOUR SOLE AND EXCLUSIVE REMEDY, AND
THE ENTIRE LIABILITY OF EFI AND ITS SUPPLIERS, RELATING TO ANY AND ALL SOFTWARE,
PRODUCTS, SERVICES, AND/OR APPLICABLE WARRANTIES SHALL BE, AT EFI’S OPTION,
(1) TO REPAIR OR REPLACE THE SOFTWARE THAT DOES NOT MEET THE LIMITED WARRANTY;
OR (2) PROVIDE A REFUND OF THE PRICE PAID (IF ANY) FOR THE SOFTWARE THAT DOES
NOT MEET THE LIMITED WARRANTY. EXCEPT AS PROVIDED IN THIS SECTION, EFI AND ITS
SUPPLIERS SHALL PROVIDE NO REFUNDS, RETURNS, EXCHANGES, OR REPLACEMENTS.

Limitation of Liability

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, YOU AGREE THAT THE ENTIRE
LIABILITY OF EFI AND ITS SUPPLIERS FOR ALL CLAIMS RELATED TO ANY SOFTWARE,
PRODUCT, SERVICES, AND/OR THIS LICENSE AGREEMENT, REGARDLESS OF THE FORM OF
ACTION (WHETHER IN CONTRACT, TORT, UNDER STATUTE, OR OTHERWISE), SHALL BE
LIMITED TO THE AMOUNT PAID BY YOU, IF ANY, FOR THE EFI SOFTWARE. YOU AGREE THAT
SUCH AMOUNT IS SUFFICIENT TO SATISFY THE ESSENTIAL PURPOSE OF THIS LICENSE
AGREEMENT AND THAT SUCH A LIABILITY IS A FAIR AND REASONABLE ESTIMATE OF ANY
LOSS AND DAMAGE LIKELY TO BE SUFFERED IN THE EVENT OF ANY WRONGFUL ACT OR
OMISSION BY EFI AND/OR ITS SUPPLIERS. TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, IN NO EVENT SHALL EFI AND ITS SUPPLIERS BE LIABLE FOR COST OF
PROCUREMENT OF SUBSTITUTE SOFTWARE, PRODUCTS OR SERVICES, LOST PROFITS OR DATA,
THIRD PARTY CLAIMS, OR ANY SPECIAL, INDIRECT, RELIANCE, CONSEQUENTIAL,
EXEMPLARY, PUNITIVE, OR INCIDENTAL DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY, RELATED TO ANY SOFTWARE, PRODUCT, SERVICES AND/ OR THIS LICENSE
AGREEMENT. THIS LIMITATION SHALL APPLY EVEN IF EFI AND ITS SUPPLIERS HAVE BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. YOU AGREE THAT THE PRICE OF THE EFI
SOFTWARE REFLECTS THIS ALLOCATION OF RISK. YOU ACKNOWLEDGE AND AGREE THAT THE
FOREGOING LIMITATIONS OF LIABILITY AND DISCLAIMERS FORM AN ESSENTIAL ELEMENT OF
THIS LICENSE AGREEMENT, WITHOUT WHICH EFI WOULD NOT HAVE LICENSED THE EFI
SOFTWARE TO YOU. BECAUSE SOME JURISDICTIONS DO NOT ALLOW SOME OR ALL OF THE
EXCLUSIONS AND/OR LIMITATIONS OF LIABILITY HEREIN, SOME OR ALL OF THE ABOVE
EXCLUSIONS AND LIMITATIONS MAY NOT APPLY TO YOU.

Export Restrictions

The Software and EFI Products are subject to the export laws and regulations of
the United States, including the United States Export Administration
Regulations. The license granted to you herein is conditioned upon your
compliance with all applicable export laws and regulations, including the export
laws and regulations of the United States. You represent and agree that you will
not use, disclose, distribute, transfer, export, or re-export any portion of the
Software or any EFI Product in any form in violation of any applicable export
laws and regulations, including the export laws and regulations of the United
States.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   21



--------------------------------------------------------------------------------

Adobe Software

The Software may contain the following Adobe Systems Incorporated (“Adobe”)
materials: (a) software included as part of the printing system, including
PostScript® software, Font Programs (digitally-encoded machine-readable outline
data encoded in special format and in encrypted form used to produce various
typefaces) and other Adobe software (collectively, “Printing Software”), and
(b) other software which runs on a computer system for use in conjunction with
the Printing Software (“Host Software”). The following terms are applicable to
the materials provided by Adobe:

1. Printing Software. You may use the Printing Software (in object code form
only) (i) on a single output device that contains an embedded controller; OR
(ii) for Printing Software residing on a host computer, on up to the authorized
number of central processing units (“CPUs”) for which you are licensed, for
imaging to the licensed output device(s), solely for your own internal business
purposes. You may not change the name of any driver software file or driver
software icon without consent of EFI. You may use Roman character Font Programs
and Adobe Type Manager® to reproduce weights, styles, and versions of letters,
numerals, characters and symbols (“Typefaces”) on up to five (5) computers for
use with the Printing Software.

2. Host Software. You may install the Host Software in a single location on a
hard disk or other storage device on one (or the authorized number of)
computer(s) for which you are licensed (“Permitted No. of Computers”), and,
provided that the Host Software is configured for network use, install and use
the Host Software on a single file server for use on a single local area network
for either (but not both) of the following purposes: (i) permanent installation
onto a hard disk or other storage device on the Permitted No. of Computers; or
(ii) use of the Host Software over such network, provided the use of the Host
Software does not exceed the Permitted No. of Computers. You may make one backup
copy of the Host Software (which shall not be installed or used).

You are hereby notified that Adobe Systems Incorporated, a Delaware corporation
located at 345 Park Avenue, San Jose, CA 95110-2704 (“Adobe”) is a third-party
beneficiary to this License Agreement to the extent that this License Agreement
contains provisions which relate to your use of any software, font programs,
typefaces, and/or trademarks licensed or supplied by Adobe. Such provisions are
made expressly for the benefit of Adobe and are enforceable by Adobe in addition
to EFI. ADOBE WILL HAVE NO LIABILITY WHATSOEVER TO YOU FOR ANY ADOBE SOFTWARE OR
TECHNOLOGY LICENSED HEREUNDER.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   22



--------------------------------------------------------------------------------

U.S. Government Restricted Rights

Use, duplication, or disclosure of the Software by the United States Government
is subject to restrictions as set forth in FAR 12.212 or DFARS 227.7202-3
-227.7202-4 and, to the extent required under U.S. federal law, the minimum
restricted rights as set out in FAR 52.227-14, Restricted Rights Notice (June
1987) Alternate III(g)(3) (June 1987) or FAR 52.227-19 (June 1987). To the
extent any technical data is provided pursuant to the Agreement, such data is
protected per FAR 12.211 and DFARS 227.7102-2 and to the extent explicitly
required by the U.S. Government, is subject to limited rights as set out in
DFARS 252.227.7015 (November 1995) and DFARS 252.227-7037 (September 1999). In
the event that any of the above referenced agency regulations are modified or
superseded, the subsequent equivalent regulation shall apply. The name of the
Contractor is Electronics for Imaging, Inc.

Governing Law and Jurisdiction

The rights and obligations of the parties related to this License Agreement will
be governed in all respects by the laws of the State of California exclusively,
as such laws apply to contracts between California residents performed entirely
within California. The United Nations Convention on Contracts for the
International Sale of Goods and any other similar convention does not apply to
this License Agreement. For all disputes related to the Software, Products,
Services, and/or this License Agreement, you consent to the exclusive personal
jurisdiction and venue of the state courts in San Mateo County, California and
the federal court for the Northern District of California.

General

This Agreement is the entire agreement held between us and supersedes any other
communications or advertising with respect to the Software, Products, Services,
and any other subject matter covered by this License Agreement. If any provision
of the License Agreement is held invalid, such provision shall be deemed
modified to the extent necessary to be enforceable and the other provisions in
this License Agreement shall continue in full force and effect.

If you have any questions, see the EFI web site at www.efi.com.

Electronics for Imaging, Inc.

303 Velocity Way

Foster City, CA 94404

USA

Copyright © 2004 Electronics for Imaging, Inc. All rights reserved.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   23



--------------------------------------------------------------------------------

EXHIBIT I

USE OF ADOBE TRADEMARKS

1. OWNERSHIP OF TRADEMARKS. EFI acknowledges the ownership of the Adobe
Trademarks listed herein in Adobe and Adobe’s representation as to the ownership
of the Typeface Trademarks in the entities identified as “Trademark Owner” in
EXHIBIT C-1 (“Extended Roman Font Program Set”), EXHIBIT C-2 (“Font Programs for
Japanese Typefaces”), EXHIBIT C-3 (“Font Programs for Chinese Typefaces”) or
EXHIBIT C-4 (“Font Programs for Korean Typefaces”) of the Agreement. Adobe and
such Typeface Trademark owners are referred to as the “Trademark Owners”. EFI
acknowledges that EFI’s use of the Trademarks will not create any right, title
or interest in or to such Trademarks. EFI agrees that all goodwill from the use
of the Trademarks by EFI shall inure to the benefit of the Trademark Owners. EFI
acknowledges Trademark Owners’ exclusive right to use of the Trademarks and
agrees not to do anything contesting or impairing the trademark rights of the
Trademarks listed herein. Any use of the Trademarks must identify the applicable
“Trademark Owner” as the owner of such Trademarks. EFI agrees to notify or
require notification of sublicensees who receive Font Programs that (a) Typeface
Trademarks can only be used to identify printed output produced by the Font
Programs, and (b) the Typeface Trademarks are the property of the Trademark
Owners.

2. QUALITY STANDARDS. Adobe hereby appoints EFI as its representative for the
limited purpose of controlling the quality of the Revised Object, Font Programs,
and Host Software used in EFI Products and End User Products and any other
products or services EFI or its Remarketer Customers supply in connection with
the use of the Trademarks. EFI agrees to identify its current Remarketer
Customers upon request by Adobe. EFI agrees that (a) the nature and quality of
the Revised Object, Font Programs, and Host Software used in EFI Products and
End User Products and any other products or services it or its Remarketer
Customers supply in connection with use of the Trademarks shall conform to the
standards set by Adobe, and (b) it will cooperate with Adobe in facilitating
Adobe’s monitoring and control of the nature and quality of such products and
services. Such assistance shall include supplying Adobe, upon its request, with
specimens of its or its Remarketer Customer’s use of the Trademarks and Font
Programs, including supplying samples of reprinted documentation, translations,
product packaging and promotional materials that use the Trademarks in
conjunction with EFI’s or Remarketer Customer’s marketing of EFI Products and
End User Products. Adobe may conduct an inspection of such specimens at
facilities of its choosing including at EFI’s facilities to determine
conformance with the standards. If requested, EFI shall assist Adobe in
conducting such inspection and testing including, but not limited to, providing
Adobe with applicable hardware if required. If Adobe determines that EFI or its
Remarketer Customers fail to meet the Adobe quality standards, Adobe shall
advise EFI in writing and EFI shall have sixty (60) days to improve the quality
to the standard previously approved by Adobe, or to cease or require its
Remarketer Customers to cease the use of all Trademarks. EFI shall comply with
all applicable laws and regulations and obtain all appropriate government
approvals pertaining to the use of the Trademarks and to the distribution and
advertising of the Revised Object, Font Programs, Host Software, EFI Products
and End User Products. In addition, EFI shall provide reasonable and timely
assistance to Adobe to comply with the same.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   24



--------------------------------------------------------------------------------

3. INFRINGEMENT PROCEEDINGS. EFI agrees to notify Adobe of any unauthorized or
improper use of the Trademarks by other parties (including Subsidiaries or
sublicensees) promptly as it comes to EFI’s attention. Adobe shall have the sole
right and discretion to bring infringement or unfair competition proceedings
involving the Trademarks. EFI shall provide reasonable assistance upon Adobe’s
request and at Adobe’s cost to investigate and/or prosecute trademark violations
on behalf of Adobe.

4. EFI’S USE OF TRADEMARKS. EFI agrees that it and its Remarketer Customers will
(a) prominently and permanently include the Adobe Trademarks, including the
Adobe PostScript logo, on all copies of the Revised Object, including the splash
screen and media, and on any EFI Products and End User Products distributed to
End Users which contains the Revised Object, (b) use the Adobe Trademarks,
including the Adobe PostScript logo, in any advertising or printed materials
concerning the Revised Object, including point-of-sale and channel materials,
(c) use all applicable Trademarks on all copies, advertisements, brochures,
manuals, packaging and other appropriate uses made in the promotion, sale or use
of the Revised Object, Font Programs, Host Software, EFI Products and End User
Products, and (d) include the Adobe PostScript logo and other associated
Trademarks in conjunction with the display of EFI Products and End User Products
at tradeshows. EFI or its Remarketer Customer (as applicable) shall make
specific reference to the Adobe Trademarks applicable to the software components
included in the Revised Object in any advertisement concerning an EFI Product or
an End User Product which also contains specific names of other software
products. All such uses shall be in accordance with Adobe’s then-current
trademark manual available on the Adobe.com Web Site. Neither EFI nor its
Remarketer Customers shall translate the Trademarks nor render or adapt a
foreign language equivalent of the Trademarks.

5. TRADEMARK REGISTRATIONS. At Adobe’s reasonable request and expense, EFI,
shall (a) promptly provide Adobe with any specimens, (b) execute all
applications for trademark registrations, assignments, cancellations or other
applicable documents, and (c) perform any other act reasonably necessary for any
Trademark Owner to secure or maintain any and all trademark rights related to
the Trademarks in any country in which EFI or its Remarketer Customers are
marketing the Revised Object, Font Programs, and Host Software in association
with a Trademark.

6. NO UNITARY OR COMPOSITE MARKS. EFI agrees that it will not use any other
trademark or service mark in close proximity to any of the Adobe Trademarks or
combine the marks so as to effectively create a unitary composite mark (e.g.,
which may potentially give the public a misimpression of the relationship
between EFI, its licensees and Adobe) without the prior written approval of
Adobe. The foregoing restriction shall be included in EFI’s agreements with its
Remarketer Customers.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   25



--------------------------------------------------------------------------------

EXHIBIT J

EFI PRODUCT TEST PROCEDURES

EFI shall test any Revised Object (including any previously-certified Revised
Object subsequently modified by EFI) or proposed Designated Output Device for
conformity with the Adobe Certification Test Suite in accordance with the
following procedures, unless otherwise specified in an Adobe Deliverables
Appendix.

1. TEST PLAN. Adobe shall provide EFI with a Certification Test Suite and may
from time to time specify other testing procedures to be performed by EFI to
meet Adobe’s certification criteria. If the EFI Product containing the Revised
Object is designed to drive multiple Designated Output Devices with
substantially similar functionality and features, Adobe may choose to identify a
subset of these Designated Output Devices on which to perform testing for
conformance with the acceptance criteria.

2. EFI TESTING. Prior to submission for certification, EFI shall test the End
User Product for conformity with the Adobe Certification Test Suite in
accordance with the test plan prepared by EFI and approved by Adobe. After
successful completion of such testing, EFI shall provide Adobe with a
comprehensive report of the test results and any other checklists or
specification information requested by Adobe in the form of the attached Exhibit
D-2 (“Form of Certification Request”). Based on such information, EFI shall
create a product information checklist, a log of test results, all printer
output and notes explaining the test results and any errors. If requested by
Adobe, a pre-production release of the End User Product that generated the test
results will be provided by EFI. EFI shall supply Adobe with a declaration
signed by an authorized representative of EFI certifying to the effect that it
has run the Adobe Certification Test Suite in accordance with the test plan
supplied by Adobe and that the results provided to Adobe for its review are
accurate and complete.

3. ADOBE CERTIFICATION. Adobe shall have fifteen (15) business days or such
other period as specified in writing by Adobe, following EFI’s delivery of the
test results to Adobe, to review EFI’s test results and determine whether the
output from the End User Product (a) conforms to the applicable Adobe
Certification Test Suite and any other tests or procedures specified in the test
plan, and (b) produces output meeting Adobe’s quality standards, as reasonably
determined by Adobe from time to time. After conducting such review, Adobe shall
(1) certify the End User Product and deliver to EFI a Certification Letter in
the form of Exhibit D-1 (“Form of Certification Letter”), or (2) not certify the
product and deliver to EFI a report identifying why the test output fails to
meet Adobe’s quality standards. EFI shall use reasonable efforts to promptly
correct any nonconformity and resubmit the End User Product. This process shall
continue until Adobe certifies the End User Product.

4. LOANED EQUIPMENT. Normally, Adobe will not conduct independent testing of an
End User Product. However, in the event Adobe believes such independent testing
is warranted, EFI shall make available to Adobe all necessary equipment
reasonably requested by Adobe on a no cost basis and on terms to be mutually
agreed upon by the parties.

5. AUDIT RIGHT. Adobe shall have the right, upon reasonable notice, to inspect
and audit the quality assurance processes used by EFI.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   26



--------------------------------------------------------------------------------

EXHIBIT K-1

SECURE PROCEDURES FOR HANDLING ADOBE SUPPORT INFORMATION

1. AUTHORIZED EMPLOYEES AND CONTRACTORS. EFI agrees that it will not disclose
any portion of the Adobe Support Information to third parties, with the
exception of authorized employees (“Authorized Employees”) and authorized
contractors (“Authorized Contractors”) (subject to EFI’s having obtained
authorization for use of such contractors in accordance with Paragraph 2 (“Prior
Approval of Contractors”) below) who (i) require access thereto for a purpose
authorized by this Agreement, (ii) have signed an employee or contractor
agreement in which such employee or contractor agrees to protect third party
confidential information and (iii) have received a notice of confidentiality
prior to access to Adobe Support Information. EFI employees or contractors
fulfilling the immediately foregoing requirements shall be deemed ”Authorized
Employees” or “Authorized Contractors” respectively.

EFI agrees that any breach of obligations under such confidentiality agreements
by any Authorized Employee while employed by EFI or Authorized Contractor while
under contract by EFI shall constitute a breach by EFI of this Agreement.

2. PRIOR APPROVAL OF CONTRACTORS. Notwithstanding the provisions in this Exhibit
permitting Authorized Contractors to have access to Adobe Support Information,
EFI may not permit a contractor to come into contact with Adobe Support
Information, or engage in the development of EFI Products hereunder unless EFI
has first obtained such authorization in writing from Adobe. Adobe, in its sole
discretion, may withhold such approval in the event that a contractor (or
contractor’s employer) to whom EFI intends to disclose Adobe Support Information
is engaged in Clone Product development, either for its own benefit or for the
benefit of a third party, or if Adobe believes that the contractor may be
engaged in similar product development, and EFI cannot assure Adobe to its
satisfaction that contractor, while engaged in supporting such development
activities, will be able to refrain from commingling or sharing any portion of
the Adobe Support Information with any such Clone Product development.
Notwithstanding the foregoing, Adobe shall be deemed to have approved any
contractor if it does not notify EFI of its rejection of such contractor within
seven (7) days after EFI notifies Adobe of its intent to permit such contractor
to obtain access to the Adobe Support Information.

3. ADOBE SUPPORT INFORMATION.

3.1 EFI shall ensure that all Adobe Support Information received from Adobe, and
copies made thereof, will be properly marked or otherwise appropriately
identified as Adobe Support Information before being made available to
Authorized Employees and Authorized Contractors hereunder.

3.2 EFI shall ensure that the same degree of care is used to prevent the
unauthorized use, dissemination, or publication of the Adobe Support Information
as EFI uses to protect its own confidential information of a like nature, but in
no event shall the safeguards for protecting such Adobe Support Information be
less than a reasonably prudent business would exercise under similar
circumstances. EFI shall take prompt and appropriate action to prevent
unauthorized use or disclosure of Adobe Support Information.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   27



--------------------------------------------------------------------------------

3.3 EFI shall instruct Authorized Employees and Authorized Contractors not to
copy Adobe Support Information on their own, and not to disclose Adobe Support
Information to anyone not authorized to receive it.

3.4 Adobe Support Information shall be handled, used, and stored solely at the
Development Sites.

4. TRADE SECRETS. Adobe Support Information in object code, source code and hard
copy printout form, including the techniques, algorithms, and processes
contained in the Adobe Support Information which have been developed, acquired,
or licensed by Adobe, or any modification or extraction thereof, may constitute
trade secrets of Adobe and/or its suppliers, and will be used by EFI only in
accordance with the terms of this Agreement. EFI will take measures reasonably
required to protect the proprietary rights of Adobe and its suppliers in the
Adobe Support Information and will promptly notify Adobe of any lost or missing
items and take reasonable steps to recover such items. EFI agrees that it will
not attempt to reverse engineer any portion of the Adobe Support Information
which is provided to EFI solely in object code form.

5. NO COMMINGLING OF TECHNOLOGY. The terms of this Paragraph do not preclude EFI
from developing a Clone Product; however, if EFI engages in such Clone Product
development during the term of this Agreement, it shall ensure that there is no
use of the Adobe Deliverables in the design and development of Clone Products.
In furtherance of such requirement, EFI shall ensure there is no sharing with
such Clone Product development any of the following: (i) design documents or
schematics supplied by Adobe; (ii) Adobe Support Information; (iii) any
computers on which Adobe Deliverables reside or to which individuals involved in
Clone Development have access; or (iv) personnel with access to any of (i)-(iii)
above. EFI shall ensure that all Authorized Employees and Authorized Contractors
who have had previous access to Adobe Support Information will be precluded for
a period of six (6) months after their latest access to such Adobe Support
Information from being employed in any Clone Product development (either
internally or externally) by or for EFI. “Employment in any Clone Product
development” shall be defined as having direct access to, or producing any
specifications, documentation, or source code for, components of a Clone
Product. EFI shall further ensure that each such Authorized Employee or
Authorized Contractor shall not, concurrent with the commencement of work on
such Clone Product development within EFI, (a) have either retained nor had
access for a minimum period of six (6) months to any Adobe Support Information,
and (b) utilize, or facilitate use of, any Adobe Support Information in such
Clone Product development. Notwithstanding the foregoing, any Authorized
Employee or Authorized Contractor who has only received access to (i)
documentation (but not including the Adobe Certification Test Suite(s) or any
source code documentation) or (ii) object code (but no source code) contained in
the Adobe Support Information shall be exempted from the requirements in this
Paragraph 5.

6. CERTIFICATION. At Adobe’s request, EFI will provide Adobe with written
certification by an officer of EFI of EFI’s compliance (to the best knowledge of
such officer based on reasonable due diligence and investigation) with its
obligations under Paragraph 1 (“Authorized Employees and Contractors”) and
Paragraph 5 (“No Commingling of Technology”) of this Exhibit and Section 7.2
(“EFI’s Use of Adobe Trademarks”) of the Agreement.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   28



--------------------------------------------------------------------------------

7. PROPRIETARY RIGHTS AUDIT. During the term of the Agreement and for a period
of eighteen (18) months thereafter, an independent auditor, mutually selected by
Adobe and EFI, shall have access to such portion of EFI’s records and premises
to allow the auditor to determine whether EFI is substantially in compliance
with this Exhibit and Paragraph 6 (“Proprietary Rights and Legends”) of the
Agreement. In no event shall audits be made hereunder more frequently than once
per year. Such access shall be (a) during EFI’s regular business hours, (b)
arranged so that, to the extent possible, EFI’s regular business activities are
minimally disrupted and (c) under the terms of an appropriate confidentiality
agreement executed by the individual(s) conducting such audit. If there is a
disagreement between the parties with regards to the conclusions of such an
audit, the parties will in good faith discuss and negotiate a mutually
acceptable resolution. If, however, a resolution is not reached, despite
escalation of the matter within the management of both companies, the dispute
may be referred to a mutually agreed to and independent auditor. If that auditor
concludes that EFI is not substantially in compliance with its obligations to
protect Adobe’s proprietary rights, EFI shall pay the costs of such audit.
Otherwise, Adobe shall pay the costs of such audit. Such payment will not
preclude Adobe from exercising any rights which it may have under the Agreement.
EFI shall immediately correct any deficiencies discovered in the course of the
audit.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   29



--------------------------------------------------------------------------------

EXHIBIT K-2

ADDITIONAL SECURE PROCEDURES FOR HANDLING ADOBE CORE SOURCE

1. DEFINITION. The provisions of this Exhibit K-2 shall only apply to Adobe Core
Source. The provisions of Exhibit K-1 (“Secure Procedures for Handling Adobe
Support Information”) of the Agreement shall apply both to the Adobe Support
Source and to Adobe Core Source.

2. ACCESS LIMITED TO AUTHORIZED EMPLOYEES. EFI shall ensure that only Authorized
Employees have access to Adobe Core Source. Any Authorized Employee with access
to the secured area within a Primary Development Site or to the Secure Computer
System, as described below, is assumed to have had access to Adobe Core Source
and therefore is subject to the requirements imposed under this Exhibit. In
addition, such Authorized Employee is precluded from being employed in any Clone
Product development for a period of twelve (12) months after such latest access
to the secured area within a Primary Development Site or to the Secure Computer
System, whether or not he/she actually had access to Adobe Core Source.

3. ADOBE CORE SOURCE.

3.1 Adobe will identify for EFI which portions of the Adobe Software are Adobe
Core Source. Once identified by Adobe as containing Adobe Core Source, any
information derived from such Adobe Core Source, whether in oral or written
form, shall be treated by EFI as Adobe Core Source. EFI shall ensure that all
such Adobe Core Source received from Adobe, and copies made thereof, will be
properly marked or otherwise appropriately identified as Adobe Core Source
before being made available to Authorized Employees hereunder.

3.2 EFI agrees that it will not (i) reproduce any portion of any documentation,
source code or hard copy printouts thereof included in Adobe Core Source, in any
form or medium, without Adobe’s prior written permission except as necessary for
supporting EFI Products distributed by EFI under the Agreement; (ii) allow hard
copy printouts of any portion of source code included in Adobe Core Source to
exist except within the secured area as described in Paragraph 6.1 (“Physical
Site Security Provisions”) below; (iii) store or otherwise use source code
included in Adobe Core Source except as provided in Paragraph 6 (“Secure
Computer System”) below; or (iv) handle, store and use Adobe Core Source except
at a Primary Development Site and in accordance with the security requirements
set forth in Paragraph 4 (“EFI Log”), Paragraph 5 (“Access to Written Adobe Core
Source”), Paragraph 6 (“Secure Computer System”) and Paragraph 7 (“Primary
Development Sites”) below.

3.3 EFI shall advise all Authorized Employees (i) of the restrictive nature of
the Adobe Core Source, both at the time when such person has the initial access
thereto and at the time when such access ceases, and (ii) of the requirements to
protect the Adobe Core Source in accordance with the provisions set forth in
this Exhibit.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   30



--------------------------------------------------------------------------------

3.4 EFI shall ensure that all access to the Adobe Support Information including
Adobe Core Source shall cease immediately for any Authorized Employee whose
employment with EFI is terminated for any reason.

3.5 EFI shall ensure the Adobe Core Source is handled, used and stored only as
specifically authorized in this Exhibit.

3.6 In addition to the security measures specified herein, EFI shall adopt other
measures to protect the Adobe Core Source that are at least as stringent as it
implements to protect such other proprietary information under its control.

4. VIOLATIONS OF CONFIDENTIALITY AGREEMENTS. If at any time Adobe shall have
reason to believe that any Authorized Employee may have violated his or her
obligations under the confidentiality agreement entered into with EFI, EFI
agrees to comply with Adobe’s request to provide Adobe with copies of all such
confidentiality agreements entered into by EFI with its Authorized Employees and
not previously provided to Adobe. Upon Adobe’s reasonable request and notice,
EFI shall provide Adobe with the names of Authorized Employees with current
access as well as the names of former Authorized Employees with previous access
to the Adobe Core Source.

5. ACCESS TO WRITTEN ADOBE CORE SOURCE. Access to any written or tangible Adobe
Core Source shall be controlled in the following manner.

5.1 EFI shall maintain only one (1) master copy of the tangible Adobe Core
Source. Such copy and each subsequent copy must be marked as “Adobe Core
Source – Unauthorized Copying Prohibited.”

5.2 Authorized Employee shall be instructed not to copy any Adobe Core Source on
his/her own, and not to disclose the Adobe Core Source to anyone not authorized
to receive it.

5.3 EFI shall ensure that all tangible copies of the Adobe Core Source,
including source listings of the Adobe Software, are used, handled and stored
solely within the secured area of a Primary Development Site with access limited
to Authorized Employees at all time.

6. SECURE COMPUTER SYSTEM. “Secure Computer System” refers to a computer system
on which EFI stores and uses the Adobe Core Source for the purpose of modifying,
compiling and assembling source code and linking object code in conjunction with
its developing and supporting EFI Products. It shall consist of a private
network containing one or more computer workstations and personal computers
contained in a single building or within a group of adjacent buildings with a
Secure Network between them. The term “Secure Network” shall mean Secure
Computer and network gateway or router, all housed within the secured area in a
Primary Development Site, which allows for “end-to-end” encrypted communications
between Primary Development Sites. The term “end-to-end” communications means
that the path through which a communications packet passes remains encrypted and
un-viewable until the packet reaches the Secure Network at another Primary
Development Site. Each such Secure Computer System shall be fully implemented
and administered by EFI in accordance with the provisions set forth below.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   31



--------------------------------------------------------------------------------

6.1 Physical Site Security Provisions.

6.1.1 The entire Secure Computer System shall be located in a secured area
accessible only to authorized personnel (see Paragraph 6.1.2 and Paragraph 6.1.3
below) at the Primary Development Site. EFI shall ensure that there is
sufficient security at all entrances to and from the secured area to prevent
unauthorized physical entry.

6.1.2 Regular access to the secured area shall be limited only to EFI’s
Authorized Employees and the EFI-designated security administrator (“SA”) for
the site.

6.1.3 Restricted access to the secured area by other individuals will be
allowed, but such individuals will require the approval of the SA and shall be
limited to maintenance, housekeeping, management, and similar activities.

6.2 Secure Computer System Security Provisions.

6.2.1 Access to Adobe Core Source which is installed on the Secure Computer
System will be limited to (i) EFI’s Authorized Employees, and (ii) the SA for
the purpose of system maintenance and backups.

6.2.2 All such individuals included above shall have signed confidentiality
agreements with EFI.

6.2.3 Access to the Secure Computer System shall be controlled by authentication
technology, such as SecurID®, SafeWord® and public/private key technologies of
comparable robustness. To satisfy the authentication requirement, an Authorized
Employee must produce a unique ID, a password or PIN. Passwords and PINs will be
issued and controlled by the SA. EFI will implement other protection as
reasonably needed to ensure that access to the Adobe Core Source is limited to
Authorized Employees and that no copies or portions thereof are made or
maintained outside the Secure Computer System.

6.2.4 Backups of Adobe Core Source will be administered by the SA and will be
securely archived within the secured area containing the Secure Computer System
or at such other secure site as Adobe may approve in writing. All backup tapes
containing Adobe Core Source shall be labeled “EFI Confidential” and shall be
subject to EFI’s maximum security measures. Network system maintenance shall be
conducted under the supervision of the SA by Authorized Employees.

6.2.5 Adobe Core Source delivered to EFI will be transported to the SA at a
Primary Development Site on CD-ROM or other mutually agreeable media by a
mutually agreed upon carrier, or as otherwise agreed upon by the parties.

6.2.6 Revised Object will be made available to other Development Site(s) located
outside of the secured area for the purpose of linking with other software
related to development of an EFI Product. Transfer of such Revised Object will
occur through physical transport on magnetic media and will be managed by the
SA.

7. PRIMARY DEVELOPMENT SITES. If more than one (1) Primary Development Site is
listed in EXHIBIT B (“Development and Reproduction Sites”), EFI shall maintain a
separate Secure Computer System at each such site which has access to Adobe Core
Source. Each site will have its own SA. The data transmission of Adobe Core
Source between Primary Development Sites shall be conducted in accordance with
Paragraph 6 and all such Adobe Core Source may be stored and used at each such
location but only on Secure Computers within a Secure Computer System.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   32



--------------------------------------------------------------------------------

EXHIBIT L

ROYALTIES

[*]

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   33



--------------------------------------------------------------------------------

EXHIBIT L-1

ROYALTY REPORT FORMAT

[*]

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   34



--------------------------------------------------------------------------------

EXHIBIT M

AUTHORIZED THIRD PARTY AGREEMENT MINIMUM TERMS AND CONDITIONS

1. LICENSE. Licensor may provide to Licensee the Revised Object and/or Font
Programs from Adobe (“Replacement Software”) as part of maintenance spares for
EFI Product which Licensee may use solely for the purpose of replacing defective
EFI Product. If Licensee is a Remarketer Customer, Licensee may provide the
Replacement Software to its Authorized Third Parties to perform the activities
described above so long as each such Authorized Third Party has executed a
written agreement containing these minimum terms, and provided Electronics for
Imaging, Inc. and Adobe Systems Incorporated are listed as third party
beneficiaries of such written agreement.

2. REPLACEMENT. All defective copies of the Revised Object or Font Programs from
Adobe shall be replaced with Replacement Software on a “like-for-like” basis.
Licensee must destroy the replaced version of the Revised Object, Host Software
and Font Programs or return them to EFI.

3. RESTRICTIONS. Licensee agrees it will not modify, reverse assemble, reverse
compile or otherwise reverse engineer the Replacement Software in whole or in
part or allow any other party to do so while Replacement Software is in its
possession or under its control.

4. THIRD PARTY BENEFICIARY. Licensee is hereby notified and acknowledges that
Adobe Systems Incorporated, 345 Park Avenue, San Jose, CA 95110-2704 (“Adobe”)
is a third-party beneficiary of any agreement between Licensee and Licensor that
pertains to the Replacement Software. The provisions of such agreements are made
expressly for the benefit of Adobe and are enforceable by Adobe in addition to
EFI. Licensee further acknowledges that if it fails to comply with the
applicable terms and conditions of such agreement, Adobe shall have the right to
terminate this Agreement under the terms of Paragraph 5 (“Termination”) below
and further, Adobe shall be entitled to seek equitable relief to protect its
interests, including but not limited to injunctive relief, in addition to any
other rights and remedies provided by law.

5. TERMINATION. Licensor may terminate this Agreement upon ten days notice for
breach by Licensee provided that such breach is not cured within the ten day
period. If the Agreement is terminated for an uncured breach, Licensee shall
provide Licensee with a notice of termination, and upon receiving such notice
Licensee shall immediately discontinue use of the Replacement Software. Within
ten (10) days of such termination, Licensee shall have (i) returned to Licensor
all copies of the Replacement Software in its possession or under its control;
and (ii) presented to Licensor a certificate signed by a corporate officer of
Licensee stating that all such copies of the Replacement Software have been
returned or destroyed.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   35



--------------------------------------------------------------------------------

EXHIBIT N

Certified EFI Products

EFI warrants that to its knowledge, all of its shipping products that contain
Adobe Deliverables have been certified by Adobe.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   36



--------------------------------------------------------------------------------

Exhibit O

REMARKETER CUSTOMER AGREEMENT

MINIMUM TERMS AND CONDITIONS

EFI shall ensure that its Remarketer Customers comply with all the terms and
conditions of a written agreement between EFI and any such Remarketer Customer
(“Remarketer Customer Agreement”) which:

a. requires the Remarketer Customer to faithfully reproduce (a) the
Distributable Software from the Golden Master versions supplied by EFI only at
the Reproduction Sites specified in the Remarketer Customer Agreement; and
(b) on the media containing the Distributable Software and within the code
itself the applicable Trademarks and other proprietary notices, including
copyright notices appearing on the Golden Master versions of the Distributable
Software delivered to the Remarketer Customers and as otherwise as required by
EFI or Adobe; and

b. requires the Remarketer Customer not to alter or replace any portion of, or
alter the functionality of any portion of, the Distributable Software supplied
by EFI to its Remarketer Customer; and

c. imposes the same obligations on the Remarketer Customer, as are imposed under
Paragraph 10 (“Trademark License”) of EXHIBIT A (“Licensing Categories and
Terms”), with respect to the Remarketer Customer’s use of Adobe Trademarks and
Trademarks on Distributable Software, including acknowledging that Adobe and its
suppliers retain exclusive ownership of all trademarks and copyright rights to
the Adobe Trademarks and Adobe’s suppliers’ Trademarks, including logos and
product names, and to all of the documentation and computer-recorded data
related to the Distributable Software; and

d. provides that the Remarketer Customer will provide within thirty (30) days of
a request specimens of the Distributable Software for inspection and testing
purposes to determine that the Distributable Software are faithful reproductions
of the Golden Master and otherwise conform to the Adobe quality standards; and

e. grants EFI rights to audit the records of the Remarketer Customer equivalent
to those granted to Adobe in Section 8.8 (“Right of Audit”) of the Agreement;
and

f. to the extent permitted by applicable law in a particular jurisdiction,
expressly prohibits a Remarketer Customer from reverse compiling or reverse
engineering the Revised Object or Font Programs supplied to it during the term
of the Remarketer Customer Agreement; and

g. requires Remarketer Customer to acknowledge that Adobe is a third party
beneficiary to the Remarketer Customer Agreement and is entitled to enforce and
seek legal remedies for breach of the Remarketer Customer Agreement in the event
it fails to comply with the terms and conditions stated therein; and

h.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   37



--------------------------------------------------------------------------------

i. may allow a Remarketer Customer to distribute the Distributable Software as
part of an End User Product accompanied by a copy of Remarketer Customer’s End
User Agreement in place of EFI’s End User Agreement, provided that EFI ensures
that all conditions set forth in Section 2.2 (“End User Agreement”) apply
equally to such Remarketer Customer. If an End User Product is to be distributed
to a U.S. Government customer, Remarketer Customer shall be required to license
the Distributable Software in accordance with Section 6.2 (“U.S. Government End
Users”) of the Agreement. If distribution is to another government, Remarketer
Customer shall be required to ensure that the Distributable Software receive the
maximum protection available from such government for commercial computer
software and related documentation developed at private expense. EFI shall
require the Remarketer to provide EFI with sample copies of Remarketer
Customer’s End User Agreement, upon Adobe’s reasonable request, for review by
Adobe; and

j.

k.

l. requires Remarketer Customer to employ protection mechanisms, in accordance
with Section 2.3 (“Protection Mechanisms”) herein, in conjunction with any
copies of the Distributable Software it creates pursuant to its reproduction
licenses hereunder; and

m. requires that the Remarketer Customer’s agreements, or portions thereof,
shall terminate upon termination of the EFI/Adobe Agreement or relevant portions
thereof, respectively. However, while the Remarketer Customers’ rights to
distribute the Distributable Software will terminate, the Remarketer Customers’
sublicensees shall be permitted the uninterrupted use of the Distributable
Software for the balance of the term of their respective End User Agreement,
provided that, and for so long as, they are not in default of such agreement;
and Remarketer Customers’ rights upon default of the applicable End User
Agreements shall be automatically assigned to Adobe.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   38



--------------------------------------------------------------------------------

Exhibit P

PERMITTED COUNTRIES LIST

Austria

Australia

Belgium

Canada

Denmark

Finland

France

Germany

Greece

Ireland

Italy

Japan

Luxembourg

Netherlands

Norway

Portugal

Spain

Sweden

Switzerland

United Kingdom

United States

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   39



--------------------------------------------------------------------------------

EXHIBIT Q

FORM OF ADOBE DELIVERABLES APPENDIX

ADOBE DELIVERABLES APPENDIX NO.     

TO THE

OEM DISTRIBUTION AND LICENSE AGREEMENT

DATED AS OF SEPTEMBER 19, 2005 (the “Agreement”)

BY AND BETWEEN

ADOBE SYSTEMS INCORPORATED and

ADOBE SYSTEMS SOFTWARE IRELAND LIMITED (collectively, “Adobe”)

AND

ELECTRONICS FOR IMAGING, INC. (“EFI”)

This Deliverables Appendix sets forth additional and different terms and
conditions particular to the Adobe Deliverables described below and shall be
incorporated by reference into the Agreement. Such different or additional terms
are applicable only to the Adobe Deliverables described below and in no way
alter the terms and conditions applicable to other deliverables incorporated
into the Agreement by addition of an Adobe Deliverables Appendix.

All the terms used in this appendix shall retain the same meaning as defined in
the Agreement and such definitions are incorporated herein by reference.

 

A. ADOBE DELIVERABLES. The following is a list of the deliverables which will be
provided by Adobe to EFI pursuant to this Appendix.

 

  1.        Reference Port: Adobe will deliver PostScript 3 software
version              based on Adobe’s standard Camelot Reference Port, that will
execute on a                              workstation containing a
                                 processor running with                      OS
Version     . The compiler used by Adobe to compile the Adobe Software is as
follows:     

 

     a.        PostScript Software        

 

       

 

     b.    Other Adobe Software        

 

       

 

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   40



--------------------------------------------------------------------------------

  2.        Host Software.     

 

    

 

  3.    Font Programs. The Extended Roman Font Program Set identified in
EXHIBIT C-1 (“Extended Roman Font Program Set”) of the Agreement.     

Additional Font Programs as follows:

   

 

    

 

  4.    Adobe Certification Test Suite.     

 

  5.    Software Development Tools and Utilities.     

 

  6.    Documentation.     

 

    

 

  7.    Other Adobe Software     

 

    

 

    

 

  8.    Development Support.                      (        ) hours of
development support (per Development Site) as specified in of EXHIBIT G
(“Maintenance”) of the Agreement.      The Adobe Deliverables described herein
are in the following support categories:      Category A Deliverables:  

 

     Category B Deliverables:  

 

     Category C Deliverables:  

 

  9.    Warranty. The Adobe Deliverables described herein are subject to the
following warranties:       

Adobe Deliverable

   

Warranty

    

 

   

 

    

 

   

 

    

 

   

 

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   41



--------------------------------------------------------------------------------

B.        FEES. The following fees set forth in the Agreement as associated with
the Adobe Deliverables:    Reference Port License Fee per   

 

   U.S. Dollars    Development Site identified below.    (US$            ) upon
signing this Appendix.    Other Fees:   

 

  

 

C.    SPECIAL TERMS (if any).   

 

  

 

  

 

D.    DEVELOPMENT SITE(S).

  Address:   

 

 

 

 

 

 

 

  Address:   

 

 

 

 

 

 

 

E.        TECHNICAL COORDINATORS.

   1.        For Adobe:       Name/Title:   

 

      Address:   

 

     

 

     

 

     

 

      Phone/Fax:   

 

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   42



--------------------------------------------------------------------------------

   2.        For EFI:       Name/Title:   

 

      Address:   

 

     

 

     

 

     

 

      Phone/Fax:   

 

F.        All other terms and conditions of the Agreement shall remain in full
force and effect.

IN WITNESS WHEREOF, Adobe and EFI have caused this Appendix to the Agreement to
be executed by their duly authorized representatives.

 

ADOBE:    EFI: By:  

SAMPLE / DO NOT SIGN

   By:  

SAMPLE / DO NOT SIGN

Print Name:  

 

   Print Name:  

 

Title:  

 

   Title:  

 

Date:  

 

   Date:  

 

Any entries in Sections B or C above require the signature of the EFI Legal
Department.

Reviewed and Approved:

 

By:  

SAMPLE / DO NOT SIGN

      Print Name:  

 

      Title:  

 

      Date:  

 

     

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   43



--------------------------------------------------------------------------------

EXHIBIT R

COPY VENDOR PROVISIONS

As a condition to the grant by Adobe to EFI and its Remarketer Customers to use
a third party to make duplicate copies of the Distributable Software (EFI and
Remarketer Customers, as applicable, hereinafter referred to as “Copy
Requestor”) agrees to enter into a binding written agreement (hereinafter
“Reproduction Agreement”) with a Copy Vendor with terms that are at least as
restrictive as those set forth below. EFI will obtain samples of reproductions
of Adobe logos upon request from Adobe.

1. Copy Vendor shall be permitted access to the master copy of the Distributable
Software (the “Software”) solely for the purpose of making copies of such
Software for Copy Requestor and for no other purpose. Copy Vendor shall make
only so many copies of the Software as is required to supply Copy Requestor with
the number of copies ordered by Copy Requestor, and all such copies shall be
made at its facilities located in a country on the Permitted Countries List.
Copy Vendor further agrees that it will return all such copies to Copy Requestor
and will refrain from distributing copies of such Software to third parties or
from retaining copies for any internal use which is not directly related to its
being able to provide the copying services for the Software, as required by the
Reproduction Agreement with Copy Requestor.

2. Copy Vendor is prohibited from modifying the Software or merging or combining
the Software with other software or from making any other change or addition to
the master copy of the Software received from Copy Requestor or to any copies of
the Software which are made by Copy Vendor hereunder.

3. Copy Requestor is providing Copy Vendor with a master copy of the Software in
object code form only, and Copy Vendor is prohibited from doing anything,
including reverse engineering, reverse assembling and decompiling of the
Software, to derive the source code from the Software.

4. Copy Vendor is hereby notified that Adobe Systems Incorporated, a Delaware
corporation located at 345 Park Avenue, San Jose, CA 95110-2704 USA (“Adobe
Systems”) and Adobe Systems Software Ireland Limited, a company incorporated in
Ireland (“Adobe Ireland”), (both individually in their respective countries and
collectively referred to as “Adobe”) are the suppliers of the Software (or
components thereof) to Copy Requestor. Adobe has licensed to Copy Requestor the
right to use a third party vendor to make and to supply copies of the Software,
subject to minimum conditions imposed on Copy Vendor under the terms of the
Reproduction Agreement. Such conditions are made expressly for the benefit of
Adobe, and as a third-party beneficiary to the Reproduction Agreement, Adobe
shall have the right to enforce any or all of such conditions, including, but
not limited to the right to terminate the Reproduction Agreement upon giving
Copy Vendor notice of its intention to terminate, if Copy Vendor shall fail to
fulfill its obligations set forth in the Reproduction Agreement. In the event of
such termination, Copy Vendor shall comply with the provisions set forth in
Paragraph 10 below for return of all copies of Software in its possession or
control.

5. In the event of Copy Vendor’s failure to comply with the terms of the
Reproduction Agreement, Adobe Systems and Adobe Ireland, and/or Copy Requestor
shall have the right to injunctive relief in addition to any other remedy
available to it.

6. Any right granted to Copy Vendor hereunder is personal to Copy Vendor, and
Copy Vendor may not assign or transfer any right or obligation that it may have
under the Reproduction Agreement to any other party, and any attempt to do so
shall be null and void.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   44



--------------------------------------------------------------------------------

7. Copy Vendor agrees that those techniques, algorithms, and processes contained
in the Software to be supplied to Copy Vendor by Copy Requestor hereunder
constitute trade secret information of Adobe or Adobe’s third party supplier and
will be used by Copy Vendor only in accordance with the terms of the
Reproduction Agreement. Copy Vendor agrees that it will disclose the Software
only to employees with a need to know who have agreed in writing (i) not to
disclose the Software, (ii) to use the Software for the sole benefit of Copy
Requestor and only as permitted by the Reproduction Agreement, and (iii) to take
all reasonable precautions to prevent disclosure to other parties. Copy Vendor
will take all measures required to protect the proprietary rights of Adobe in
such proprietary information. The obligations set forth in this paragraph shall
survive termination of the Reproduction Agreement.

8. Copy Vendor shall affix, to each full or partial copy of the Software made by
Copy Vendor, all copyright, restricted rights and other proprietary information
notices identical to the notices appearing on the master copy of the Software
supplied to Copy Vendor hereunder, or such other proprietary notices as Copy
Requestor or Adobe may require from time to time. Copy Vendor shall exactly
duplicate any “Adobe” logos which may appear on the master copy on every copy of
the Software made from said master copy, and Copy Vendor shall provide Copy
Requestor with samples of the reproductions upon request from Copy Requestor ,
to ensure that Copy Vendor’s use of the Adobe trademarks does not impair the
rights of Adobe Systems in its trademarks. In the event EFI notifies Copy Vendor
that Copy Vendor is not meeting the Adobe quality standards with respect to its
use of the Adobe trademarks, EFI may give notice to Copy Vendor to improve such
quality or cease use of said trademarks and Copy Vendor shall begin immediately
to comply with such request.

9. The Reproduction Agreement does not grant Copy Vendor any rights to patents,
copyrights, trade secrets, trade names, trademarks, or any other rights,
franchises, or licenses in respect of the Software. The Software has been
supplied to Copy Requestor by Adobe, and title to the Software and any copies
thereof shall remain with Adobe or with Adobe’s third party supplier.

10. Copy Requestor may terminate the Reproduction Agreement at any time, with or
without cause, upon providing Copy Vendor with a notice of termination, and upon
receiving such notice, Copy Vendor shall immediately discontinue use or copying
of the Software. Within ten (10) days of such termination, Copy Vendor shall
have: (i) returned to Copy Requestor all copies of the Software, including, but
not limited to, the master copy, in its possession or under its control;
(ii) completely destroyed all copies of the Software stored in any storage
apparatus or media owned or controlled by Copy Vendor; and, (iii) presented to
Copy Requestor a certificate signed by a corporate officer of Copy Vendor
stating that all such copies of the Software have been returned or destroyed.

11. Copy Vendor shall indemnify and hold Copy Requestor, Adobe Systems and Adobe
Ireland harmless against any claim, loss, liability or damage, including
attorneys’ fees and other costs, including costs of litigation, arising out of
Copy Vendor’s transfer, use, disclosure or copying of the Software in violation
of any provisions contained in the Reproduction Agreement.

12. Copy Vendor is prohibited from doing anything with the Software not
expressly provided for in the Reproduction Agreement.

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   45



--------------------------------------------------------------------------------

EXHIBIT S

Contacts

EFI

[*]

Adobe

[*]

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

AMENDMENT NO. 1 TO

OEM DISTRIBUTION AND LICENSE AGREEMENT

This amendment No. 1 (the “Amendment”) is made to the OEM Distribution and
License Agreement (the “License Agreement”) entered into as of September 19,
2005 by and among Adobe Systems Incorporated, Adobe Systems Software Ireland
Limited, and Electronics for Imaging, Inc.

This Amendment is effective as of October 1, 2005 (the “Amendment Effective
Date”).

The parties agree as follows:

 

  1. The royalty rates, license and support fees and other payments owed to
Adobe by EFI pursuant to the License Agreement (the “Fees”) shall be effective
as of October 1, 2005. The Fees prevailing prior to the execution of the License
Agreement will be in effect through and including September 30, 2005.

 

  2. The foregoing shall not be applicable to the Make-Up Payment described in
Section IV of Exhibit L (Royalties).

 

  3. All other terms of the License Agreement shall remain unaffected by this
Amendment.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representative as of the Amendment Effective Date.

 

ADOBE SYSTEMS INCORPORATED

    ELECTRONICS FOR IMAGING, INC. By:  

/s/ Christine M. Csubak

    By:  

/s/ Joseph Cutts

Print Name:  

Christine M. Csubak

    Print Name:  

Joseph Cutts

Title:  

 

    Title:  

CFO & COO

ADOBE SYSTEMS SOFTWARE IRELAND LIMITED

      By:  

/s/ Mark C. Higgins

      Print Name:  

Mark C. Higgins

      Title:  

 

     

 

  

POSTSCRIPT SOFTWARE DEVELOPMENT AND OEM DISTRIBUTION LICENSE AGREEMENT

ELECTRONICS FOR IMAGING, INC.

   46